Approval of the Minutes
: - The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I have a comment on the Minutes. On page 18 of the German version, Item 16 (' Union policy towards Algeria' ) the motion for a resolution tabled by the Group of the Party of European Socialists mentions my name. I am not supporting this motion. Furthermore, I informed the services that I was withdrawing my signature.
Mr Sakellariou, that will be pointed out at voting time. The correction will be carried out.
(The Minutes of the previous sitting were approved)
Mr President, the House will recall that I, along with other Members, have raised on a number of occasions, the incarceration of Roisín McAliskey, who is seven months pregnant, in a category A jail.
The Foreign Minister in Ireland has clarified with the British Ambassador to Ireland and the German Ambassador to London, that there is no objection by the German Government to her release from jail.
I would now call on you, Mr President, to ask the British Government to release this woman from jail as a matter of urgency.
Mr President, I just wanted to point out that we had a full debate on this matter yesterday and that it is not in order to return to urgent resolutions which were not adopted.
Thank you very much, Mrs Oomen-Ruijten. We have taken note of your remarks.
ONP and universal telecommunication service
The next item is the report (A4-0049/97) by Mrs Read, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the proposal for a European Parliament and Council Directive (COM(96)0419 - C4-0581/96-96/0226(COD)) on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment (replacing European Parliament and Council Directive 95/62/EC).
Mr President, colleagues on the Committee on Economic and Monetary Affairs and Industrial Policy will know that this is the third attempt on the voice telephony proposals, even before the deadline for liberalization on 1 January 1998. I want to place on record that the committee, and indeed this Parliament, have worked at considerable speed to facilitate these proposals going through their various stages for the telecommunications Council early in March. This was not an ideal way to work but I think we have done remarkably well in the circumstances.
This, as you know, is the proposal under the telecommunications dossier which has the most direct consequences for the citizens of the European Union. It is for that reason that the committee has concentrated on certain consumer aspects of these proposals. The fear is, of course, that operators will concentrate on the most profitable segments of this market and that is, very often, not the ordinary domestic consumer. We have tabled amendments on universal service - so central to these proposals - on consumer protection, and a number of my colleagues have tabled most helpful amendments which strengthen the Commission's proposals, particularly on the rights of consumers' organizations to be consulted about changes.
There are amendments to protect low-income consumers and I welcome the Commission's own ideas on flexible payment schemes. I have tabled amendments supported by the committee and retabled many on behalf of my group about protecting disabled consumers. It is not often widely appreciated, but some of the developments in the field of telecommunications technology can disadvantage certain disabled consumers. For example, text telephones are of almost no use to blind or partially-sighted consumers. We have put down amendments about the quality of service and about the protection of consumers in rural areas - isolated areas or less populated areas.
I would be particularly interested in Commissioner Bangeman's comments on the question of to what extent these proposals should cover mobile telephones. I know this has been controversial and not necessarily supported by all political groups in this House. I would ask them to listen carefully to what the Commissioner has to say and perhaps consider their vote accordingly. It is true that the mobile telephone market is developing at very different rates in the different Member States. But I think it is very clear that this will sooner or later be one market. It seemed to me, and the committee supported me, that we should make some moves towards this now. The field we have chosen is in the field of funding of universal service and that of consumer protection: fairly small but significant moves and for me the most coherent and logical place to start.
It is not without interest this week, when we are debating this report on voice telephony, that the record-breaking World Trade Organization agreement has finally been concluded. It was interesting that both the Commission and the WTO itself took credit for that agreement - I am sure both were due that credit. It highlighted what an immensely lucrative, important industry this is - in its own right and as an adjunct to so many industries. We welcome the agreement and recognize particularly the marker that has been set down and hope that the European Union will move towards the pricing levels consumers in the USA enjoy. At the same time we realize that this is an industry which I am sure will want, and which certainly can afford, the basic consumer protection measures I am sure that this House will support.
That is all the comments I have to make. I commend the proposal to you and assure the Commissioner and the Council that the Parliament will do all it can to make sure that this measure proceeds at a suitable pace to meet the deadline of 1 January 1998.
Mr President, ladies and gentlemen, the impending liberalization of the telecommunications market offers the European economy a wealth of possibilities and areas of activity with important repercussions for employment policy. But, despite the inconspicuous and purely technical impression it gives, it also represents an important social challenge.
In the existing economic and social circumstances, general access to the network -which really means the affordability of the services - is a sine qua non for equality of opportunity and non-discrimination. So the nature and extent of the liberalization of the market in this sector must always take due account of the consumer's interests.
Today, a certain minimal service has already become an economic and social necessity of life. Liberalization must ensure that those with special needs - the elderly, the handicapped, people on low incomes and those living in geographically remote areas - receive that minimum service at an acceptable price. That is the essential thing - a rule of communication, especially for the lower strata of society, the less well-off, and indeed, this also shows that voice telephony is an important instrument for social integration - and, if negligently handled, can become a substantial factor in disintegration.
That is why there has to be a fair social dialogue, in which consumers and consumer protection organizations have a binding say in the decision processes regarding general controls to ensure fair competition and the necessary price transparency, the setting-up of various discount schemes for private and business users, investigations into suppliers holding a dominant position in the market, and also the continuing development of new systems. This will create much greater transparency, and that is what we need.
This is merely a just complement to liberalization, as I see it, a complement that is necessary in the interests of the market economy and of democracy. But the key to this particular directive, or so I believe, is that the consumer must benefit to the full from technological advances in voice telephony. From my angle, the angle of consumer protection, there are five essential points here. One is that prices must be affordable and fair. The second is that the services offered must be of a high quality. The third is transparency of prices and services, the fourth is access to the law and assistance with certain kinds of arbitration procedure, with disputes, and the fifth is the involvement of consumers in technological changes.
But if everything fails to work properly, there is something we must think about even at this stage. If free competition and suppliers' sense of responsibility fails to result in an appropriate standard, we must give thought even now to minimum standards at European level and to the consequences for suppliers who fail to meet those standards. If, then, at the end of the day, it proves possible to supplement and enrich the proposed directive in a practical way with Mrs Read's report, then we shall be able to say that we have achieved an advance in terms of consumer policy, and I hope that that is what will happen.
Mr President, first of all I should like to thank Mrs Read on the exceptional work she has done. She has produced a report of high quality under great pressure of time and the Council on Telecommunications has every reason to be extremely grateful to Parliament for its rapid work. It is now up to the Council on Telecommunications to follow this same example for the Parliament does not intend to hold up this business and impede liberalisation on 1 January 1998. The interest of universal service lies of course in a liberalised market as does also consumer protection. This immediately raises two important questions of policy - firstly: what does universal service cover, and secondly: who is paying for it? With regard to what universal service covers, with the development of a liberalised market with European telecom firms which must be able to develop as fully competitive parties on the international market, means on the one hand that very close attention must be paid to the new responsibilities they will have to assume. On the other hand you cannot ignore the question of consumer interest. There is a tension between these two elements which must be carefully balanced. Another important aspect is that what is technically possible in one country may not yet be possible in another. So you cannot afford to ignore the differences which unfortunately exist within the European Union. And finally it is important to take account of the convergence between fixed and mobile telephone networks and the fact that there are going to be major technological changes in the coming years. That means that the definition of universal services which we are now discussing is limited in time and must apply to the whole of the European Union. An EU-wide definition of universal services is very important to ensure that only services for telecom firms which are covered by the EU definition need to be paid and to prevent them being hit with yet another universal services charge imposed on market parties. That is why Amendment No 10 is so important. My group is of the opinion that for the time being mobile telephones should not be included in the universal services because of the major differences between the EU countries, but we must keep that door open because of convergence. That is why we kept the door open in Amendment No 7.
That brings us, Mr President, to the second political question: who pays, who contributes to the costs of the universal service? My group believes it should be clear at this time that only providers of voice telephony services via the fixed net, in other words not the providers via the mobile net, should be expected to contribute towards the costs; but we must examine in due course the extent to which they should also be expected to contribute. Hence Amendment No 15 in which that is proposed. What we want to avoid at all costs is that new service providers are already obliged to contribute now to the universal service. That would be most undesirable, it would hamper the creation of the information society.
Mr President, I wish to draw attention to the problem of the disabled. There is a tendency to provide them with as much as possible for free. But I do not think that is wise, for not every disabled person is the same. Some are economically very independent and I think they themselves would take it as an insult and a blow to their emancipation if they were to receive special treatment. So do not try to settle that now on an EU-wide scale, but do it at a more local level. The same holds good for the socially weak. A measured, de-centralised approach is to be preferred. I am totally in favour of helping the socially weaker to avoid social exclusion, but that should be done specifically at the lowest level, namely in the region, city or country, and not on an EU-wide scale.
Mr President, time passes quickly, January 1, when the free market for telecommunications services will be introduced, is fast approaching. Generally speaking, I could say that we in Scandinavia; Sweden and Finland, have had a free market since 1992. Our experience of the free market has been good; any problems, for example problems connected with providing a service to sparsely populated areas, have been relatively trivial. Our experience shows that the best way to achieve a free market is to establish basic legislation which gives a framework for the regulation of the market. The market then needs to be supervised by us as elected representatives. We can ensure that any anomalies which we do not want are put to rights. What we mean by this is that we must be ready with legislation for a liberalised market, but we must not introduce more regulations and laws than are required to enable the market to function properly. This is our experience in Scandinavia. The most important areas to regulate are consumer safety and protection and the right for everyone in the information society to benefit from new technology. Our group would also like to emphasise that this issue is not just one of technology, but it is equally a matter of democracy and equal rights for those living in peripheral and sparsely populated regions and of equal opportunities for all, for the old, the young, the handicapped and those who, perhaps, do not normally work with this form of communication.
Mrs Read's report is basically a sound report. Our task as elected representatives is to supervise the market and ensure that we meet public and civic needs. All suppliers must be obliged to provide finance for public services. It is important to ensure from the beginning that civic interests are represented. We would prefer not to include mobile telephones in this report and we will vote for such proposals in the House when voting takes place. For the most part we are in favour of the committee's amendment proposals and will lend our support to them.
Mr President, ladies and gentlemen, I believe that we must follow Mrs Read's example in relating this report to the WTO agreement, though that agreement is even more ambiguous than has previously been pointed out. There is still the intention, instead of a transition to a new development model which will be viable in the future, to overcome the present difficulties of capital accumulation by opening up what had previously been public sectors to the private markets and private competition, and that does involve problems.
I believe we can perfectly well debate this matter here in connection with the question of the mobile telephone service, because it is true, as Mrs Read said, that this is going to become one market, and the Commission's strategy and tactics of splitting it up into smaller and smaller sectors for technical reasons and regulating them in different ways carry less and less conviction. In this connection I would like to thank Mrs Read very specifically for having repeatedly stressed the cohesion of this whole voice telephony sector, as compared with the Commission's piecemeal strategy. Perhaps, too, this may have enabled the other side of the House, which is not with us at present, to grasp that flexibilization or liberalization can only be regarded as advances if we really take our regulatory function seriously, if we really succeed in providing the necessary government-backed guarantee for all, particularly including those population groups and regions which have to face up to handicaps, obstacles and problems. This includes the universal service, and universal service in a more dynamic form. It includes the need for the consumer associations to play their part. It includes specific guarantees for the disabled, in this sector more than others, and I can only stress that point. Communication is a public asset. Part of it can be supplied privately. It can be opened up to the private sector, but it must be regulated so as to retain government control over it.
I wish to begin by congratulating Imelda Read, who worked very quickly, and very painstakingly and clearly set out her case, which I support. Mobile phones should be included, unlike what the previous speaker said. This is a growing market. I know that it is not growing at the same rate in all the Member States but, nevertheless, it is a developing market and will, I imagine, become more and more commonplace everywhere in the EU. So mobile phones should be included.
This must also be a universal service. I have a certain interest here because I represent perhaps one of the remotest parts of the European Union - the Highlands and Islands of Scotland - 90 islands. The people in my islands have the right to expect the same access as anybody else, whether they come from a very populous country like the Netherlands or a big city. I am concerned to ensure that it is a universal service, and I start off by saying that that would be essential to my support for this proposal.
We have talked a bit about people with special needs. I was distressed to hear the speaker from the Group of the European People's Party say that we would demean disabled people by offering them special tariffs. I do not see that at all. These people have a disadvantage and are entitled to our support and should get a special tariff for the service. The mobile phone companies or organizations are very profitable. This is indeed a profitable segment of the industry and I do not see why we should not oblige it, before it is too late, to make this a universal service, with special conditions to help disabled, handicapped and blind people.
People with a mobile phone should have the right to have an entry in a directory if they wish, with the same right not to be in the directory if they do not wish. So I hope that this House will support the principle that Imelda Read has so well explained of having a universal service.
Mr President, a more liberal market for telecommunications will create about 1.3 million jobs in the year 2005, according to a French research agency, but not in the telecommunications sector which will see a drop in employment. But improved telecommunications technology will stimulate employment in other sectors. It strikes me that private telecommunications firms are in favour of liberalisation and state firms are against this process. They apparently have a lot of hidden unemployment they want to conceal. That is why we must produce regulations which work to the benefit of nationalised firms. The European Parliament should not be misled by the short-sightedness of trades unions who are only interested in the effects on jobs in big nationalised companies.
This debate is about the progress of the liberalisation process: will we meet the deadline of 1 January 1988? We hope that we shall not see a repetition of the post dossier where France, Germany and the southern Member States apparently want to see liberalisation postponed until 2003. The European Commission is apparently going along with this. But does the Commission not realise that the longer one waits the sorrier the state of the post sector and the telecommunications industry in Europe will become. To stand still is to backslide. Either that or the Commission is running the risk of a parliamentary inquiry in the future into they way it is dealing with the telecommunications and post sector.
Liberalisation is fine, but not at any price. That is why we developed the idea of the universal service. I think that this concept is feasible if it is not defined too broadly, for then we would be keeping monopolies in position whereas the aim is to liberalise the market. Universal service forces companies to serve the whole market and not hive off the best bits. But the more refined the requirements for the universal service the higher the costs of the basic services. Too much regulation harms the weaker groups, which are precisely the ones we want to protect. We must try to find the best solution here. With this in mind I support Amendment 10 to Article 3, but Amendment 19 to Article 7(1) is clearly a case of over-regulation. The seriously speech-impaired opt for a private text telephone. This service is included in the universal service. A public variant is therefore unnecessary.
On the question of tariff I think we should abandon the concept of a fixed maximum tariff. Competition is not served by establishing a uniform fixed price based on costs, nor are consumer interests. Costs are not an appropriate yardstick; they may be much higher in one Member State because of an inefficient nationalised company there.
Mr President, in general, we support the rapporteur's proposals and, in particular, those concerning consumer protection by quality of service, information contracts and settlement of disputes, and we are also in favour of the introduction of families as a special category of users.
We support the rapporteur's proposal to extend application of the regulations concerning consumer protection to users of mobile telephones, though it is obvious that the directive should not govern mobile telephones, since the fixed telephony and mobile telephony markets are still separate.
Another aspect involving consumer protection is the social aspect. The introduction of flexible payment schemes to prevent disconnections when more vulnerable users, and especially low-income families and/or disabled people, find themselves in difficulty, must be supported without question.
As regards the options concerning the universal service, I wonder whether the Commission's proposals are not somewhat more realistic, in the short term, than those put forward by Parliament. For the moment, any overly broad definition of the universal service would involve unacceptably high costs that would stifle competition. In the long term, we need to arrive at the proposed solutions but, in the meantime, it would be useful if the Commission could develop some costing forecasts for the various levels of the universal service.
It would also be helpful if the Commission could instigate research on internal relations within the Member States concerning the free market and competition in this sector, respect of the regulations and any illicit profit-making or illegal use of sources. The liberalization of telecommunications markets will be a highly significant event; if it is to be achieved in full, it is important that the directive we are discussing here, like the others included in the package, be adopted as soon as possible.
Mr President, Commissioner, there are many here who have stated that this sector currently under discussion is a sector which is fast developing and a sector which indeed needs to be allowed to develop quickly in order to bring about a competitive market and a competitive industry in Europe. We know that huge investment is needed in order to have real access to information in all parts of Europe. Bearing in mind what has gone before, I also think it better that we do not regulate. I am a little concerned that both the report and the Commission's proposal suggest that we should. We know what services were available, but it is more difficult for us to predict what will be required in the future. There are no 'free lunches' and what we are concentrating on at the moment is guaranteeing old levels of service. There is a risk that we will take resources away from necessary future developments. Such development could bring about fantastic opportunities for the handicapped, for example, to participate in society in a totally new manner. As my colleague Mr Lindqvist has already said, in the Scandinavian countries we have had fantastic results following liberalisation. For instance, the cost of a long distance call in my native country Finland has gone down by seventy percent and the number of telephone boxes has increased by a quarter since liberalisation was introduced. Consumers have benefited from this liberalisation.
We currently have a situation in which different Member States are at different stages of development. For this reason Member States need the freedom to decide how they will support the handicapped and the freedom to decide which rules they will apply. They may support the handicapped through social support for example.
I have expressed a certain amount of concern in my statement from the Legal Committee which has not been included by the Economic Committee. We would like to see restrictions on when national regulatory authorities can intervene. We know that national regulatory authorities are not always totally free from a monopoly situation. There is a risk, therefore, that they will intervene in a way which is discriminatory. In conclusion, I would like to support what Mr Lindqvist said, that mobile telephones should not be included, as they will stand in the way of the future developments which we need.
Mr President, ladies and gentlemen, in view of what is happening worldwide, the WTO negotiations show that Europe did the right thing in aligning itself with the mainstream of events. So we must pay tribute here to the Commission and to Parliament, because without them the telephone market would never have been liberalized. It must be said that we achieved the relatively satisfactory results we can see today by going against the wishes of the Member States and utilizing the resources provided by the Treaty. We must never forget: if there had been no Commission, if there had been no Parliament, we should still be dealing with fifteen totally partitioned telecommunications markets, fifteen monopolies or virtual monopolies. That is the situation, and it was right that the House should be reminded of it.
In essence, we in this Parliament are agreed - and I congratulate Mrs Read - on the problems of competition and price transparency, the need to set reasonable prices, and the fact that there must be a universal service to protect the consumer. So where do we still disagree? Our intentions are the same, but we disagree about ways and means.
We share the same objective: we want as many citizens as possible to have access to as many quality services as possible at prices which are as low as possible. But how are we to achieve that? The question which greatly divides us today is whether we should, as of now, make the mobile telephone subject to the same regulation as that envisaged for the fixed telephone. This is where opinions differ. They differ because we, for our part, believe that the important growth of the mobile telephone is due to the effects of competition, and will achieve the objective I have just stated much more efficiently than it can be achieved by any other means. If we try at this stage to impose on operators the burdens of the universal service, it will result in a fatal price increase. Mrs Ewing and Mrs Read have to understand that there is no such thing as a free service. It takes a certain kind of mentality - which I shall not call socialist - to believe that things can be easily distributed and that one can be very generous on behalf of the community as a whole. But there is always a cost, and if you ask those operators to bear additional costs today you are going to slow down the distribution of the product; people who cannot afford to pay for a mobile phone today will never be able to afford it.
Look at what happened in Sweden, in Finland, in the United States. Mrs Read said, ' I hope that European citizens will very soon be able to enjoy the same services at the same price as the citizens of the United States.' But if the United States had followed Mrs Read's policy, it would never have arrived where it is. It arrived there by following the opposite line. It imposed universal service conditions once the results of competition had become established, at a time when a vast majority of the population already had access to quality services at very attractive prices.
This is a mistake we must not make. We must wait until mobile telephony has acquired a market share in the region of 30 or 40 % - and then impose universal service charges. It happens very quickly. It is easier to impose a directive than to create a network, not to mention the fact that it is also much cheaper.
Mr President, I can follow on from what my friend Fernand Herman has just said. I think, though, that he does Mrs Read an injustice in believing that, in the report she has presented today, she proposes a policy which would be the precise opposite of what has been done in the USA. That, at any rate, is not the impression her work makes on me, even though I agree with Fernand Herman in principle.
So I should like to start by thanking Mrs Read. We owe a debt of gratitude to her, and to the whole Parliament, especially because she had to work so quickly. I regret that, but, as you all know, the deadline of 1 January next year is putting pressure on us all. I am sorry to have to tell you that I cannot promise that this will be the last time we discuss ONP and all the other subjects we have talked about in past years, because convergence - both technological and economic - will bring together all of these previously separate markets, and of course that will compel us to adopt new approaches.
However, that is not our subject today. Our subject today is first, if you like, the fundamental question of the various policies and secondly a subject involving very practical conclusions. But since the practical conclusions are themselves inevitably somewhat dependent on what is regarded as being right in principle, a valuable first step is to verify once again, by reference to what Mrs Read and others, and Fernand Herman too, have said whether our fundamental approach is right.
First, I should like to refer once again to the fact that we now have a liberalized market - this is no longer in any way disputable, even by unreconstructed Marxists like Mr Wolf. This situation is perceived as an improvement on a public sector monopoly. That is a very substantial step forward, because I can well remember that when this debate began there were still people advancing the argument that Mrs Ewing has just touched on once again today: communication is a public asset, and so we need a public sector organization and preferably a monopoly to ensure a better service for all.
I can remember back to the beginning of the liberalization debate. What Mr Fernand Herman has said is right: Parliament and the Commission have achieved something substantial here, and we are not at the back of the queue but - as the WTO negotiations clearly showed - the concepts we have developed make us leaders in the field, technologically and politically, so that we have no reason to fear whatever comes next from the WTO. But - because I myself was a target for the attacks and because it always amuses me, so I remember it clearly - in the early debates the issue really was: are deregulation and liberalization even possible at all, or are they just fantasies conjured up by these ultra-liberals? And now, thank God, and I say that not with the arrogance of someone who was right all along but simply because the result is a good one, everyone can see that the ultimate result of liberalization, when you draw the bottom line and add up the pros and cons, brings major advantages for the consumer, in particular, and that gives me great satisfaction. Because the fact that we can now operate with lower tariffs, not only for data transmission but also, especially, for the telephone service, has become obvious. And that should be our starting point.
Here, as elsewhere, competition means that prices fall and quality rises. That is not to say - nor has the Commission ever said - that we should now leave competition to run itself; of course there is a need to regulate certain matters which do not automatically arise from competition. The great question that always confronts us is: what arises automatically from competition and what has to be regulated? And, if it has to be regulated, then how? This is very difficult to predict, because technological development goes hand in hand with competition here, and many things are quite different from what they usually are in industry. I have always made that point.
Now let us go back to the question of the 'universal service' . The nature of the product range and the nature of the costs arising compel every supplier to offer as wide a range as possible. The argument that one regularly hears to the effect that people will concentrate only on the things that pay - either on major population centres or on the well-to-do and on companies which can afford the telephone and are going to have to afford it - is wrong. Of course, it will happen in some cases. That goes without saying. There will be suppliers - there already are - who initially concentrate on large companies and, indeed, are forced to do so because in the first instance they do not have an extensive network.
But having an extensive network is always more profitable, because the more customers you can reach the more convincing the service you can offer. And then you can reduce costs as well. There are companies today - and if I'd said this a few years ago no doubt you would have laughed at me - giving away handsets, for example, free of charge, because they are not interested in the apparatus or the profit it can bring but in the service. Fine, you may say, OK, that's just another way of passing on the costs, their charges are higher as a result. No, because this is another area where there is competition now - I see Mr Graefe zu Baringdorf staring at me in amazement, because as an agricultural expert he has absolutely no experience of competition and this is all something completely new to him. There are companies today who provide free phone calls if the user accepts that he will occasionally be interrupted by advertisements. That may not be very pleasant, of course, especially in the case of certain personal phone calls. To be suddenly interrupted by advertisements is something that would certainly upset Mrs Lulling and me. But that isn't what matters. What matters is that if someone wants to make free phone calls, he can make them - he has no need to pay anything at all.
My argument is precisely this: let's just wait and see what competition produces in the way of universal access, which is no longer any kind of financial or other problem for anyone, including the disabled. Of course there are certain kinds of disablement that require technological solutions, that is true enough. But even there, I believe, technological progress will make many things possible that we today still regard as impossible. That is the first point.
What I mean, then, is that you should not regard the problem of universal access as being mainly one to be solved through social policy. It is mainly one to be solved by technological advances and the development of the market. What problems remain, is the question that arises next, and how are we to solve them?
I am convinced that there certainly is a continuing need for regulation, especially in the case of positions of market dominance. And the question that arises here is: should mobile telephone suppliers not be treated differently? Do we not need to adopt an asymmetrical procedure, penalizing the supplier who has a fixed network, a de facto monopoly, and making things easier for the mobile phone operators, the newcomers to the market? Originally we thought this was the right approach. Now we are wondering whether we may not be able to restrict it. For example, both should be treated equally when it comes to entries in the telephone directory. So that motion for an amendment can be accepted. And there are other things we should regulate here today, which must certainly be the same for both. But it is right, of course, that anyone who has this kind of permanent network still has an enormous competitive advantage at present. We are trying to regulate that, by regulating access to the network. It is not true to say that we are simply leaving it unregulated. And, here again, there will in future be competition between networks, and we will still have to deal with Mr Hoppenstedt's report.
For example, personal satellite communications will also enable us to overcome this bottleneck situation whereby some people today are still owners and users of fixed networks. Once there is competition between networks, the situation will look completely different. Those are just a few ideas. I hope we will succeed in coming up with a regulation here which makes allowance for justified interests but does not result in the situation against which Mr Van Velzen rightly warns us: we may make the development of such things so difficult from the very start that not even this success, achieved through competition and technology, for disabled persons or other socially disadvantaged groups, is achieved.
If we fail to allow such a network to develop at all, then, even retroactively, we shall not be able to enjoy the benefits of this utilization. The big question here, going far beyond the confines of this sector, is: to whom should the costs of social policy be passed on - who should bear them? And I believe the simplistic principle once again put forward here by Mrs Ewing - they earn so much money, so they can afford to pay for it - is wrong. Just ask the mobile telephone operators, who have to make a substantial investment at the outset and do not yet earn as much income as the older companies, what they have to finance in the way of start-up costs and how difficult the situation is for some of them. And even if they did a very great deal of money, it would still be open to doubt whether that really is a sound principle.
We talk about unemployment in the European Union. Our unemployment is much higher, frighteningly so, than it is in the USA. Why? Because we constantly penalize the labour factor. No one can be naive enough to believe, after all, that that kind of cost burden on a company is not passed on. Of course the company has to pass it on in its costs. But the transmission of data, in general terms, has become the most important production factor of all today. If we require it to bear the additional burden of the social policy, we will be hounding more and more jobs out of Europe. So we must finance the social policy from the earnings of business.
We must have the courage, when we want to do something, not just to lose it in the financing but to finance it openly from the budget. That's where the money has to come from - from taxation - and then we can think about what we want to do for whom. That would be the right way of creating jobs, too.
A final word on the WTO question. The enormous step forwards that this represents is widely underestimated. This market today is worth six hundred billion dollars worldwide - and the percentage growth rate is in double figures! That means that if we can succeed in maintaining and improving the position we have in this sector today, that is one of the very few hopes we have of creating new jobs. That is why this WTO resolution was so extremely important for us, and it is a very good thing that other resolutions have followed, so that we have finished up with a sensible regulation.
I should also say something briefly about which amendments we are accepting and which we are not. But, as this is the first reading, I may then give a full report to the rapporteur. First, as I have already said, we are entirely receptive and willing to accept the principle rightly stated by Mrs Read, that we must now give consideration to consumers, and to particular groups of consumers. For that reason we are accepting Amendments Nos 2, 3, 10, 13, 14 and 41. There are some amendments we prefer not to accept, for the reason clearly stated by Mrs Thors: there are certain social entitlements which can be handled better at regional and national level, where people have a better idea of what is what. For that reason we are not accepting Amendments Nos 11, 15, 21, 34, 36, 44, 46 and 49. As far as the inclusion of mobile telephony is concerned, the point mentioned by Mr Van Velzen and others, we are willing to accept Amendments Nos 5, 7, 9, 16, 23, 26 and 42, in whole or in part.
That is how things stand today. Once again, ladies and gentlemen, I cannot promise you that we will not have to return to this topic again, and again, in future years.
Mr President, I want to raise a point of order about the order of voting. But I cannot resist saying to Mr Bangemann that operators want to offer free telephone calls to some subscribers for the same reason as banks sometimes offer free banking facilities to students: they see this as a lucrative and profitable sector in due course. We can see here in this industry what will be the global Klondike gold rush of the next millennium. It really is an immensely profitable industry.
But I want to ask you, Mr President, and the services whether you would consider the order of voting at 12 noon? This is the first reading, but a codecision procedure with some complicated amendments and some split voting and at least one important vote of principle on the inclusion of mobiles. It is unthinkable that we should not get to this by 12 o'clock. I ask you to take it early in the order of voting so that we can give it proper consideration.
Mrs Read, I shall forward your remarks to the services responsible, who will put the problem to whichever of my colleagues will be in the Chair. It will be for him or her to decide.
The debate is closed.
The vote will take place at 12 noon.
Telecommunications - satellite personal communications services
The next item is the joint debate on:
the recommendation for second reading (A4-0051/97) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive (C4-0633/96-95/0282(COD)) on a common framework for general authorizations and individual licences in the field of telecommunications services (rapporteur: Mr Van Velzen); -the recommendation for second reading (A4-0050/97) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the common position adopted by the Council with a view to adopting a European Parliament and Council Decision (C4-0634/96-95/0274(COD)) on a coordinated authorization approach in the field of satellite personal communication services in the Community (rapporteur: Mr Hoppenstedt).
Mr President, today we celebrate a very important triumph - namely the words of the Director General of the WTO, Renato Rugiero, after the conclusion of a WTO agreement on opening up the telecommunications market world-wide. The Commissioner has already referred to this. If the European Parliament approves today the amendments we have tabled, then we shall also be celebrating a victory for at long last, after many years of messing around with directives on licences, the European Union will have a framework for telecommunications licences in the Member States. The new WTO agreement stipulates specifically that the signatories will set up regulatory bodies, guarantee interconnection rights at reasonable prices, but above all the signatories of the agreement guarantee transparency and non-discrimination in licence decisions. The EU directive before us today will therefore serve as an important link for the Union itself and the Member States of the Union to fulfil their international WTO obligations. What does the transparency in the EU licence decisions consist of? First of all the telecom companies must announce well in advance the conditions and form of the licences, whether an individual licence or general authorization. The system of general licences based on specific legislation is of course preferable to a bureaucratic system of individual licences. That was precisely why this directive came up against so many problems in the Council. The amendment I have laid before the House today will therefore help to emphasise the general licences more in the future and not so much the individual licences.
Secondly, the going price for a licence may not be set exceptionally high. This is also where telecom companies in the European Union have problems. Some Member States are planning to demand high prices for licences and thus create an unfair advantage for sitting telecom firms since they never needed to pay for a licence. That is why I am also pleased that this directive sets out clearly that it is only the administrative costs of granting licences that can be recouped. Thirdly, the aim of transparency is served by making the licensing conditions basically the same throughout the Union and by not making the procedures for granting licences too complicated or too diverse. Different procedures with obscure requirements are currently thwarting Europe's telecommunications industry at the moment. That is why harmonisation is highly desirable. Fourthly this kind of licensing system must offer scope for the service providers.
But even with all these welcome developments there are still some serious predicaments in the path of this directive. That is why we must be aware of the enormous pressure of time that Parliament is under if we want to have a liberalised market by 1 January 1998. After we have completed our work the national parliaments still have to pass this legislation. But I must say that the cooperation procedure with the Council and Commission has not been satisfactory in my eyes. Last May we voted in the first reading on this licence directive in the expectation that the Council would determine its view on this directive very quickly. That expectation was misplaced, however, because it was only at the end of December that we received its common position, and many compromises were agreed on in the dark chambers of the Telecommunications Council and Member States with Member States making guesses about the practical feasibility of matters. This process took place in silence, without any public debate, without any democratic accountability and without any information about why Member States took the views that they did. Furthermore the Commission changed its original favourable position on some of the EP's amendments in the first reading during Council discussions. It would be to the Commissioner's credit if he were to explain to the House here today his reasons for the change of heart, for example why the Commissioner welcomed the amendment on mutual recognition but later changed tack. If we do not yet have complete harmonisation then mutual recognition is still an effective instrument for creating an internal telecommunications market; agreements have also been made in the WTO on mutual recognition while the European Union itself is unable to reach agreement on this issue.
The European Parliament has shown itself very willing to cooperate. It preferred to start with a restricted directive rather than dragging its feet or running the risk of this directive being blocked in the Council in the second reading. Liberalisation is a higher good. I wish specifically to address the President-in-Office of Council, Mrs Jorritsma, to ask here that if the European Parliament approves this report today will she accept the specific responsibility of acting on this legislation with speed. And by that I mean that I expect that the Council Presidency will pass this directive in the Telecommunications Council on 6 March without any problems.
There are of course other points of concern in this directive. I shall mention a few. The Member States still have too broad a margin to introduce restrictive licensing conditions. We still do not know if the one-stop shopping procedure will be passed. We have now become dependent on an international club of telecom regulators, the CEPT and the ECTRA where the Commission's position is far too restricted. There are still too many opportunities for national regulatory bodies to put through their own desiderata. It would be highly desirable if we could set up one single large committee. The Commission would be doing the sector a great service if it were to set up a kind of telecom legislation help desk in the near future where the national regulatory bodies could come with their questions on European telecom legislation, for this is how you could start the groundwork for setting up a European regulatory authority.
The Commission now has the important job of ensuring the strict compliance with the contents of the directive. It must pay close attention to the prices being asked for licences, the Member States' compliance with deadlines and the conditions attached to the licences. I think that these will be the most important issues in the immediate future.
Mr President, ladies and gentlemen, I should like to preface my actual report with a few comments on matters of principle, to make the significance of the report clear. The commercial use of space satellite systems for global communications is a subject which, only a few years ago, would still have been regarded as something from the realms of science fiction. Today, times have changed. Technological progress, deregulation and the convergence between broadcasting and telecommunications are currently contributing to the creation of a global satellite infrastructure which in turn opens the way to new commercial applications.
The SPCS systems - personal communications satellites - under discussion here are only one of many possible examples of new satellite services. The step from space travel research projects to the commercial use of satellite communications is of the greatest economic and political importance to Europe. Satellite communications offer new markets for European industry and so, of course, also create jobs for the future. At the same time, the new satellite systems, especially because of their geographical range, advance the process of economic and social cohesion in Europe and, most of all, the cohesion between Europe and the rest of the world, and thus the development of the global information society.
Regrettably, however, Europeans have long underestimated this enormous economic and social potential of satellite communications, and so failed to formulate a common policy. Exceptions confirm the rule, and I turn to Commissioner Bangemann and point out that encouragement was given here at a very early stage.
I should like to mention, once again, the WTO Conference in Geneva in November 1995, at which, as far as new systems of frequency distribution and occupation were concerned, the Americans pipped the Europeans at the post. The Americans are far ahead of us in the commercial utilization of the new satellite systems, because of Europe's lack of foresight, enterprise and co-ordination. American companies are already launching the first satellites - well, the experiments failed because of the carrier system, but they are going to keep on trying. I am more than happy that Europe, in general, now seems to be awakening from its slumbers.
The European Commission's communication on space travel of December 1996 clearly illustrates how important the promotion of applications and markets in satellite communications is for the purposes of improving Europe's competitiveness. I therefore welcome, too, the proposed action plan on satellite communications, which will certainly also include the SPCS services, and I hope that it will encourage European industry to take action and invest.
The most important prerequisites for future investment include legal certainty and agreed procedures for the awarding of frequencies and licences. We have already heard about this elsewhere. Only a harmonized European policy on approval can prevent fragmentation and allow the satellite services to be introduced quickly.
Which brings me to my report. For Parliament, it is a source of extreme satisfaction that the Council has largely accepted the compromise proposed on the basis of the first reading. The Committee on Economic and Monetary Affairs and Industrial Policy thus approved the common position unanimously, except for a small, logical change in timing. From the institutional standpoint, we have here an excellent example of constructive and pragmatic cooperation between the Parliament, the Council and the Commission. I can only hope that this example is followed, and in this context of course, as the rapporteur, I must refer to the laborious procedure with telecom. My colleague Mr Glante is one of the most long-suffering Members of Parliament sitting on these committees, and I must say that it is simply unacceptable for so much time to be wasted before the joint procedure with the Council and Commission eventually produces a result on a subject of this kind.
As proposed by Parliament, the aim now, instead of a selection procedure at EU level, is harmonization in the utilization of frequencies and the approval conditions for satellite services by CEPT. However, the mandate for CEPT is tied to a clear schedule. Should the Commission or any Member State form the impression, which is entirely conceivable, that work within CEPT is proceeding too slowly, the Commission can take action at EU level. It remains to be seen whether CEPT can fulfil its mandate efficiently and effectively and justify the confidence placed in it. The co-ordination procedure proposed here is an experimental move. If it fails to come off, we shall have to try a different approach.
The WTO Conference has been mentioned several times previously. I need not repeat everything, or the content of the discussions, but the expectation is that about 1700 satellites will be launched into earth orbit in the next few years. This number may be slightly too high, but there will be a large number of satellites together, of course, with the preceding valorization of the carrier systems and all the other derived benefits. The satellites, of course, will also take the information society a step further along its road, not just terrestrially, in other words with the existing networks, but via satellite to Africa, the island states and the whole world. How much added value can be expected from this has also been stated earlier. I should like to quote one parameter from a newspaper, which says that the agreement is good news for companies, and of course for consumers too, who now spend more on telecommunications than they do on oil. In other words, there are gigantic sums at stake here, and I believe that the regulation we are proposing here will do a great service to the European Union as it moves forward to satellite communication, satellite networking and the networking of the telecommunications sector as a whole, and will thus represent an enormous step forward. Thank you for your attention, and I have no doubt that we in this House will adopt a unanimous resolution on this subject.
Mr President, I want to start by congratulating my colleagues Mr Van Velzen and Mr Hoppenstedt as is customary on these occasions. It is a small and select band of us who are involved in this very specialized area. I had thought that we should make a giant Advent calendar both for Parliament and the Commission and we could tear off the days as we near the day of liberalization. Perhaps fairly soon in the Committee on Economic and Monetary Affairs and Industrial Policy we will take the opportunity of asking the Commission what will be the consequences in these various respects if we do not meet this self-imposed deadline.
It is true that these two proposals are key building blocks in meeting that target and I want to say that the Socialist Members of this House will be supporting both these reports. Mr Van Velzen has rightly pointed out the long history of the attempts to come up with a position on licensing, and I am very pleased that the emphasis of his work and of the Commission's was that there should be a presumption in favour of general authorizations rather than individual licences. We all know that the granting of licences and the conditions attached by some Member States to the granting of licences have been unduly restrictive and protectionist and there are cases before the European Court in this respect.
Mr Van Velzen is absolutely right that we need to create a clear and predictable licensing environment and of course he is right to say that there should be clear time limits. If ever there was a case that 'justice delayed is justice denied' it is in the field of licensing and interconnections currently going through the conciliation process. If those who want to enter this market cannot get a licence on clear and fair terms and within a reasonable timescale, that will be a major obstacle to achieving the goal. So, we have no hesitation in supporting both Mr Van Velzen and Mr Hoppenstedt.
In his comments, Mr Hoppensted rightly said that the question of the convergence of the technology and the limitless possibilities of the technology were a guiding factor in the drawing up of his report. He is absolutely right. He also talked about big money. Many people not used to dealing with high finance find that when you start adding on the zeros and the billions it is very difficult to imagine just how all-encompassing this industry is. But it is true that many of our hopes, for example, in the field of employment and of life-enhancing technical progress, centre on this particular field.
I congratulate my colleagues. They will have our support when it comes to the vote and we look forward to seeing the Commissioner to discuss both the possibilities and the problems should we fail to meet that target in some respect.
Mr President, Commissioner, ladies and gentlemen, two more interconnected aspects of the great jigsaw of the liberalization of telecommunications are directly associated with these two common positions: the regulation of service licences and coordinated authorizations in the field of satellite personal communications services.
We should congratulate Commissioner Bangemann and the European Parliament, represented by its rapporteurs Mr Hoppenstedt and Mr Van Velzen, for the speedy and pragmatic work that has been so rapidly completed, keeping us in line with the deadline of 1 January 1998.
In my report at first reading in the Committee on Research into Satellite Communications, I suggested a number of amendments, later taken up and adopted by Mr Hoppenstedt in the Committee on Economic and Monetary Affairs and Industrial Policy, with a view to redirecting the European Commission's role towards harmonization and away from selection procedures, with priority being given precisely to the urgency of service supply, already technically ready for take-off, with European enterprises participating on the basis of a more structured and formal selection procedure at Commission level - a procedure that would, inevitably, have been longer and, in my opinion, unnecessary for satellite services, which are inevitably restricted to a small elite of international operators. I am pleased that the report produced by the Committee on Economic Affairs and the European Commission's approval of that report have quickly brought us to a common position.
I am delighted that an effort is being made to simplify and standardize interconnection procedures, including those for satellite communications services; that the concept of one-stop-shopping has been taken as a point of reference in the directive on licences; and that restrictive measures have been concentrated only on areas where the natural resource, the frequency spectrum, is limited.
With regard to administration of the frequency spectrum, I note that, in the USA, the Federal Communication Commission has adopted a truly ultra-liberal approach, putting frequencies up for tender to any operators that have applied and awarding them to the highest bidder, thus raking in huge amounts of capital - I seem to recall the figure of 20 billion dollars, which, just to give a point of comparison, is virtually twice NASA's annual budget - that can then be used for further investment. Perhaps we should have reservations about this way of proceeding, but I feel it is worth considering the priority our main competitors are giving to market forces in a context of rapid growth, both in technological terms and in terms of the demand for services.
As regards the report on licences, I should like to mention Mr Van Velzen's recommendation that, between now and the year 2000, the various committees for Community telecommunications legislation be consolidated, and I agree with the need, which I feel is implied in the report, for a European regulatory body. I think the Commission should submit a communication on how such a body could be set up, to open the debate with Parliament and Council.
The launching of the information society seems ever closer and more possible. The work completed by the World Trade Organization on opening telecommunications services as of 1 January 1998 and on the free movement of data-processing products really gives us an idea of a world-wide movement that also involves many countries lying outside the traditional USA/Europe context and projects us forward into the great adventure of the 21st century. Our task is to provide the Union with the rules that will best serve to increase the competitiveness of the industry involved in telecommunications and audiovisual products and services and also make our society more interconnected, better informed and, therefore, I believe, more cohesive and democratic.
Mr President, ladies and gentlemen, I must start by thanking both rapporteurs most sincerely for their efforts and congratulating them on the results. This is an intensely political subject, and one of fundamental interest, too, because the issue here really is the creation of new systems, new market incentives. On the one hand we must meet the needs of an open market, and on the other we know that there is a very special need of regulation here.
I believe, though, that the Commission has been able to find satisfactory answers to most of these questions. The situation is that market access can be structured on an objective, non-discriminatory and transparent basis. Commissioner Bangemann deserves our sincere thanks for that.
Starting out with the idea that the issue at present is to bring something to the table that is politically feasible, I expressly welcome the Commission's proposal. I would like to add, though, that, in my view, it would have been more desirable, politically and economically, to grant more powers to the European Union institutions in this sector generally, and also in the licensing procedure and in the area of international co-ordination in particular, to enable a more efficient system to be obtained at European and global level.
I only hope that this failing will not have a seriously disadvantageous effect on Europe in the global race for access to satellite communications services. At any rate, the Commission will need to play its part effectively in its role of observation and co-ordination.
Bearing in mind that the liberalization of the telecommunications sector is scheduled for January 1998, the adoption of a resolution is of course a matter of great urgency. I am glad that we have succeeded in taking an important first step in the right direction, even under such heavy time pressure. It will be important, though, not to lose sight of further technological developments but to continue adjusting the general conditions to suit developments in this field.
Once again, many thanks for everything that has been achieved. I believe a good start has been made.
Mr President, I should like to remind Commissioner Bangemann of his days as a social liberal, and to remind him too that social policy can look forward, and not just backward. Economics is not a natural process. It has to be constituted on the basis of social policy - the not particularly unreconstructed Marxist Polanyi called it 'embedding' - otherwise there is no way in which we can avoid certain destructive tendencies from the outset.
Now to the reports. We too support both reports and congratulate our colleagues. The harmonization of licences in the internal market certainly makes sense, though we regard the proposed six-week period as too short. My answer to Mr Hoppenstedt is, of course, we would have to have a debate on space travel. But that is not what we are doing. As I see it, we must think back once again to Parliament's original position, because in this very House we have the problem of the worldwide monopoly which Mr Bangemann has rightly referred to here - I think the issue in question was on-line services. That is the task in store for us.
Unless Europe is given a stronger role, unless the Commission has more opportunities to act, this trial run of the co-ordination procedure will prove something of a lame duck. That is what I fear. Even so, that is how we are going to have to do it, given the time pressure that has been put on us. And I would like to say another word of criticism about that. We are once again in a position where we have to decide on individual questions without really having time for a broad strategic debate. That is annoying.
We really ought to be proceeding together, and the Commission's action programme clearly offers a framework for that. But we also need to relate this to the detailed debates - the technical debates. Unless we succeed in doing that, we shall constantly find ourselves in this kind of rushed situation, and that is a bad thing. Even so, we are going to vote in favour now. But I would like to make one more point: we must tackle the problem of the global monopoly. We must tackle the problem of active, constructive involvement of the European Union within the World Trade Organization, and that will probably require more extensive rules than are to be found in this lame compromise.
Mr President, ladies and gentlemen, Mr Hoppenstedt, it really is very reassuring and helpful to pat one another on the back as far as the TEN telecom consolidation is concerned. I think many procedures go very smoothly, very quickly, as this report has shown. Some start very quickly and then slow down. TEN telecom consolidation got off to a rather laborious start, but I hope we shall be reaching a compromise very shortly. Some of my hopes here rest on the Dutch presidency.
I should like to concentrate on the Hoppenstedt report. As the rapporteur very correctly says, Europe is lagging behind the USA, the leaders in matters of satellite communications. This is all the more painful in that these satellite communications are a logical complement to the existing high-speed infrastructures, or indeed make them possible in the first place. This makes it all the more amazing that the Member States have reacted so negatively to the Commission's proposal and have been unable to agree on a procedure to be implemented by the Commission. This reaction is particularly amazing when you consider that it is those same Member States that are constantly calling for a global reaction to global challenges, which certainly include satellite communications.
It is simply amazing that Europe can reach agreement on a common monetary policy and a common economic policy, and even implement them, but cannot agree on something like leaving the awarding of satellite frequencies to a European institution. The compromise proposed by the rapporteur has our support, and is likely to provide an adequate solution to the problem we face. I hope that the co-ordination of the selection of service providers and the harmonized use of frequencies, to which the Member States have committed themselves, really will function in practice and will not result in constant, tedious negotiations that will leave Europe even further behind in this area.
I believe in giving praise where praise is due, so a word of praise for the Council. Regarding the conformity of the licensing procedure with the ONP text, there is an unusual degree of unanimity between Council and Parliament, and I welcome that. In conclusion, may I thank both rapporteurs and express the hope that Honourable Members will give unrestricted support to this compromise when we come to the vote.
Mr President, Mrs Read came up with one attractive proposal: the Members of this House - and, I believe, I myself - who have been working for so long on this question of the creation of a functional, efficient telecommunications market should devise a kind of advent calendar on which we can tick off the progress of the final stages between now and 1 January. I think this is an excellent idea. We must see whether we can make it universally accessible, in which case we shall be able to finance it with charges imposed on mobile telephone operators.
I could make an alternative suggestion: we can make ourselves a kind of board game and roll some dice. Anyone whose piece lands on a Parliament square is allowed to move two spaces forwards, and the same for the Commission. If you land on a Council square you have to wait at least three months or move two spaces back. At least the various parts played are evened out a little.
Coming first to Mr Van Velzen's report, I thank him for it. We, like Parliament, believe that we need more Europewide regulations and institutions, as you know, and you asked why we changed this standpoint in the Council's discussions. The only explanation for that is the Council's continuing attitude. If not a single Member State - not even Mrs Jorritsma, who is certainly one of the more liberal members of the Telecommunications Council and now, thank God, its president - is willing, for example, to set up a European body - not in the institutional, technical, legal sense - to which applications can be made for certain kinds of licence, so that the conditions, the scope of the licence and all other associated questions are regulated in a similar way or the same way throughout Europe - then we are still in a situation which is not ready for this kind of regulation.
We considered whether we should go on waiting for the Directive, which is impossible in view of the date and the legal basis we are creating for national regulations, or whether we should accept a compromise. It may be that the compromise is lame or lazy. I think Mr Frischenschlager used the world 'lame' - that may well be. But at present, probably, nothing more is possible. Even so, I will see what view the Council takes of the six amendments which you have tabled and which we all support.
We support the six amendments without exception - incidentally, please add that fact to the credit account you opened for the Commission up until November. We scored a point here, even if not directly with BSE, but we will accept all six amendments. In other words, we can check out once again what the Council's attitude is. Basically, the problem can be described in simple terms: we certainly need more Europe-wide regulations. How that can be achieved is something on which opinions still differ. Part of the reason for this is that the Member States have not yet overcome their mistrust of such Europe-wide regulations. But the fact that they will be necessary, even from a purely technological standpoint and for the purposes of international competition, as Mr Wolf has said - rightly, on this occasion - is completely obvious. So what we need is a kind of confidence-building process, and perhaps we may be able to persuade the Council that we need to set up a kind of informal group, an informal committee, bringing together the various national regulatory authorities, so that the national decisions can be discussed there, and perhaps their negative effects can be discussed too, and then, with luck, a kind of mutual confidence will develop. We went through a similar process with the London agency for licensing medicinal products throughout Europe. In that case, again, the national experts are incorporated into the decision process, and they quickly acquired confidence both as regards the soundness of the agency's decisions and as regards its impartiality.
We hope - and I have already discussed this idea with Mrs Jorritsma - that we might succeed in persuading the Council to embark on this kind of informal co-operation, so that this confidence can develop. The question remains: will this Directive allow fragmentation into 15 different approval systems? We hope not, because after all we have set up numerous common conditions to which all European licensing procedures must conform. So this Directive offers operators, wherever they apply for a licence, guarantees in such areas as the imposing of deadlines, the provision of appeal procedures, which is a particularly important point, the establishment of principles and restrictions for the levying of charges - another important point. Mrs Read pointed out that if unacceptably high fees are demanded for such licences, then of course the market is not being opened up to competition, and in fact we do already have a few cases of that kind which we are looking into at present. The global procedure envisaged by the Directive, which is intended to make it easier to obtain general and individual licences in certain Member States, and the mechanism for the further harmonization of general licences are examples of moves towards greater convergence.
I admit that we need more, and we proposed in this House that the effects of the Directive should be reviewed no later than 1999 and new proposals made. It may be that we need not wait so long. Mr Wolf has constantly pointed out from the beginning, in other words ever since we have been talking about these matters, that we are pursuing what he calls a piecemeal strategy. He implied that the Commission was doing this deliberately, pulling the wool over the eyes of those involved, as it were. That was not our intention, it was just that we simply have to solve certain problems before the calendar moves round to 1 January 1998.
Mr Wolf is right, however, in saying that a more general framework legislation is needed for two reasons. First for reasons of convergence, to which I have already referred. As with the satellites - and I shall be coming to Mr Hoppenstedt's report in due course - all I can do is make the same point: we are already in a situation in which, from the technological standpoint, all the areas of communications and telecommunications, including the media, which had previously been developed in a non-uniform manner, can coalesce. That is technically possible today. The use of the digital process will break down all the frontiers, and the question of the extent to which standards are required for this has also been answered - everything is available.
In economic terms, this is not happening, because this is a market and has to ascertain what the consumer really wants and what he is prepared to pay for it. That is why we have few economically successful capabilities, as yet, to exploit a convergence that is technologically possible. But this will very soon change, because there will be a number of economic opportunities, and those opportunities will increase simply because by doing so they will become cheaper and more attractive. One example is electronic commerce: as you know, we made this capability a focal point of our action programme, and I feel sure that it will not just be used for buying and selling goods and services at long range but that the capability it offers will solve other problems too.
In any case, perhaps, there may be a particular kind of news service, and then the question arises: is that television or not? The Land media institutions in the Federal Republic are going to have to wrap up warmly, and so too are the public service broadcasters. Not that I have anything against them, I want to stress that again, so as not to give Mr Wolf the impression that I have completely forgotten my social liberal past. But it is completely clear: the grounds always trotted out by the Federal Constitutional Court for the special position of public radio and television - shortage of resources and an entitlement to a basic service - have ceased to exist! With digital technology and broad-band fibres and other transmission facilities, which will include satellites, a shortage of resources is a thing of the past! As far as the basic services are concerned, you can already obtain anything you want, obtain it from private suppliers if you want to, and obtain it - if you turn to the news stations or other stations - in absolutely the same quality as is provided by public service broadcasters. In other words, we need to talk again about what television and radio are and what their relationship is to the available on-line services, etc.
The upshot of all this will be that we will have to produce a framework law, which we can perhaps refer to as the telecommunications law but will actually cover many other things too, to get to grips with all these questions. We must at least define the place where individual regulations are going to have to follow. We did originally intend, then, that this would have a stronger impact, but I think the review clause provides us with the possibility of coming back to these questions shortly. This applies to the committees, too. Obviously it would be better to have a single committee for all these matters, but we really haven't reached that stage yet, and so we should start to make a stealthy approach!
Now I come to the report by my friend Karsten Hoppenstedt. I think, Mr President, that I can once again take the opportunity to talk until we come to the vote, unless you want to have a break. This is an unfair advantage for the Commission, admittedly, and I don't want to overdo it. Mr Hoppenstedt has already made all the important points. First, it really was important to draw attention to the problem generally. All the developments taking place in this sector are so new that they are often beyond the compass of those who deal with them, and they think to themselves, well, let it happen, and when it has happened, then we'll see what we have to do. And that is completely wrong! Not only that, but this is a fine illustration of a principle of modern industrial policy. Unless political authorities intervene at a very early stage in these processes of technological development and economic exploitation, not always in a regulatory sense but with a view to developing these possibilities, then the process loses its dynamism.
It is completely clear, and very easy to see from the ITU decision, that the Europeans - our Member States - had simply failed to recognize as yet what the significance of personal satellite communications would be. I see a frown from the Council - it really is nice that the Council is represented here, for once, and we are glad to see it. Of course you are free to frown, Madam, but you have no reason to. Because when I first spoke about this problem at the Telecommunications Council, not all Ministers were acquainted with the fact that this decision had been made.
Of course, one can and must have a frequency. We could just as well have been in a position to apply for a frequency for ourselves as well, but we hadn't got that far and our industry sees the only way out as being to acquire holdings in these American companies. Well, nothing wrong with that! I am no protectionist, I am no chauvinist, and of course American companies must have the same opportunity to compete as any other companies. But if European companies are not represented at all, if they are simply absent, then that should arouse the interest of the politicians and they should do something. So I welcome the position Mr Hoppenstedt has adopted. I hope we will succeed in convincing the Council further, and there are some signs of that.
We had a conference in Paris, at which the Member States and the industry were represented, and there was a major opening-up of the debate there. I would like to make that point now, in justice to the Council and the Member States. Something has changed, the climate is different. We have to be quick now. Because what Karsten Hoppenstedt said was right: if that booster rocket hadn't come a cropper, the first satellites would already be in place. Not only that, but we have a unique opportunity, in terms of technical developments, to bring about a combination of stationary satellites with the new Leos, something which in turn would give us a certain edge. So we should work energetically on that.
I should also like to thank Parliament expressly for the conciliation we have achieved so far. Thank heavens, we have been able to achieve initial positions in the TEN telecom question which could also help to advance satellite communications, in particular. I hope that the Council will also be able to adopt this position, which has now developed in consultation with the Parliament, because then we could encourage and promote - partly by deploying funds which, though inadequate, will at least act as an incentive - implementation and further development work on these systems.
That, Mr President, is what needs saying about Mr Hoppenstedt's report. I am of course willing to adopt the points he has made, and especially the point that we should endeavour to co-operate intelligently with the existing organizations, in other words with CEPT. We have no intention of circumventing existing organizations that are doing a good job, but it also makes sense to set a deadline, because that makes it clear that we can also act independently if need be.
I could continue for another 20 minutes, but I think that would be overdoing it. And a coffee break does seem like a good idea. Thank you very much.
Thank you, Commissioner Bangemann. Since we still have a few minutes left, I can invite the two rapporteurs to speak again, if they so wish.
Mr President, you will not be surprised to hear that I am very pleased with the Commissioner's reply. I have noted that six airmails are booked in with Mr Böge, the chairman of the BSE Committee of Inquiry. I shall personally ensure via the interconnection that it also happens. The second point I wish to make is the following: I agree with the Commissioner that working towards a European Regulatory Authority will be heavy weather. I welcome your start with an informal working group in the Council. But I also urge that the Commission should perhaps make a start on a kind of help desk which can contribute towards creating a relationship of confidence with the national regulatory authorities. I believe that could become a confidenceinspiring move. Finally I would like to ask this: you have just received, as I understand it, a very voluminous study on the added value of a European Regulatory Authority and I wonder if you are prepared to forward a copy of it to Parliament, or at least to those people who are on your advent calendar.
Thank you, Mr Van Velzen. Commissioner Bangemann, would you like to respond?
Mr President, first let me thank Mr Van Velzen for what he has said about this question of co-operation. Of course the Commission will co-operate on this informal committee, meaning that we shall play a part there together with the presidency. With that in mind, I believe that we should now start by trying to get this confidence-building process in motion. This bundle of papers to which you refer may be on my desk - I haven't read it yet - but we can certainly give you access to it. We have acted upon these repeated requests of yours to commission this independent study, which will deal with the problem of setting up a European regulatory authority in the telecom sector.
That inquiry has not yet been finished - it is nearing completion now. But it does show the level of interest in the possibility of a European regulatory authority, and it also identifies what possible functions of such an authority might be regarded as the most important by the players in the market. The inquiry is also examining the question of the legal framework within which such an authority can be set up. However, it is not examining the question of whether such an authority should be set up or not, because that of course is a political decision.
It is being proposed, though, that the inquiry should be made accessible to the public over the worldwide web. So that alternative method of access may be available, but we will also ensure that you have direct access to it. We are proposing to organize a workshop within the next two months at which we can present the study and then hold further discussions on the subject. The work should be finished by around the end of February and, as I said, you will be receiving a short version of this 'executive summary' in two weeks, at the most, and then of course the full report in due course.
I didn't actually want to continue the debate. But I am glad that the Commissioner has offered to make it available via the worldwide web. We probably know what you're offering us; otherwise I might have to give the exact number. But that can probably be obtained easily enough. I am very grateful that we can now opt for this form of access. Perhaps we should run a test and make it available only over the worldwide web, to find out how many Honourable Members really are connected to it.
The joint debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.50 a.m. and resumed at 12 noon)
Mr President, ladies and gentlemen, my point of order is based on the Protocol on the Immunities and Privileges of the European Parliament.
Mr President, ladies and gentlemen, a tract is currently circulating within Parliament calling for demonstrations against the congress to be held by my political party, the French National Front, in Strasbourg at the end of March. I should simply like to tell honourable Members, Mr President, that our party is a legal party and that the demonstrations it organizes are peaceful demonstrations; that its right of assembly and right to hold its congress derive from French legislation, from democratic principles and from the confidence placed in it by millions of electors, including 26 % in this Alsatian department.
The 26 % of the electorate that support the National Front all respect the freedom of movement of all honourable Members, including those who are totally opposed to their opinions. So it is quite wrong, Mr President, for an appeal to demonstrate -violently, some would have it - against a meeting of our political party to be circulating within this very Parliament. No one will have any doubt which is the side of law, freedom and democracy.
Mr Gollnisch, as you were speaking, I was wondering which of the Rules of Procedure your intervention was based on, but in any case we are not going to debate the matter.
Votes
Mr President, since this is an unusual procedure, we need to be absolutely clear about what we are voting on. The question is whether mobile telephony should be included in this Directive or not. That is a very fundamental matter, and so we will be voting yes or no on this question. I believe that the voting procedure should be made absolutely clear, so that all of us really are certain about what point we are voting on.
Mr von Wogau, the chairman of the Committee on Economic and Monetary Affairs and Industrial Policy is right. It is a crucial amendment and I hope colleagues here will vote for it. But to be absolutely clear, it does not ask for mobile phones to be included in every aspect of this proposal, only in certain key aspects covering the funding of universal service and consumer protection. Then people really will be clear what they are being asked to vote on.
(Parliament adopted the draft legislative resolution)
Mr President, this vote was on the agenda yesterday, but it was postponed in order that the procedure could be clarified. This relates to maximum residue limits in veterinary medical products of animal origin. The proposal is in two parts. One changes the timetable so that instead of the original directive expiring in 1996 as it did, it would expire much later because the Commission needs the extra time in order to assess the substances.
The second part relates to the substances themselves and frankly, it is not possible for Parliament to assess that part in the time we have available. We were asked for urgency on one article, and one article only. This created some difficulty. Between yesterday and now I have taken further advice from Parliament's services. We have consulted with Mr Bangemann's cabinet and also with the Commission's legal advisor. We are all agreed that the present urgency procedure, as requested by the Council on 11 February, applies only to the extension of the time limit for setting MRLs for certain old substances. We all recognize - Mr Bangemann and the Committee on the Environment, Public Health and Consumer Protection - that this time-limit has to be prolonged.
We are also therefore agreed that as long as Parliament votes only on that issue, it cannot be regarded as having given its opinion on the whole original proposal. Mr Bangemann, in effect, said this yesterday. He also said yesterday that if, by any chance, the Council tried to adopt legislation based on the original proposal, he would simply withdraw it. I would be grateful if the Commissioner would reiterate that for the benefit of Members who were not present at yesterday's debate, because a great many people were coming into the Chamber when Mr Bangemann had us in thrall with his speech.
He made a speech in English, French and German yesterday. He is to be congratulated on his linguistic skill. However, what we have done is this. I have asked Parliament's services to produce a revised draft legislative resolution as a kind of ad hoc way out of this difficulty. That ad hoc resolution has been discussed with the political groups this morning and they have, so far as I am aware, all accepted it. The revised text is available but unfortunately only in English because of the time constraints. It may be that you would want it to be read aloud. I am happy to do that.
In conclusion, subject to whether you want me to read it out or not, I recommend to the House that it votes, first of all, only on the Environment Committee amendment to Article 14 of the Commission proposal and on the revised draft legislative resolution in respect of which no amendments at all have been tabled. The relevant amendment - if I remember rightly - is Amendment No 8, originally tabled by Mrs Jensen, and there is an all-party agreement on that. If the House will agree to that then it can make both Mr Bangemann and myself happy at the same time. This is a coincidence which has not always been achieved.
Mr President, I am glad that yesterday's efforts have produced a result. It was probably an avoidable misunderstanding, but such misunderstandings often have more serious consequences than the unavoidable kind.
To make things completely clear, let me place the following on record: the Council requested the urgency procedure only for Article 14, the provision which is intended to extend the time limit for the evaluation of substances already on the market, in order to fill a legal vacuum that exists. Parliament's opinion, therefore, can logically and with complete legal propriety only relate to Article 14. This means that Parliament has not yet been consulted on the actual substance of the proposal, but only on Article 14. The Council, meaning the presidency, has again stated in a letter to Mr Collins and myself, and to others, that the Council does not decide on matters of substance until Parliament has expressed its opinion on them. So the Council will not be taking any final decision. The Council has confirmed that in writing. But since Parliament still has doubts - I don't know whether distrust is the right word - there are certain doubts about the Council, not about the Commission, on this occasion, Mrs Roth-Behrendt, you trust the Commission blindly...
(Noise, heckling) ... all right, let's say certain Members of the Commission, let's limit it to that.
Obviously I cannot speak for the Council; I myself do not share these doubts, in view of the letter, but if the Council, contrary to all expectation, should take or wanted to take a general decision, the Commission will withdraw its proposal so as to make that impossible.
(Parliament adopted the draft legislative resolution)
The Green Group has pointed out that in the Dutch translation of this report, the expression 'sexuele geaardheid' should be considered replaced by the expression 'sexuele voorkeur' .
Mr President, back-door attempts are being made to replace the normal term in Dutch 'seksuele geaardheid' (sexual orientation) with a term which is not usual in Dutch, namely 'seksuele voorkeur' (sexual preference). The translation of the English 'sexual orientation' is 'seksuele geaardheid' ; I object to the back-door way in which an attempt is being made to change the content of the Dutch text.
Mr President, this kind of problem is far from simple, it is all connected with so-called political correctness and we must be careful here in this House; ' seksuele geaardheid' (sexual orientation) is a very correct term, also politically correct term, in Dutch society and that is the one that should be used in this report.
Mr President, I have been speaking Dutch for 53 years and Mr Blokland is absolutely right.
Before the final vote on the report
Mr President, before we proceed to the final vote and pursuant to Rule 129 of the Rules of Procedure, I should like to propose that the report be referred back to committee. I would remind the House that the Committee on Legal Affairs and Citizens' Rights rejected Mrs Lindholm's report and that, at the end of a long debate, we unanimously agreed to submit the Commission's proposal to Parliament unamended. Amendments have been tabled by some political groups. Those who had tabled other amendments in the Legal Affairs Committee have refrained from doing so, in line with the spirit of that committee's decision.
But I believe it is out of order for amendments to have been proposed and voted upon, and I think that respect for the powers of the Legal Affairs Committee requires that the text should be referred back to it for a decision, in any case, in the light of the decisions taken in this House.
Mr President, I agree with the proposal made by my colleague, Mr Fabre-Ausprey, for reasons I do not need to repeat here; I know I am one of the people to whom he has alluded. I, too, believe that this document should be referred back to the Committee on Legal Affairs and Citizens' Rights, which could then resubmit it to this House.
Mr President, what I was going to say has in fact already been said, which is that we agreed in committee to proceed in this way. In addition, unless I have totally misunderstood the order of proceedings, Parliament can put forward their proposals in the part session. I am therefore in favour of voting here and not reverting to the committee.
(Parliament rejected the proposal to refer the report back to committee)
(Parliament adopted the draft legislative resolution)
Mr President, ladies and gentlemen, first I want to express the recognition and appreciation of those of us who have signed up to this solution, to the Members who have worked so hard on the draft resolution on Algeria. At the same time I want to remember what we all know: that Algeria is experiencing a terrible tragedy.
Parliament passed a resolution on Algeria in December. Yesterday we listened to a statement from the President of the Council which struck me as extremely cautious. I believe - and the Members who signed with me believe - we should think again before approving a resolution which contains certain statements many of us do not agree with.
There is no urgency because we passed a resolution in December, and the matter needs further thought, so we think it is better to adjourn the debate for two months. Besides, haste is always inadvisable. And I will give you the proof, Mr President: I have before me various language versions of the document we are supposed to be voting on, which contains only one amendment - Amendment No 1. In every text, in the different languages, Amendment No 1, which seeks to add a new paragraph 7, refers to the situation in Sarajevo and Mostar. You will have realised already that this has very little to do with Algeria. It is a material error, but it reflects the haste with which we sometimes deal with such delicate matters.
So I request this adjournment under Rule 131 of our Rules of Procedure.
Mr Robles Piquer, with all due respect, I do not agree at all with what you have just said. First, the Council is cautious, true enough. In our motion for a resolution, indeed, we suggest that it is too cautious and that it is completely failing to pursue the policy we want. That is why that motion has been tabled.
Secondly, Mr Robles-Piquer, you have every opportunity to obtain the support of a majority, and the motion will not be adopted.
So I cannot see why, when Algeria is experiencing such an exceptionally tragic situation, one which affects Europe's most immediate moral and political interest, Parliament should postpone indefinitely a decision which it should take today, and which it will probably have to take tomorrow or the day after. I can see no reason why we should not debate Algeria again, in two months' time, if there are new developments, but it is unacceptable for us to fail to adopt a resolution today which forcefully condemns the terror to which the Algerian people are being subjected and sets out the political avenues we would like to see the Council pursue in order to put an end to this tragedy and give the Algerian people back their lives.
Mr President, I agree with Mr Cohn-Bendit, that goes without saying.
(Parliament rejected the request to postpone the vote) Joint motion for a resolution, on behalf of the ELDR Group, the PSE Group, the ARE Group, the V Group, the GUE/NGL Group, and the PPE Group, to replace the following motions for resolutions: B4-0061/97, B4-0067/97, B4-0086/97, B4-0097/97, B4-0145/97 and B4-0146/97, concerning the situation in Algeria
(Parliament rejected the joint motion for a resolution)
I put it to Parliament that the sitting should be extended for a few minutes, so that we may vote on the Caccavale report.
(Parliament rejected the proposal)
I voted for the Van Velzen report with some reservations. Licences issued for mobile telephone networks need to be creative of user-friendly systems.
They should not be allowed to create monopolistic arrangements for air-time providers. Experience shows that they issued 'locked in' contracts and are guilty of overcharging for their services.
I would like to see greater real competition which would result in realistic charging and higher standards of consumer service.
Gebhardt report (A4-0003/97)
The general system for the recognition of diplomas and other educational qualifications was adopted in 1989 (between 1991 and 1994, 11, 000 people obtained recognition of their diplomas). It was supplemented in 1992 in respect of courses involving less than three years' higher education. However, this system does not cover every situation. Professions which have been the subject of specific mutual recognition directives (six medical professions and architecture) and those in the fields of trade, industry and crafts are excluded from the scope of application of the general system.
Today's proposal for a European Parliament and Council Directive relates exclusively to professions in the fields of trade, industry and craft.
For some years, these professions have been the subject of 35 directives of two types: liberalizing directives to eliminate the various obstacles (such as the nationality condition) to freedom of establishment and the provision of services; and transitional directives to guarantee recognition of acquired experience in the absence of mutual recognition of diplomas.
The proposal is that a single directive should be adopted to confirm the regulatory provisions of the 35 existing directives and introduce procedural guarantees for applicants with a view to simplifying Community legislation and increasing its transparency. This is very important!
The Member States are obliged to grant the application for recognition when the applicant's qualifications are equivalent to those of a citizen of the host country. If these qualifications cannot be attested, the applicant must produce proof (with information relating to good repute, financial standing and proof of the existence of insurance) that he possesses the requisite qualifications.
The State's decision, then, has to be taken within a brief period (within four months from the making of the application) and must be supported by a statement of reasons. This underpins the rights of the citizens and helps to promote mobility and the implementation of freedom of movement and, consequently, the reduction of unemployment within the European Union.
The European Parliament wishes the Commission to inform it, and the Council, of the application of the directive in the Member States. It also wishes to reserve the right to participate in any decision on an amendment to the directive.
I am fighting for a civic Europe - a Europe of citizens.
The proposal and the Gebhardt report are moves in that direction. That is why I support them, and I congratulate the rapporteur.
Articles 52 and 57 of the Treaty establishing the European Economic Community make provision for freedom of establishment and the free provision of services. These articles are of direct application, as established by the decisions of the Court of Justice. This means that professionals - doctors, lawyers, architects, engineers, etc - are entitled to provide their services and pursue their activities in another Member State.
They are, in any event, required to join the professional register in the country in which they intend to pursue their activities and to respect its ethical rules. The professional association of the host Member State is required to recognize the qualification issued by the authorities in the Member State of origin. But certain problems have arisen, with some national governing authorities pointing to major differences between training/specialization courses or even between university courses. By so doing, they have denied or severely obstructed recognition of the qualification concerned.
To get round these problems, the EC adopted a set of harmonization directives concerning particular professions (vertical directives). In 1989, Directive 89/48/EEC introduced a new horizontal system applicable to all qualifications and diplomas. This system was subsequently complemented by Directive 92/51/EEC, for qualifications acquired on completion of courses lasting less than three years.
The general system so set up for the mutual recognition of diplomas and qualifications means that liberal professionals may exercise their activities in any Member State.
The obligations with which they must comply are as follows:
they must have a valid diploma or qualification that gives them access to the profession in a Member State; -they must be in legal possession of the appropriate professional qualification and be a member of the appropriate national association; -they must join the professional register in the country in which they intend to pursue their activities.The governing authorities of the Member State cannot refuse to recognize valid qualifications and diplomas issued by the country of origin. They can only, on justified grounds, require awareness of the ethical rules of the profession.
The report produced by Mrs Gebhardt concerns a proposal for a directive which would include professions originally governed by sectoral directives in the general system for the mutual recognition of diplomas and qualifications. This would complete the general system for the mutual recognition of diplomas and qualifications and, for this reason, our group will be voting in favour of the report.
Mr President, I am especially keen to support this report today as, like many of my colleagues, I have been angry to learn of well-qualified people from my own constituency who have been denied jobs in other Member States.
In my view there can be no excuse for further delay from national governments in this area. One of the great attractions of the EU for many skilled people should be that they have the option to follow their careers in other parts of Europe if they so wish.
I particularly welcome the idea that, in cases where the authorities refuse to recognize someone's qualifications, they should be obliged to allow that person to submit evidence of their knowledge or experience.
It is also important that these new proposals from the Commission allow for a right to take cases to the courts.
By all means let the Commission report back on how well governments implement these measures within five years - but I urge all my colleagues with similar cases to bring them to the Commission's attention as I have done this week. Five years is too long to ask our constituents to wait for their skills to be valued across the European Union.
Read report (A4-0049/97)
Mr President, ladies and gentlemen, we are a few months away from completing the liberalization of the European telecommunications market, and we already have a number of directives on the subject. They complement each other, sometimes overlap each other and even contradict each other, and here we are today amending a directive before it is even applicable.
I know how technical the issue is, and what is at stake, but I do regret the fact that the procedures are so cumbersome and the texts so unreadable, just ten months away from what will be nothing short of an economic and psychological revolution. Nevertheless, I do have the opportunity today to restate our commitment to the universal telecommunications service in a competitive market. This concept is quite a novel one, and it is the result of a grim struggle by a majority in the European Parliament. It enables our concerns to be refocused on the consumer, even if not as completely as we would like, and that in itself is very important.
If, as one might expect, liberalization has beneficial effects for the telecommunications market, there are also some who say that competition will bring positive benefits for the consumer, and we can hope that it will. But it must also be said that the market is never aware of the imperatives of planning, of equal access to the service for all, and of social justice for underprivileged groups or areas.
So although, like the rapporteur, I commend the efforts made by the Commission to take due account of these factors, I also say that we must be vigilant in supporting anything that contributes to social cohesion and the installation of a genuine universal service. What is more, at this stage of the procedure, and with the benefit of hindsight, I mistrust the amendments which the Commission, and especially the Council, will make to this text. That is why I believe that Parliament must send out a very strong signal along these lines.
The undersigned have voted for those points in the Read report which we consider of most benefit to the consumer. At the same time we are, in principle, against commercialisation and so called market making for the basic infrastructure.
This process has led to the destruction and fragmentation of the infrastructure to the detriment of system distribution. It has produced a lower level of openness and increased differences in standards between regions and consumer groups. Coordination between national, state telecommunications companies would have provided greater and fairer technical development and rationalisation. The Swedish example before liberalisation is an illustration of this.
The Danish Social Democrats have today voted in favour of the report on the ONP conditions for the voice telephone service and provision of the necessary supply services in the area of telecommunications. The Danish Social Democrats are very satisfied with the report and welcome it in the campaign for a general deregulation of the telecommunications market.
The Danish Social Democrats agree that consumers must, as a general rule, be offered services such as connections and reasonable prices, but we do not believe that the only possible way of ensuring this service is a situation in which Member States are required to introduce arrangements for the financing of these necessary services.
The Danish Social Democrats agree that it must be possible to make emergency calls from public pay-phones free of charge, but taking account of the prospect of disproportionately high costs, we are not in favour of the idea that there should be pay-phones for the transmission of written texts to the same, or to a similar, extent as there are ordinary publicly accessible pay-phones.
The Danish Social Democrats agree that services based on telephone transmission should be available to consumers at a reasonable price, either free of charge or for a nominal sum, but we do not feel Member States should have to cover any difference that might arise between the actual cost of the service and the reasonable price paid by the consumer.
The Danish Social Democrats agree that a subscriber should be protected against having his telephone disconnected in cases where, for instance, there is a dispute between the subscriber and his telephone company over the validity of a telephone bill; on the other hand, we would make it clear that it is generally a reasonable contractual consequence for a telephone to be disconnected if the bill is not paid.
Lindholm report (A4-0046/97)
Mr President, I believe this report contains a number of highly dubious provisions. First, it appears to legitimize positive discrimination in favour of women. The distinction which the rapporteur makes between formal freedoms and real freedoms is worryingly reminiscent, to me, of the distinction made by the Marxists in this context, and we know that where there were no formal freedoms there were no real freedoms either. I am inclined to say that 'where there is no formal equality, there is no real equality either' .
The second point I would like to challenge relates to the implicit recognition of homosexual marriage. It is not up to me, any more than it is up to anyone in this House, to pass judgement on what takes place between consenting adults. The problem is whether the community should be required to acknowledge forms of union which are not geared to procreation. Procreation is the only reason for the social protection enjoyed by marriage, and it is the reason why I still believe it is undesirable, in our society as in any other society, for the law to give special protection to other forms of union.
The principle of equality of opportunity and treatment between men and women is one of the philosophical foundations of our European Parliament. It is right that the Community institutions should echo that, and the proposal for a regulation which is before us is along the right lines. Our rapporteur has made various proposals regarding that regulation which we can only endorse. One of these is the establishment of an equal opportunities committee within each institution.
Furthermore, and in the context of the benefits and rights granted to married officials, the rapporteur would like to extend those provisions to unmarried couples, whether heterosexual or homosexual. Parliament would do itself credit if it were to draw up identical rules for all individuals, whatever may be their sexual orientation or their attitude to marriage. The problem is, quite simply, one of justice.
We are very pleased today to learn that Parliament has voted in favour of abolishing discrimination against homosexuals and increasing equality between men and women employees in the EU institutions by proposing concrete changes to the rules of service which are approximately 50 years old. As the amendment proposals are totally in line with the Commission's proposal and are a tangible version of this, we urge the Commission to act in accordance with Parliament's decision as soon as possible.
The Danish Social Democrats have today voted in favour of the European Parliament's report on the Commission's proposal to change the regulations governing civil servants in EU institutions. The purpose of this, on the one hand, is to promote equality of treatment for both men and women in terms of employment conditions. On the other hand it is aimed at extending the ban on discrimination, so that this will also include sexual orientation.
The Danish Social Democrats have a positive attitude to promoting equality between men and women. We therefore support the report in as much as it simultaneously provides opportunity for promoting the rights of homosexual men and women in EU institutions and, in the longer term, provides a good starting point for promoting opportunities open to them in the Member States.
Whitehead report (A4-0317/96)
Mr President, the protection and defence of consumers, that is, all of us, is one of the cornerstones in the construction and development of the single market and the Treaty on Union.
But the third Consumer Policy Programme (1996-1998) is inexplicably lacking in many of the advantages and positive measures of the previous programme. Basically, the third programme is a wish-list for European consumers, without clear and specific commitments.
The programme's 'priorities for action' cover a wide variety of spheres involving consumers' interests, but, I repeat, they are vague and imprecise, like almost everything else the Commission has presented recently.
Once again, it must be stressed that if we want to make progress properly and effectively, the Commission's first priority must be to complete outstanding activities and consolidate and evaluate the work done in the period 19931995, so that this new programme can be set up on the basis of experience. None of this has been done, and besides, the programme lacks a coherent strategy, a timetable of specific commitments, an action plan, and so on, to progress consumer policy in line with consumers' interests.
The amendments tabled battle to improve it, but if these serious gaps are not filled it will be difficult for the Union to boast that the citizen, as consumer, is one of its priorities.
These points will determine my vote.
We have voted in favour of the Whitehead report as we are very anxious to improve consumer protection in the Union. There are currently considerable shortcomings in this area and we support many of the proposals which have been put forward in the report. But we think that the main problem, that the free movement of goods is considered more important under EU law than environmental and consumer considerations, is not sufficiently highlighted.
We are totally opposed to point 19 in the report which expresses its support for the EU propaganda campaign for a single currency.
It is a good thing that the position of consumers is to be strengthened on the internal market through increased consumer information, better labelling of food, and better access to resources and raw materials etc. This section of the report is good. The long term goal must be to improve the standing of environmental and consumer demands on the market.
But we cannot support the EU's minutely detailed regulation which is proposed through the introduction of common rules for distance selling of financial services, for interest on late payment by creditors, for sanctions for non payment and the harmonisation of collection procedures. We are also against point 19 in the report which expresses support for the publicity campaign for the Euro.
Marinucci report (A4-0048/97)
It is sensible to strengthen consumer rights and interests in the area of financial services, banks and insurance services for example. But there is no reason to regulate all this at EU level for example by regulating distance selling of financial services. This is why I have voted against this report.
That concludes voting time.
(The sitting was suspended at 1.25 p.m. and resumed at 3.00 p.m.)
Mr Caccavale has the floor for a point of order.
Mr President, I asked the previous chairman, Mr Anastassopoulos, if my report could be voted on this morning. Now, quite unexpectedly, the agenda for this morning's vote has been changed and I have not had the opportunity to put my report to the vote.
There are now two possibilities: either we put the report to the vote this afternoon, immediately after the motion for censure, or - and this is the option both I and my group would prefer - we postpone it until the next part-session in March, since, obviously, this evening's vote would not have the same significance.
Thank you very much, Mr Caccavale. You have already detected the 'enthusiasm' aroused by the possibility of having to vote on your report after the vote on the motion of censure. I think it is preferable, for your own report and for the agenda, if we take it in March. Thank you for giving us that opportunity.
Mr President, I refer to the decision you have just made at the request of the rapporteur to put this off until March. Presumably he cannot be here this afternoon. Before you make that decision, could you check with the Council programme to see whether or not this might be on a Council agenda. If it is, that decision is quite unacceptable.
I will check and try to make sure the Council is present. Thank you very much for your advice, Mr Collins.
Mr President, I do not think the point is whether the Council should be here. The point is that there is still a voting session tonight and tomorrow morning. If the rapporteur is here, are we to understand that he is not going to be here for the voting session? He could be here and his report could be voted then as anybody else's would be if it could not be dealt with earlier.
Mrs Green, I did not refer to some personal reason of the rapporteur's. I said voting on this report immediately afterwards could delay our business. And as the rapporteur offered two options I welcomed the second, which presents no problem: voting on the report next month.
I think the Council will be present, if it feels that is appropriate, and we will do everything we can to make sure that it is, but as the decision has been taken and no problem has been raised at this time, it is agreed that the vote will take place next month.
Welcome
I have the honour of welcoming an official delegation from the United States Congress, led by Mr Benjamin Gilman, chairman of the Committee for International Relations of the House of Representatives of the United States.
This delegation, the most long-standing of our delegations from third countries, is in Strasbourg to take part in the forty-sixth interparliamentary meeting between the European Parliament and the United States Congress.
Our transatlantic relations are entering a crucial stage at this time and we are facing many new challenges throughout the world. I really do hope that the parliamentary exchanges we have over the next few days will reinforce our existing solid relationship.
I wish the delegation from the United States Congress a pleasant stay in Strasbourg.
BSE (Vote on motion of censure)
Mr Happart has the floor for a point of order.
Mr President, this is not a point of order but a procedural motion. I should like to know what Mr Santer is going to do for the human victims and for their families.
(Mixed reactions) What Mr Santer is going to do about...
(The President interrupted the speaker) who betrayed the inter-institutional agreement...
Mr Happart, you no longer have the floor. You asked me for the floor in order to table a procedural motion, but this is not one. We discussed this matter at length the other day, and the Commission gave such explanations as it felt to be relevant.
We shall now proceed to the vote.
(Parliament rejected the motion of censure)
Madam President, at the risk of delaying the proceedings, I should like to give my explanation of vote - or more accurately, my group's explanation of vote - orally, because the Presidency, yesterday, did not allow me to finish a point of order which explained the majority voting position of the group of the European Radical Alliance.
Today, therefore, I want to make it clear what the position of our group was, and why a majority of us voted in favour of censure. First, however, I should like to repeat my regret regarding the procedure selected for the various votes on the BSE crisis. By deciding to vote yesterday on the report by the Committee of Inquiry and the oral questions relating to that text, Parliament indubitably weakened the censure initiative and so helped to undermine one of its own most important prerogatives. That was why our group, the Radical Alliance, did not take part in the vote on 19 February.
Otherwise, just to make things clear, if we voted in favour of the censure motion, that decision was in no way directed against the Commission as an institution - quite the contrary. The position of the radicals was dictated by their view of the European institutions. We are federalists, which is why we regard the Commission as a precursor of the possible Federal Government of tomorrow. And if we want public opinion to stop regarding the European Commission as a technical, opaque and irresponsible administrative body, we must give it a political responsibility - a responsibility which is permanent, single and collegiate. That explains the vote by the Radical Alliance.
Madam President, I voted in favour of the censure motion because I do not wish to be an accomplice of the Commission in this serious affair.
I am aware of the responsibilities of the Delors Commission, but those of the present Commission are overwhelming, because Mr Santer and his colleagues 'knew' for two years! As soon as they knew, they should have alerted the institutions, the Member States, public opinion. They failed to do so, because it was Mr Major who took that initiative last spring. As soon as they knew, they should have proposed the necessary steps to protect public health. They failed to do so! As soon as they knew, they should have given their loyal support to the parliamentary Committee of Inquiry! They failed to do so. And, today, the Commission is refusing to safeguard the moral, material and financial interests of the Community and its citizens by taking the necessary steps against a Member State.
As the protegé of Parliament, the Commission is emerging from this crisis weakened and discredited. I am sorry to see it - it is not good for the institutions and it is not good for Europe. A better solution would have been a strong vote of censure, to enable a new, reconstituted Commission to return to work in a healthier climate.
Madam President, ladies and gentlemen, I voted against the censure motion. Bearing in mind the exceptional gravity of the BSE affair, I should like to explain that vote orally.
The Committee of Inquiry, under the talented leadership of its Chairman, Mr Böge, did a remarkable job.
President Santer and Mrs Bonino - and, incidentally, we are very glad that Mrs Bonino is now in charge of an essential part of the department in question, in accordance with the structural reform we wanted - responded favourably yesterday to some of our questions regarding major points in Mr Medina's excellent report.
Our duty is to remain vigilant, and it is with regard to that strategy of vigilance that differences of opinion have arisen.
Some of us felt it was right to vote in favour of immediate censure, but the majority thought that the threat of censure would be a more effective way of exerting pressure to ensure that our recommendations are in fact put into practice - more effective than packing the Commissioners off home when virtually none of them has done anything at all discreditable.
I shared that point of view and supported the joint motion for a resolution, which recommended that procedure in point 7. It seemed to me, therefore, that voting to put the Commission to the test one day and then voting for immediate censure the next would be totally contradictory and would never be understood by the public. A choice had to be made. Each of us voted with his conscience. Personally, I am at ease with the choice I made. I am deeply convinced that the strategy adopted by Parliament yesterday, by a very large majority, will be seen during the coming months to be the most effective way of preventing such crises.
Madam President, I was one of the 71 signatories to the motion of censure against the Commission, and I am one of the 118 Members who voted in its favour.
My purpose in tabling that motion and voting for it was not particularly to condemn any individual Commissioner but to censure the whole of the Commission, the Commission as a collegiate body, the Commission in its entirety and as a continuing entity, both before and after the changes of 1995.
I shall not dwell on the grounds for the censure. It was necessary to sanction certain serious irregularities, especially those so ably expounded by my colleague Edouard des Places in his speech on Tuesday. 'Responsible but not guilty' is a formula we reject, and one that I reject personally. If it had been censured, the Commission would in all probability have been reappointed immediately, but no one could have said that we had done nothing.
Well, the motion of censure will have an effect even so. As with the investiture of President Santer, as with what is going to happen next month with Community transit, the European Parliament has denounced it, the European Parliament has condemned it, and at the end of the day the European Parliament has backed down.
After this unsuccessful motion of censure, this backing down, there will be no more motions of censure. That is one of the beneficial effects of this operation.
Madam President, I did not vote in favour of censuring the Commission. Not that I wasn't tempted to do so. I even recommended my group to support the censure vote, last week, and I regret the fact that the principal groups in this Parliament - including my own - thought it better not to censure the Commission with a clear, massive and immediate vote.
I regret it because such a vote, apart from sanctioning a Commission which I freely accept was not solely or even principally responsible, would have been a salutary shot across the bows of the institutions and the Member States, a few months away from the IGC, inviting them to question a decision-making system which has displayed its fundamental flaws, bureaucratic opacity, dilution of responsibility, and a system of sanctions which is rigid yet full of holes, making it impossible to reach the guilty parties and forcing us to sanction the whole Commission for the fault of one Member - slaughtering the herd, as it were, because of a single sickly animal.
I understand that the groups did not share our view - neither my own group nor the Socialist Group. So we had a choice between two attitudes: a vote of no political significance to express individual disapproval, or supporting a strategy of conditional censure which does have some real value.
Mrs Fontaine has said everything that needed saying. Personally, I made a choice between the ethic of conviction and the ethic of responsibility - between a politically insignificant protest and an effort to induce the Commission to put its house in order.
Madam President, on Tuesday night in this House I made my position clear in a speech on BSE. I said that Northern Ireland had been sinned against, both by the United Kingdom Government and by the Commission, as well as by the Council of Ministers and Parliament.
Yesterday I voted against the joint resolution on the findings of this special Committee of Inquiry on BSE because I do not believe that any British minister is answerable in law to this Parliament or any of its committees. On Monday night, as a member of that British Parliament, I voted a censure motion against Mr Douglas Hogg. I also totally opposed the findings of the Committee of Inquiry in demanding that compensation money paid to UK farmers be paid back. Consequently, I could not today vote for the censure motion on the Commission tabled by those who want what I believe to be outrageous measures applied to my country. That is why I abstained in this vote.
Madam President, I abstained. This is a difficult position to be in. I know it amounts to not voting in favour of censure, but I didn't want to vote against it either, because I believe that the deferred censure formula is the right one. It is the right one if we regard the next few months as a sort of stay of execution, which the Commission must use to carry through essential reforms.
I am not sure how determined the Commission is in this respect. Furthermore, the way in which President Santer has just left the Chamber once the vote had gone his way might give us cause for scepticism and anxiety. But it should be clearly understood that many of us - many of us who, today, did not vote for censure - will vote for it at the end of the year unless the essential reforms have been instituted.
That is why the Commission would be wrong to regard today's vote as giving it free rein. A clear-sighted view would be to regard it as a serious warning, because today's vote was a success for those who tabled the motion of censure.
Madam President, it has been said that one cannot blame a new Commission for the old Commission's negligence. I agree with this view. Both Commissions deserve blame. The former Commission, through its negligence, was guilty of manslaughter. The present Commission has covered up this offence and has refused to cooperate so that a full explanation can be reached. In my view this is even more culpable than the actions of the former Commission, and this is my reason for not supporting the majority view about postponement, but instead to hold a vote of no confidence today. I have no confidence in the Commission. A Commission which will not even issue a telephone list of the Commission's employees. Such a Commission's disregard for general democratic principles, and the general principles of transparency, does not deserve confidence, but replacement.
We representatives of the Suomen Keskusta party in the European Parliament consider that the Commission has been guilty of serious negligence in dealing with BSE.
We supported the resolution adopted by Parliament on Tuesday although in various respects we considered its formulation inadequate.
We did not support the vote of no confidence in the Commission because the worst negligence was committed during the previous Commission's term of office.
We supported the resolution calling on the Commission to take speedy and effective measures to prevent the spread of BSE. If the Commission fails to carry out the measures called for by Parliament in this resolution, we are prepared to give serious consideration to a vote of no confidence in the Commission.
As a member of the Parliamentary Committee of Inquiry into BSE, I was able to spend six months studying the main aspects of this affair.
I voted for censure because I am deeply convinced that the United Kingdom bears a considerable responsibility and that the mistakes, failings, errors and dissimulations of the Commission are obvious. That applies, of course, to the Commission under the presidency of Mr Delors, but also to President Santer's Commission.
There is no doubt, as I see it, that the Commissioner for Agriculture, Mr Fischler, is responsible; he began by underestimating the situation, then went on to conceal some reports and block others. It would have been desirable, for the honour of the Commission, for Mr Fischler to resign from his post.
The fact is that the European Union, through the agency of the United Kingdom and the Commission, has failed in a fundamental duty - the duty to protect the health of its citizens. Public opinion in the Member States would be unable to understand our failure to sanction such a failure.
That is why I voted for censure, even though I appreciate the significant advances represented by President Santer's proposals with a view to correcting past errors - one way, as it were, of acknowledging the responsibility and culpability of his Commission.
We have been confronted by one of the most crucial problems that a Member of Parliament can encounter in the exercise of his duties.
Ethical stringency, the way in which we see our duty as Members of Parliament, the defence of the health of our fellow citizens which is their most precious possession, an analysis of the irregularities that have taken place and the ways in which they can be remedied, the desire to ensure that Europe is constructed on a healthy, solid basis, and also respect for the persons concerned - we are not a court, after all - all these principles arise simultaneously in connection with this matter, and at the end of the day they must determine how we vote.
Conversely, anything which might be seen as the result of a mere episode in the development of the trial of strength between Community institutions or as the defence of strictly national or even commercial interests, or as the commonplace course of an essentially diplomatic game, or worse still as political protection, is not worthy of consideration in connection with the moral problem that has arisen. Provided that these principles are accepted, I believe the motion of censure must be carried.
Of course the British Government and the previous Commission bear the main responsibility, but the report by our Committee of Inquiry showed that the present Commission bore its share of that responsibility. And, at this time, it is that Commission on which we are being asked to give a verdict. The fact that other institutions may be at fault cannot exonerate it completely.
I cast this vote despite the esteem in which I hold the Members of the Commission and its President, and a number of senior officials of the Commission.
I vote with my conscience, convinced that this is what our fellow citizens expect of us in a debate such as this. And, contrary to certain widely held opinions, I am conscious as I cast my vote of playing my part in reconciling public opinion and the politicians, and bringing our fellow citizens back closer to the idea they would like to have of the integration of Europe.
The motion of censure which I sponsored, and for which I and my colleagues in the Europe of Nations Group then voted, was aimed first and foremost at the Commission because of its irresponsible behaviour in the mad cow crisis. But, over and above that, it was also an accusation levelled at an entire European system which, through its aberrations, has allowed the manipulation of information, the paralysis of the nations' defensive reactions and the propagation of the disease. The main value of this affair is the new light it casts on the real nature of the European institutions.
First, the Commission - this one and its predecessor - bears an overwhelming responsibility for its part in this tragedy. A responsibility arising not from a single or chance act but, rather, from a consistent pattern of behaviour, observed over a long period and inherent in the very objectives which the Commission has made its own.
Having adopted as a priority objective the establishment of freedom of movement, which it misinterpreted as meaning the abolition of all border controls, it saw a threat to the single market in every suggestion made by a Member State with a view to re-establishing national controls, even going so far as to threaten them with proceedings before the Court of Justice, both in 1990 and in early 1996. Now, whatever the real faults of the British Government may be, they cannot explain or excuse the inertia of the Commission in confronting the dangers, its abandonment of the principle of caution, its failure to get to grips with the public health aspect, an attitude which it carried to extreme lengths when, as late as June 1996, it managed to push through the conditional lifting of the embargo on gelatin, tallow and semen, all with a view to re-establishing freedom of movement as quickly as possible. Anyone in any doubt need only leaf through the pages devoted to that episode by the European Parliament's Committee of Inquiry. You will find such damning phrases as 'political pressures' , ' gave in to manipulation by the industrial sector' , ' low degree of transparency' , ' lack of credibility of the Commission's positions' , ' at present trying to avoid part of its responsibility' , etc.
After all, it was indeed the present Commission, not its predecessor, which on 18 December last year authorized the introduction onto the European market of American transgenic maize, still driven by its obsession with freedom of movement, obstinately deaf to warnings and blind to the lessons that it should have learned from mad cow disease. When obstinacy is carried to this point, we can no longer talk of an isolated error - this is a deliberate attempt to force through, at any cost, a perverted form of integration, whatever it may cost the peoples of Europe.
No one can help wondering, after all, by what mysterious reversal the powers of commercial regulation delegated by the Member States to the Commission, essentially for the better protection of the peoples of Europe, have thus been used against those very peoples, to break down their defences for the benefit of shameful financial interests. Anyone who takes note of this reversal, and better still analyses the mechanisms by which it took place, will tear away the veil of hagiographic propaganda in which the Commission has shrouded itself and see it as it really is.
But, apart from the institution targeted by this motion of censure, we want to question a complete European system which is being developed against the interests of Europe's peoples. We condemn an agricultural policy whose aim is integration into the world market via a productivity race. We condemn a unification which would prohibit any controls at the internal borders and any possibility that an individual country could safeguard the vital interests of its population, or even its own concept of health, security or environmental protection. We condemn the political view that holds that, for the ultimate good of its peoples, Europe should be integrated stealthily by omniscient technocrats who alone can overrule our personal interests.
We think, on the contrary, that Europe's agricultural objective should be high-quality production, necessarily protected by some form or other of Community preference; that the single market must tolerate the right of nations to differ or to defend themselves, something which in our view is not incompatible with a rational interpretation of free trade; and finally that the European Union, to make good its democratic shortcomings, must be returned to the direct control of its Member States, a task which, from today, should become the priority of the Intergovernmental Conference.
An empty gesture - that was the predictable effect of this premature filing of a motion of censure against the Commission.
That is the expected result of a campaign which was not designed to succeed, just to make a demagogic political point which has attracted support in certain unsophisticated quarters.
It is not enough to table a motion of censure, hoping for a bit of media coverage - what is needed, too, is a strategy calculated to make it achieve its end. Otherwise it is simply an empty effort to amuse, not to say abuse, the gallery.
Now, we all know that making use of this procedure is a novelty. If we want to make it a successful novelty - it is regrettable, of course, but it is happening - this House needs preparation to enable it to overcome its delicacy.
It was necessary to abandon a futile initiative in favour of one that might prove effective; that was the point of the resolution adopted yesterday and the 'conditional motion of censure' which I and other honourable Members support.
This is a double-barrelled weapon: first, it places the Commission under surveillance and should encourage it to mend its ways in this area, and in others too; secondly, it gives Parliament time to prepare itself to take the plunge, if necessary, and accept its responsibilities.
Haste and impatience rarely ensure success. Today's motion of censure was premature. Tomorrow, either the Commission will have changed, or it will be changed!
After reading the admirable report by the Committee of Inquiry, one can only be appalled by the responsibility borne by the British Conservative Government.
By giving priority to deregulation at the expense of all health considerations, by denying any danger of damage to human health and by failing to observe the ban on exports of bone meals, the British Government acted recklessly and in some cases culpably. The European Commission, for its part, has committed a number of obvious errors to which we cannot close our eyes.
How can we not call for penalties against an institution which has played down a crisis affecting public health? Who was it slowed down the adoption of simple safety procedures for inactivating the meals? Who was it that lifted the embargo on gelatin? Who was it that acted in such a way as to give the market preference over public health?
Not only that, but the lack of clarity within the Commission during the handling of the BSE affair is evidence of unfair use of the institutional agreement.
The vote on the motion of censure against the Commission is a political response to that institution's demonstration of its lack of any sense of political responsibility.
How can we claim to be creating a Europe based on solidarity if it is incapable of protecting its citizens against diseases released by its own industries?
In the interests of the Union's citizens, then, and having regard to the responsibility ethic, we must censure the actions of the Commission.
There are grounds for criticising the Commission's handling of mad cow disease, but the criticism is not so serious as to warrant a vote of no confidence. Had it been possible to direct the vote of no confidence towards the British Government or the previous Commission, I would have voted in favour of it. As it is, I have not done so.
The parliamentary decision is putting pressure on the Commission for future action. These demands are reasonable and I will support them. But I will not support the motion that Parliament will combine these demands with the threat of a vote of no confidence if they are not met.
Parliament always has the opportunity to dismiss the Commission so there is no need for it to tell them how it should act in the future.
If the Commission has the confidence of Parliament then it should be treated with respect; if there is no confidence, Parliament should dismiss the Commission. There is no need for an in between stage. A lack of clarity in this respect damages both parties and reduces the impact of the European cooperation as a result.
A vote of censure against the European Commission is a serious act, and we should admit that it may not be the best way of dealing with this situation.
After all, let us not forget that the main responsibility lies with the British Government, whose attitude to this case has been unspeakable from the start. Then comes the responsibility of the European Commissioners, who failed to do their duty, thus making the last two Commissions collectively liable.
The fact remains that, today, the situation is so serious, the collective liability so great and the risks to the future so terrible that we cannot allow this day to end without a political show of force. Admittedly, we had a sound resolution yesterday which puts the present Commission under the gun. I approved of it, and I voted for it.
But today, Thursday, 20 February 1997, confronted with the motion of censure as tabled, we cannot in all conscience sit back and see it receiving no more than a few dozen votes. That is why I shall be voting in favour.
I am voting for it not in order to condemn any individual but in order to condemn a course of action that calls for condemnation, an intolerable collective irresponsibility, criminal blindness. I am voting for it in the hope that it will make it possible to stop what still can be stopped, to make good what absolutely must be made good, and to compel all those responsible to be vigilant in the future in order to ensure that no such tragedy occurs again.
This issue is so grave that it is hard to understand how something like this could have happened in the European Union.
Reading the report of the temporary committee of inquiry into bovine spongiform encephalopathy, there is no doubt that the Commission deserves to be censure for its downright failure to fulfil its responsibilities in terms of prevention and protection of public health.
If the Commission's responsibilities are collegiate and that is why it was impossible to vote on each Commissioner individually at the beginning of this legislature - as requested by the European Parliament - then, by the same token, responsibility today encompasses the entire College. The argument is clear, especially on such an issue, which is criminal from every point of view and where there can be no contrivance: the health of the citizens cannot be put at risk and cannot be negotiated over.
My vote of conscience merely reflects what I have said.
The way the BSE epidemic has been handled, especially by the United Kingdom, and its utterly tragic consequences for consumer health require a response from this Parliament that is not just convincing but also responsible, and which will help to guarantee proper protection for citizens in terms of public health. So Parliament must condemn the British Government strongly and clearly as the great and genuine perpetrator of the BSE crisis; and it must also denounce the Council's culpable silence in the face of the British Government's lack of action and transparency.
But it also has a duty to demand that the Commission follow up the recommendations contained in the report of the temporary committee of inquiry into BSE, adopt the legislative, organizational and personnel measures proposed in it without delay, including measures to guarantee the independence and solvency of the scientific committees and put an end to the dysfunctions which currently exist within the Community's administration. It must also demand that the IGC be asked to institute the necessary reforms to allow Parliament to participate fully in drawing up legislation relating to public health and the CAP. That is why I voted in favour of the resolution on the results of the committee of inquiry into BSE yesterday. Because in it, as well as condemning those really responsible, we require the Commission to adopt measures to prevent another epidemic which might threaten the health of the citizens and to implement them within a set time-limit, failing which we will move a motion of censure on the Commission.
Responsibility tends to be condemned with grand but empty gestures. So I think a motion of censure on the Commission now - especially considering that the real fault lies first with the British Government and secondly with the Commission presided over by Jacques Delors - would be irresponsible and a mere gesture that would do absolutely nothing to deal with the causes of this very serious BSE crisis. So I have voted against the motion of censure.
Following the proceedings of the European Parliament's Committee of Inquiry, the European Commission has been held responsible for serious errors and omissions. It is entirely logical, therefore, to draw the appropriate political conclusions. The Commission, as an institution, must accept its responsibilities and pay the penalty. That is why I have no hesitation - I am in favour of an immediate censure.
The present Commission has covered up the activities of its predecessor and has not shown the transparency that the Committee of Inquiry had a right to expect. While it would seem that there is no doubt about the political responsibility of the agriculture commissioners, Mr MacSharry and Mr Steichen, especially for the period 19901994, the present Commissioner, Mr Fischler, quite apart from obvious errors for which he must be called to account, has obstructed the proceedings by concealing certain matters, as witness the existence of memoranda that were not sent to the Committee of Inquiry. That is serious.
The Commission is a collegiate institution. As the law stands at present, only the institution as a whole can be sanctioned. But there is nothing to stop our governments from reappointing Jacques Santer and those Commissioners who have done nothing wrong. Indeed, it would be logical for them to be reappointed. And it should not take too long.
The European public would not understand it if the European Parliament were to do nothing.
I believe that immediate censure is the only appropriate penalty to put an end to the irregularities and compel the new Commission to take the necessary structural and political decisions swiftly. We must have both efficiency and ethics. Furthermore, if the present Commission were to fail to take such steps, I should have no hesitation in censuring it twice in six months.
The Commission's serious responsibility for the way BSE has been handled and for the risks to public health is unequivocally stated in the report of the committee of inquiry. In view of those statements and given the collegiate nature of the Commission, the principle of the continuity of the institutions and the responsibilities ascribable to the present College of Commissioners, the European Parliament must exercise its duty of control with dignity.
What is more, the Commission misused the interinstitutional agreement, hid the truth and unjustifiably attempted to lay some of the blame on Parliament. Damaging the harmony of the European institutions in that way is unacceptable and deserves censure.
Only a new Commission can command the legitimacy to implement the recommendations of the committee of inquiry. To strengthen the construction of Europe, fulfil Parliament's duties and uphold the commitment that Members have to society, we are obliged to demand the resignation of the Commission. The repercussions of BSE on human health are only beginning and Parliament must remain free of any blame. That is why the United European Left tabled the motion of censure on the Commission and why it has voted for it.
I have given my support to the resolution adopted by Parliament yesterday (Wednesday 19th February 1997). I have done this because I consider it important that the concrete demands for improvements, stated in the resolution, to prevent a similar crisis in public health must be implemented by the Commission. This is necessary to improve the work in the field of public health and by so doing increase confidence in the European Parliament's elected representatives.
But, in my opinion, the resolution is too weak. This is why I also made the decision to vote for the vote of no confidence in the Commission, even though I realise that this should firstly be directed towards the British Government and the previous Commission. The current Commission also has a responsibility in this and the investigating committee's report is so lacking in openness and analysis that a vote of no confidence is justified.
In the case of the 'mad cows' , the Commission has committed a number of sins, not venial sins, of failing to control, inform and apply transparency, which can be sanctioned with a motion of censure, at least as a condition for restoring consumer and citizen confidence in European institutions. The European Parliamentary's Committee of Inquiry has competently denounced these failures, showing that the Parliament is an effective control body.
However, it so happens that in the constellation of culprits for this present situation, the current Commission is just the latest and last in line, after the Council, the veterinary committees, the British Government and the previous Commission. After all there are no Community competencies in matter of public health which are sufficient to lay all of the blame with the Commission. There is an urgent need to create them in the Intergovernmental Conference. The Treaties do not provide for the individual responsibility of Commissioner. Yet this could be out of proportion with the collegiate responsibility of the Commission as such.
The success of a motion of censure would mean that the European Parliament will have taken power, in an institutional framework which is still dominated by the States and for which the European Union is not prepared. Since the Commission is not appointed by the European Parliament, it would be difficult to avoid a situation in which an incoming Commission would not be the same as the present one. This would open a crisis which could actually take the focus off efforts to bring about a single currency which are mobilising both the institution and the states and, by extension, the full democratisation of the European Union.
It would be a better approach to set the current Commission a deadline to carry out the necessary reforms in the sector of animal production and offer vital guarantees to restore confidence. If this is not the case, we will have to pass a motion of censure, and then I think it would be more likely that we could achieve a much broader majority calling for that. For the time being I think we should give our support to the 'green revolution' and 'compulsory labelling' announced by President Santer of the Commission.
I am against a full motion of censure on the Commission at this stage because I believe that to dismiss the present Commission for the failure of its predecessors would be wrong. In any case I do not believe that even the former Commission was guilty of criminal negligence, even though it did fail to recognise the potential danger and failed to take appropriate action.
The Council of Ministers was equally responsible for these failures. National governments also have responsibility for the safety of food and they failed also to warn consumers of the potential danger. So why should we unjustly make a scapegoat of the present Commission and plunge the Union into a political crisis? Such action would resolve nothing and disrupt the very work that must be urgently done.
What we must now do is recognise the weakness in our administrative system that has led to our failure and effect the necessary changes. We must also base all our future decisions on the best scientific knowledge available to us. Thanks to on-going research, much more knowledge is available to us today than it was eight years ago. It is our good fortune to be better informed than our predecessors.
I know the BSE problem is indeed a very grave one and that an estimated 15 people have died from the associated disease of CJD. Nevertheless, it has affected a very small number compared with the thousands who die every year in the EU alone from the failure of the food handling industry to practise good hygiene. Recently 15 people died in one Member State from food poisoning as a result of eating contaminated food from one small wholesale establishment. Hundreds of thousands of people die in the EU each year as a result of smoking tobacco and consuming alcohol and yet we subsidise the production of those products, even though we have unquestionable scientific proof of their threat to human health.
Some of the intemperate statements in this House and elsewhere have created the impression that beef products carry a significant risk to health. In fact the risk to health from eating beef is very insignificant, no matter what part of the EU it comes from.
I will vote for the motion of censure against the Commission, for a very simple reason. We approved the investigative committee's report on the responsibilities of the European Union's bodies and of the British Government for dealing with BSE. That report is very clear and its conclusions are shattering and unquestionable, and in any case nobody has questioned them. So the question to be faced by every Member of the European Parliament was and is how it would have been possible for a motion of censure not to be tabled! The motion, of course, is only directed against the Commission, and that indeed, collectively. But our statutory system does not provide for censure against individual Commissioners, and much less so against the Council of Ministers or individual governments. As representatives of the European Union's citizens who must be committed to the protection of their rights, public health, and their security in everyday life, it is our elementary duty, within the existing framework, to react and apportion responsibilities and impose sanctions, to the extent and wherever that can be done. We cannot plead that in this matter, economic and political interests took precedence over public health, and none of our institutions reacted accordingly. It is then that we would have an institutional crisis, and not in the event that the European Parliament approves the motion of censure. As one who is unreservedly pro-European, I consider that Europe needs powerful institutions and that those are tested and demonstrate their worth when times are difficult, and not just in day to day administration.
According to what a number of Members have said, the European Parliament had a big day on Tuesday.
I am sure that was also the impression made on the many groups of visitors who had the opportunity to follow the debate on the findings of the Committee of Inquiry into bovine spongiform encephalopathy or, more popularly, BSE.
But what they certainly did not know was that, overnight, perfectly ordinary Members of Parliament had become learned specialists in BSE, setting out to hunt down someone on whom to blame the harm caused to people and animals by the BSE crisis.
I too share the view expressed by many others that the main objective of a humane policy must be to guarantee the preservation of human and animal health. That objective is, quite simply, one of the primary welfare duties of the state.
For that reason, I also agreed with much of what was contained in the joint resolution. The government of the United Kingdom cannot and must not be allowed to get off scot-free for its misconduct and mismanagement in the BSE crisis. The obscure activities and manoeuvrings of the committees on veterinary medicine and health questions cannot and must not be allowed to continue as they have in the past.
The earlier Commission under J. Delors was aware of that, but it was the Commission under J. Santer that took action.
It may even be true to say that not everything that could have been done was done, but many things were set in motion and the first results are already being seen.
There may have been justification for criticizing the activities of the Commission's officials, but calling for the resignation of President J. Santer was exaggerated.
I feel I should also note that the criticism levelled at the Commission was very violent, but the Council escaped almost unscathed. That may be because amongst the Members of this House there were so many former ministers.
The same applies to the question of compensating farmers who have suffered as a result of the BSE crisis. Here again, Parliament would have been well advised, in the light of the appalling errors made in the United Kingdom, to be much more vehement in calling for Europe's farmers to be compensated by the British government, the manufacturers of the bone-meal and the exporters.
Various figures were cited during the debate: 15 deaths from Creutzfeldt-Jacob disease, 30 suicides by farmers threatened with bankruptcy, 100, 000 or even more people who may have been infected by eating beef tainted with BSE, and many hundreds of thousands who may have the same fate to look forward to.
Although the first figures I mentioned are certainly right, it must be said that the others are based on pure conjecture and, I am sorry to say, will do nothing to provide a new impetus to beef and veal consumption. People have been told to panic, and they have.
So anyone who expected this debate to have a damage limitation effect among the public will now have to see that the very opposite has been achieved, and that the consumer has been made even more uncertain. I am sure that farmers will be grateful.
As a politician, who should try to cater for all possibilities, I wonder what will happen if the universally awaited scientific report on the transmissibility of BSE from cattle to man, which is to be compiled by an independent Swiss professor, turns out differently from what many people are assuming - in other words finds that there is no evidence of transmissibility to man.
I trust that, in that case, Professor Weissman and the scientists working with him will not be dismissed as charlatans, and perhaps all those who have called so vociferously for the resignation of President Santer will themselves draw the obvious conclusions and pack their bags.
I have no doubt that there is more to come in this affair, and in that expectation I shall vote against the motions of no confidence in President Santer's Commission.
Together with my colleagues in the Europe of Nations Group, I voted in favour of censure. Why?
Because it is not enough simply to expose the responsibilities and disastrous slackness of the Commission - they must be penalized. That is what the families of the victims expect - those who work in the stricken meat industry, and all those who elected us so that we could be vigilant in supervising the activities of the Commission. I voted in favour of censure because I do not accept the principle of 'responsible but not guilty' .
But, some will say, it is Mr Delors's Commission that is responsible and you are penalizing Mr Santer's Commission. That argument disregards the principle of continuity inherent in any authority. It disregards the fact that, although Mr Delors's Commission does indeed have a great deal to answer for, Mr Santer's Commission has covered that up, while pursuing precisely the same irresponsible policy regarding gelatin and transgenic products: the same casual attitude to scientific data, the same structural permeability to pressure exerted on the Commission by lobbyists, the same indifference to public health. The same lack of transparency, the same obstructiveness: Parliament's Committee of Inquiry had the utmost difficulty in obtaining the basic data it needed, especially from the Agriculture Commissioner, Mr Fischler. So, even leaving aside the matter of human responsibility, it is the institutional mechanism that is at fault, and it is that mechanism that must be totally changed if confidence is to be restored.
I voted in favour of censure because I didn't want the lessons of this major crisis to be wasted - I wanted the Intergovernmental Conference to feel the full effects of the mad cow crisis.
The BSE story has demonstrated that, when the appointed authority usurps the function of the elected political representatives, when the Commission wields supreme political responsibility in a particular area, it is not effectively protecting the fundamental interests of the European public but is acting as the agent of special interests. We cannot, then, rely upon a body that functions in that way or delegate to it the exercise of whole areas of our own sovereignty.
I voted in favour of censure because if, in such a clear-cut case, the European Parliament fails to accept its responsibilities with regard to the Commission and abandons the attempt to control the Commissions's activities rigorously, it no longer has any reasons to exist. If it becomes the function of the European Parliament to protect its own - the European Socialist Party protecting Mr Delors, the European People's Party protecting Mr Santer, this party protecting that Commissioner - and if, at any rate, its function is not to protect public health in Europe, then the fact is that we are operating within a system of connivance rather than democratic control, an oligarchic and ideological system where the Commission is taboo, above censure, whatever it does. In a system like that, anything can happen.
I voted in favour of censure because the lesson that Mr Santer seems to want to learn from the crisis is to use is as a justification for another institutional power play: the generalized application of the codecision procedure, extending it to include the Common Agricultural Policy. This panic-stricken advance is scandalous and unacceptable. The time has come to stamp on the brake - which is up to the IGC - and halt this perverse mechanism which the Council, out of weakness, is allowing to develop; a mechanism whereby every crisis, every failure by the supranational bodies serves as a pretext for the seizure of additional powers and resources. So the Commission has failed in its duty? Well, we'd better give it greater powers and additional officials.... It is time for the Council to get a grip on itself and comply fully with its political responsibilities, preventing any other administrative body from taking its decisions for it. The principle of subsidiarity, too, needs to be revived: each government must be able to take its own steps to protect those who elected it, imposing higher levels of protection than those laid down by the European Union and establishing its own control mechanisms in such important areas as health safety. This is the only way for the European Institutions to recover any credibility now that they have been so severely weakened by the devastating revelations of the European Parliament's Committee of Inquiry.
The fact that the motion of censure was tabled by a large number of Members from all parts of the political spectrum and all parts of Europe shows a growing awareness that the European institutions are in need of radical reform. If Europe is to be saved, we must as a matter of urgency put a stop to the malfunctionings of the Community machine, to the proliferation of irresponsibility. The Commission must be put in its place, and the Council must fully accept its political responsibilities: it is now a matter for the IGC to take concrete steps to reflect these essential lessons of the mad cow disease crisis.
The European Union is the hard core of world democracy, and as such it has certain duties, particularly when it comes to setting an example.
Nothing can exonerate us from those duties: not the general esteem we feel for the members of the present Commission, not the concern we might feel not to obstruct the requests by any particular State currently under consideration in Brussels.
The question that confronts us is how democratic control is to be exercised within the Union. Public opinion today is sceptical or lukewarm regarding the prospects for continuing progress towards European integration. Too often, our citizens feel remote from the decisions being taken in their name - in their interest, as we tell them.
They can clearly see the Commission's dual power: the power to propose and the power to act. But how that power is controlled is much less clear to them. They can only feel consternation as they are bombarded with information on the proven failings of governments and the stratagems adopted in certain quarters - by the British Government and European officials - to conceal the truth or delay its exposure, and so protect national or private interests in a field as vital - literally vital - as human health.
These irregularities have been taking place over a period of several years, and this House cannot settle for undertakings and promises to do better. A strong signal must be sent out to all those who may be disappointed and tempted to abandon the high hopes that swept this continent in the aftermath of the terrible Second World War.
By voting for the censure motion we are casting a vote of confidence in Europe's institutions and declaring our complete awareness of Parliament's role as the protector of the citizens' rights and freedoms.
I abstained in the vote on the motion of censure against the Commission given the findings of the BSE Committee of Inquiry, because:
to vote for would be committing a half-injustice turning the present Commission into a scapegoat for malfunctionings which occurred before they took office and for which, apart from the Commission, others are responsible, namely the Council; -voting against would be boosting a Commission which, while continuing to give signs of a glaring lack of leadership and a resulting overall loss of strategic direction (already foreseeable when it was invested), but above all an excessively political understanding of subjects of general interest to the citizen, such as public health, really ought to be censured, and if it does not mend its ways, punished.The truth is that there really is a 'lack of Europe' in the field of public health just as there are generally speaking in the fields of the third pillar which more directly concern the citizen.
With a few individual exceptions of honour this Commission is undoubtedly responsible because it has failed to focus on a situation which could easily become explosive and even uncontrollable.
If it were voted for, however, the motion of censure would be a 'red card' . I think that given that we are now in the early stages of the Intergovernmental Conference, it is better to show a 'yellow card' in the shape of a joint resolution, which was adopted yesterday, and with which I agree.
Topical and urgent debate
The next item is the topical and urgent debate on subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0058/97 by Mr Bertens and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the situation in the Great Lakes region; -B4-0076/97 by Mrs Sauquillo Pérez del Arco and Mr Pons Grau, on behalf of the Group of the Party of European Socialists, on the murder of development aid workers in Rwanda; -B4-0092/97 by Mr Pasty and others, on behalf of the Union for Europe Group, on the situation in eastern Zaire; -B4-0101/97 by Mr Hory, on behalf of the Group of the European Radical Alliance, on the situation in eastern Zaire; -B4-0114/97 by Mr Fernández Martín and others, on behalf of the Group of the European People's Party, on the situation in the Great Lakes region; -B4-0116/97 by Mr Carnero González and Mr Pettinari, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the situation in the Great Lakes region, especially in eastern Zaire; -B4-0129/97 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament, on the Great Lakes region.
Madam President, in Zaire we are faced with the result of a lack of coherent and positive action on the part of the European Union and other international powers. Bloodbaths will undoubtedly escalate into war. Lack of unity and determination to send in international forces is destabilising the third country in the region of the Great Lakes. When is enough enough? The General Affairs Council of 20 January saw a repetition of the same thing: too little, too late. Commissioner Bonino's report was clear and it must lead to the European Union unitedly calling for international intervention. Next week the Council must decide on a common approach to an international force. Even if the positive rumours on peace talks under the leadership of Mandela are true, an international force must be an important element of creating a lasting peace. The mercenaries must be stopped. The humanitarian crisis in Zaire must be ended quickly by having the troops create humanitarian corridors to save the dying and the refugees. I understand the criticism from the President-in-Office of Council of the international tribunal in Arusha. But there should be no suggestion of withdrawing aid. At most it may only be used as a threat. We must do everything within our power to improve the quality of the tribunal. That is why we must also be prepared to increase aid, and of course the Member States must change their internal legislation so that they can lend their support to that tribunal. The Union cannot afford to lose any more time in coordinating its policy more effectively. If it loses more time it will once again also lose its credibility.
Madam President, this is not the first time we have discussed the appalling situation that exists in Zaire, Rwanda and Burundi. Once again, that region has fallen a prey to violence, bringing tragedy to thousands of civilians, refugees and displaced persons. In this situation, I should like to follow the example of Mr Bertens - even if we didn't sign the same motion - and express the concern felt by the entire Socialist Group. And its regret, too, at seeing that neither the European Union nor great powers like the United States have really got to grips with the problem by launching sustained diplomatic initiatives and deploying a multinational force with a mission not to wage war but to protect civilians and try to support moves towards peace. Today, the situation is deteriorating, but we can also see where the responsibility lies: with the governments concerned, admittedly, but also with those Europeans who become involved in that region and supply their 'know-how' and their 'technology' . I have to say that it is really nothing to be proud of to see mercenaries operating in that region.
So what do we suggest? Obviously, that everything possible should be done to obtain a cease-fire within the framework of a regional conference for peace, security and stability in the region, which could be held under the aegises of the UN and the OAU. But if holding such a conference requires making use of means other than mere diplomatic initiatives, I believe that is a necessity to which we must face up. We call upon the Council to adopt a joint action programme which would enable it to act in other ways than by adopting resolutions. We call upon not only the European Union ministers but also the United Nations to support Mrs Bonino's initiative, so that full accounts should be available, enabling a way to be found of solving this refugee crisis in eastern Zaire. We have seen Mrs Bonino on television, clearly showing her emotion and also her anger at seeing children, women and old people suffering the effects of this situation. There need to be humanitarian aid channels, if indeed from the political standpoint, we are at present unable to achieve any result.
Finally, we believe that the situation in the region can only be normalized if, during this conference, all the problems are tackled. There is the problem of the inviolability of frontiers, but there is also the problem of democracy and respect for human rights. Democracy in Zaire! Many people believed that President Mobutu, Mobutu the dictator, might work in favour of stability in the region. We can see how wrong that is. He too bears responsibility for the present chaos, and we can only hope that everything possible will be done to open the way to democracy in that country, as the only means of bringing peace.
And there must be justice for Rwanda, too, justice for all. I believe that a great deal needs to be done before reconciliation can be achieved, but once people are conscious of living under the rule of law, conscious that they can return to their homes unmolested, the chances of achieving that reconciliation will perhaps be better than they are at present. That is the message we want to give to the Commission, which is represented here, and to the Council, which is not. We call, as a matter of urgency, for very strong action to be taken.
Madam President, the heart of Africa is trembling and quivering with violence, violence that claims more victims, shifts national frontiers and threatens countries with disintegration. Such a country is Zaire, the nucleus of the African continent. Old colonial links with Europe have long since stopped being any guarantee. On the contrary, it is precisely arms supplies from Europe that have prevented the people from participating in power in those countries and so helped to create this chaos. At last there is a wise African leader who realises that the disintegration of Africa will mercilessly drag the rest of the continent down with it.
Mr President, let the Union use this debate to support this wise African leader in his appeals, to support him in every possible way, to stop arms supplies, to withdraw the mercenaries, for it seems as if the phenomenon of unemployment has now turned into one of mercenaries in Africa, not just Zaire, but also Angola, Chad, everywhere. Withdraw the mercenaries, set up humanitarian corridors with a military and UN guarantee, call on the new secretary-general, Kofi Annan, to protect the refugees for that is the job of the UN.
Madam President, as the author of the motion for a resolution tabled by the Group of the European Radical Alliance on this crisis in the Great Lakes region, I should like to explain why I did not feel I should call upon my group to endorse the compromise reached by the other groups. I had two reasons. The first was that I felt the degree of urgency had been underestimated - not only the urgency of humanitarian aid to the Rwandan refugees in Zaire and the displaced Zairean civilians but also the urgency of the aid to be provided to the Rwandan authorities to enable them to accept a million refugees who are now returning to their country, and those who want to return there. This really is a matter of urgency.
Nor did I see, as far as our urgent procedure is concerned, what value there was in emphasizing our commitment to the territorial integrity of Zaire. It may well be an important matter, but I do not feel that it is worthy of an urgent resolution, and I fear that this step may be interpreted by the protagonists in the crisis as a declaration of support for the Kinshasa regime, a declaration which seems to me inappropriate. That is why, when the time comes, I shall also be opposing the amendment proposed to us by our friends in the Liberal Group on the subject of a military intervention force, because I fear that, having regard to the present situation in eastern Zaire, any form of military intervention - even designed to ensure safe passage for humanitarian aid - may seem to be a territorial statement in a conflict which primarily concerns the Zaireans. I hope, therefore, that the Security Council's resolution, especially through its proposal for a regional conference, will make it possible to find a lasting peaceful solution to benefit the entire Great Lakes region.
Madam President, ladies and gentlemen. Seldom has a debate been held in the European Parliament in such dramatic circumstances as is the case today. Commissioner Bonino said on her return from Zaire that she was returning from hell and that the situation in Eastern Zaire was an intolerable scandal. Not to mention the never ending executions in Burundi. The most recent information indicates that the refugees in Zaire are not so much trying to escape the war but to escape wide-scale slaughter which threatens not only the indigenous population but also refugees, first and foremost women and children.
Recent history in Central Africa was dreadful but what is happening there today is no less so, and what makes events there even more scandalous is the incomprehensible attitude of the United Nations. Do I have to remind you that last December it was decided to set up an international intervention force which was disbanded a week later, on the pretext that the Rwandan refugees had returned home, whereas it is now quite clear that there are still several hundreds of thousands holed up in the woods of Zaire. Emma Bonino said she met people who were officially dead. And what about the camp where there are more than 5, 000 children without any parents? They are dying like flies, and who cares about them? The credibility of the United Nations is really at stake. Why was the information that the United States is believed to have held not passed on? Masses of modern weapons are being used in the battles between so-called rebels and the remains of the Zaire military. Where do these weapons come from? Why is nothing done to act on rumours? Why do nothing to dispel the rumours that Western powers are somehow involved in the invasion in Zaire? Why can we now read reports which state that the spoils to be gained in Zaire are 'enormous' ? To quote verbatim from a document: ' the riches to be shared from Zaire are enormous' . And who understands anything any more of Mrs Ogata's stance? Did we not hear the rebel leader Kabila say that the new Berlin conference should be convened? Do those who short-sightedly support something like that realise that that treatment of Africa is grist to the mill of nationalism in the world and of demanding changes to frontiers or countries on the basis of ethnic background?
Right from the beginning this Parliament unanimously said that all military operations in Kivu had to stop. It goes without saying that the refugees must be able to return home, that they should do so or find shelter somewhere else, but be able to do so without any pressure. And a tribunal worthy of the name should be able to fulfil its task. The United Nations must realise that the equivocal policy of last December seriously detracts from their power. If the weapons fall silent, the international conference for the countries of the Great Lakes regions must be held. Or do people want to hide the truth here as well? A European policy on Africa makes no sense if we are unable to convene this kind of conference. Let this House at last raise its voice so that it can be heard by the whole world. This Parliament condemns imperialism, in Africa as elsewhere. It upholds peace, development, tolerance and the protection of human rights. It is now time to see if we mean it seriously.
Madam President, there is now an obvious lack of political and humanitarian interest in what is happening in the Great Lakes region. Hundreds of thousands of refugees and displaced persons are now at the mercy of geo-political strategies originating from Washington and Paris which are blocking any relief activities in the region. The USA is supporting Tutsi military regimes that are being maintained and developed on the basis of balances determined by their mono-ethnic armies and the commercial traffic these armies control. Europe and France, on the other hand, are giving their support to the dictator Mobutu, who is actually the cause of so many disasters in the region.
Caught in the middle are millions of innocent, starving Africans who are paying a totally unacceptable price for our crazy foreign policies. It almost seems as though the USA has opted to foster chaos and use those in power in the region to impose its policy, instead of doing what ought to have been done, which is to promote a multinational buffer force that might have enabled the Great Lakes region to move towards the future democratic legitimization of those regimes, the international conference for a regional solution and the economic reconstruction and institutional reform of Rwanda, Burundi and Zaire.
But all of this is happening partly because of the unacceptable divisions between the Member States of the European Union, whose very credibility is at stake in this crisis. I am referring to the Council of 20 January - noncommitted and unproductive Council which says a great deal about Europe's inability and unwillingness to intervene in the area. This is a decision that shocks us and which we utterly reject as a dark stain on the tradition of European solidarity that makes us, even without striking a blow, a party to the death of thousands of people every week.
The resolution on which we shall be voting today and which my group supports sounds this cry of alarm and proposes a set of measures that we trust will be ratified by this Parliament.
Madam President, the continuing civil war in eastern Zaire will plunge the population even deeper into their appalling suffering. It is always the civilian population that bears the impact of such suffering - the women, the children, the old men, the young. The latest news tells us that not only has the government of Zaire been hiring mercenaries, but that there has been widespread rape of women and girls.
We should help to find a political solution. What form might that solution take? We must support the UN's initiatives. The latest initiative by Nelson Mandela makes sense; he says that a solution lies in Africa itself, and that we should support it with technological and financial resources. There is a need for an action plan for humanitarian aid for southern Africa. The mercenaries must be pulled out. The first thing we can do to help is to look at the situation in our own countries. Here, close by, we have the Foreign Legion. That is an example of a mercenary force which is being sent out there, isn't it? We must ensure that such things no longer happen, that we support the War Crimes Tribunal for Rwanda, and that this has a deterrent effect.
Nor should we abandon our development policy. If we have budget cuts here, the money for civilian development will be lacking. And, finally: an immediate stop must be put to such things as weapons coming from Germany and, as rumour has it, the police equipment for a dictator like Mobutu being provided by German political institutes. That is a major contribution to peace.
Madam President, if I may I should like to clear up that last point immediately. Mr Telkämper refers to rumour. We should not stoop to peddle rumours in this chamber. If an attempt is made, in a country where such tragic events are taking place, to help with the training of security forces so that they can develop into civilian police forces, without the institutes being responsible for arming them, then I believe that, too, represents a contribution to achieving the objectives this House would like to see achieved.
But now for the subject of today's motion. The catalogue of disasters at this time in the part-session has become almost a matter of routine. Time after time, too, we hear that the action taken has produced no effect. So I regard it as an absolute necessity to come up with a different kind of action. If the problem of the overcrowded refugee camps cannot be solved, if it is impossible to achieve what Mrs Ogata has called for - the disarming of the militia in the camps - then the question arises of whether we should not direct our efforts towards decentralizing those camps, making it impossible for so many militia men to find concealment among 200, 000 refugees, and for bandits to pursue their flourishing arms trade there.
We constantly hear - it happened again in this presidency's paper - words like 'concerned' , ' demands' , ' condemns' . Those words have not solved any problems yet. Europe, too, must finally get its act together and send troops, a military force to safeguard humanitarian rights. And when we come to debate Mr Fassa's report in due course, we shall find that same demand expressed by the Committee on Development. And I hope that this approach will enable us to enforce the law, instead of just demanding it.
Madam President, the European public has reacted with indignation to two catastrophes: the one which has taken place in the Great Lakes and - another political catastrophe - the fact that the European Union has been incapable of intervening to put an end to the destruction of human life taking place in the Great Lakes. There are even countries like Spain which have paid with the lives of three aid workers for the presence of civilians and the absence of European Union policy in that part of Africa. There is indignation about what is happening and the lack of intervention, but there is also indignation about the known causes, the conflict over spurious strategies and indeed the continuing de facto support of dictators like Mobutu Sese Seko.
We hope the recently adopted United Nations Security Council resolution will operate in favour of a political solution to the situation and that the conference mentioned in our resolution will finally be called, which also requires the European Union to engage in joint action as demanded in the text.
Madam President, the Commission shares the deep anxiety - the dread, perhaps I should say - of this House about the situation in the Great Lakes. It understands the concern of the European Parliament to increase awareness of this subject within the international community. You are doing something that needs to be done. The escalation of this violence could further exacerbate the political problems and widen the scope of the humanitarian crisis in that region.
On behalf of the European Union, the Council presidency has just made a declaration on Zaire, inviting the warring factions to negotiate an immediate ceasefire and facilitate access for the humanitarian organizations to enable them to bring aid to the distressed populations. In view of the gravity of the humanitarian situation in Zaire, Mrs Bonino undertook a mission from 30 January to 2 February with a view to facilitating access for humanitarian aid in the east of the country. As I understand it from listening to your speeches just now, this was indeed one of your main concerns. I should also remind you that an appeal was launched on the occasion of Mrs Bonino's trip and does seem to me, in fact, to have created international awareness of the problem.
Regarding humanitarian aid work, Mrs Bonino made a point of stressing how its implementation was being baulked at present by security problems and administrative difficulties. That was why my colleague Emma Bonino made representations to the government calling for the international human rights conventions to be respected. The protection of humanitarian organizations in the countries where they operate is a matter to which the Commission pays the closest attention. Let me remind you of the recent murders, including the killings of representatives of these humanitarian organizations, especially in Rwanda. Those murders have had a very powerful and easily understandable impact on the personnel of the humanitarian agencies, many of which have reduced their programmes or are even thinking of withdrawing.
Although the immediate problem today is to find a way of resolving the deteriorating situation in Zaire and Burundi, and although you have rightly emphasized your concerns about this, referring to the problem of the arms traffic and other problems associated with the impossibility of establishing humanitarian aid channels for the present, the ultimate objective of the European Union's efforts must be to find a global solution. It is up to the international community to bring the warring factions to the negotiating table and find answers that will enable us to resolve this crisis.
The purpose of humanitarian aid is not to resolve the conflict. Unfortunately, the reason why humanitarian aid is needed is that there is no solution to such conflicts. That is why the Commission welcomes the recent resolution by the United Nations Security council on 18 February emphasizing the urgent need to protect refugees and displaced persons and to make it easier for humanitarian aid to reach the victims. I can assure you that the Commission will be unsparing in its efforts to ensure that that resolution is translated into action.
Madam President, I should like to raise a point of order pursuant to Rule 108. Since Mrs Günther reacted to what I said, I should once again like to emphasize expressly that I did not imply that the Hans Seidel Institute was involved in the training of the police force of the dictator Mobutu or helping to arm that police force.
Mr Telkämper, that was more like a declaration than a point of order!
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0082/97 by Mr Bertens and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the crisis in Albania; -B4-0089/97 by Mr Pasty and others, on behalf of the Union for Europe Group, on the situation in Albania; -B4-0093/97 by Mr Dupuis and Mr Hory, on behalf of the Group of the European Radical Alliance, on the situation in Albania; -B4-0105/97 by Mr Roubatis and others, on behalf of the Group of the Party of European Socialists, on the situation in Albania; -B4-0113/97 by Mrs Pack and others, on behalf of the Group of the European People's Party, on Albania; -B4-0126/97 By Mr Alavanos and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the situation in Albania; -B4-0138/97 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on the situation in Albania.
Madam President, Commissioner, the situation in Albania is highly explosive. The dreams of making a fortune of a large part of the population have been shattered and the hard reality of daily life in Albania is making the people extremely bitter. It is not of course up to the Union to help out the Albanian people financially when their gambling goes wrong. But we do have to call on the Albanian government to act properly in this situation. Repression, violence, arresting the opposition, gagging the press is not the way to end the unrest. That is like a red rag to a bull.
The Commission and Council should call on the government of Mr Berisha to abandon their repressive methods and make a fair, payable and responsible gesture to the duped people of the country. The government must try in a dialogue with the opposition to find a solution to the current economic and political crisis.
Further democratisation and liberalisation are needed to haul Albania out of the mire. The Union must be prepared to offer its help here.
Madam President, Commissioner, ladies and gentlemen, I am extremely concerned about the situation in Albania, but I am even more concerned about the consequences it might have and about the European Union's response at a time of such terrible difficulty, which could have serious implications for the country's future economic development. I do not want to see anyone taking advantage of this to aggravate an already difficult and delicate situation.
As members of the European Union, we have a moral and civil duty to give Albania as much help as we can to prevent total destabilization of the country and region. We need to act as carefully and correctly as we have done in the past, and I recall that we sent observers to follow the most recent elections in 1996, who were able to verify the honesty and correctness of those elections.
The Commission should, within the framework of its programmes, provide technical assistance for the reform of the financial and banking sectors, since, as a result of the collapse of the pyramid investment schemes, Albania is now facing a deep financial and economic crisis. And this is undoubtedly a personal disaster for a large part of the population in Albania.
Finally, we need to support President Berisha in his calls for law and order, while deploring and condemning the violence of the suppression that has left four people dead and hundreds injured; and we need to urge the Albanian authorities to conduct, as soon as possible, an investigation to identify and condemn those responsible for the misappropriations that have led to the ruin of thousands of small savers. And lastly, we need to support Albania's political leaders, of both the majority and the opposition, in their attempts to restore calm in a population that is living through a very dark moment.
Madam President, Albania has a population of three million, equivalent to one of the smaller regions of the Union. Here again, we can see that the Union, the Commission and the Member States, too, especially some States such as Italy, have been working on numerous projects but have achieved little.
A great deal of money has been spent, as usual, but little attention has been paid to an essential feature of the rules of the game - the establishment of certain guarantees and systems to ensure that the irregularities that have taken place are not repeated. We know all about these pyramid saving schemes. We have seen them before in Romania.
Commissioner van den Broek told us that the Commission had been abreast of affairs for many months and that, despite the scale of the financial resources released for Albania over the last five or six years, the Commission was unable -which I find incredible - to put a stop to this business before it exploded. That is absolutely staggering!
I think it really is high time for the European Union to adopt a foreign policy worthy of the name. Otherwise, we shall go on spending money, it will cost us a great deal, and we shall not even achieve a minimal result - a minimum of development in these countries.
Madam President, a few years ago I visited Albania, just after it had become independent. It was the most depressing experience of my life. The depression was caused not by the poverty - I had been to a lot poorer countries in my time - but by the look of shock and hopelessness on the faces of the local inhabitants.
Indeed, going to poor countries, one often sees extensive economic activity on a small scale. In Albania there was nothing. People were stunned and had no idea how to respond to the changes. I became aware then of the enormous gulf that lies between our line of thinking and their line of thinking.
We talk very glibly about democracy and market economy without realizing that both these things require a major effort and, in fact, are part and parcel of our upbringing. It is very difficult to introduce these into an area which has never known democracy and never really known a market economy.
It was always obvious that Albania would encounter serious problems and, of course, this is exactly what has happened. We should not be too surprised at the pyramid schemes because they are basically get-rich schemes. One of the messages that we have been giving to these countries is that if you embrace capitalism you get rich very quickly. Well, the reality of capitalism is that a lot more people get poor very quickly and most of us trudge along in the middle, having to work very hard to keep our heads above water. That is an important lesson to be learned. Another important lesson to be learned is that democracy is not simply about going to the ballot box to elect a government that then behaves like every other government before it. Democracy is about a proper interplay between the forces of any particular society.
So in this resolution on Albania we have sought to condemn - as we should condemn - those who have tried to manipulate this situation for their own reward. We are concerned about the reports of the involvement of international crime and gangsters in these get-rich schemes and we have condemned, of course, the action of the government.
Having condemned, what we have to do is look at how we can improve the situation. What we have sought to do in this resolution is to draw attention to the need for the EU to provide specialized assistance, particularly for financial institutions and the building of financial institutions. Let us not forget that the history of capitalism in the United Kingdom is strewn with get-rich schemes which have collapsed and banks which have collapsed - this is nothing new.
We have to use our experience and work closely with the Albanian people and their government to try to build proper financial institutions which will open up their economy and develop prosperity. On the one hand, we should condemn, on the other hand, let us have a look at how we can help them more effectively. It has been said that Albania is crucial to the region, if we lose control of Albania, we lose control of the region.
Madam President, ladies and gentlemen, I must thank Mr Titley for his very wise remarks, and I am glad that he has said what he has, because I see it the same way that he does. Unfortunately, our motion is not quite as balanced as what Mr Titley has said and what I am going to say, but that's what happens, unfortunately, with motions.
Vast numbers of Albanian citizens handed over their savings to confidence tricksters who promised them incredible profits. Infected with gold fever, people were incapable of attaching any credence to timely warnings - the supposed prospect of fabulous wealth simply befuddled their senses. They were easy prey, precisely because they had no experience whatever of such hideous excesses of capitalism. Today, confronted with the grim reality, they are naturally trying to place the blame not on themselves but on the government. It may well be that the government failed to warn them early enough, but without rock-solid evidence and in view of the euphoria of the investors, the job may simply have been too difficult for them.
When they did broadcast warnings on television in September 1996, they were not believed. But the misfortunes of the population and the problems the Albanian government faces as a result are too great to be abused for selfish ends. Unfortunately, the opposition is doing just that, criminally exploiting the unrest for party political purposes. Hooliganism directed against public buildings and the police does lasting damage to public order, and must be stopped. The fact that there were some cases where this was done without the appropriate sense of proportion is very regrettable. People were killed, and that is terrible. Obviously, those responsible must be called to account.
How many Members took note of the moderation and democratic maturity with which the Albanian parliament conducted the debate on the proposed declaration of a state of emergency, and then eventually rejected it? All of them were more or less blinded, the opposition politicians no less than some members of the government. But now everyone should be trying to pick up the pieces as quickly as possible and refraining from untenable accusations or suspicions. The government has begun to pay back the small amount of money retrieved, and will continue to do so. The Committee of Inquiry must clarify the background, and the EU Commission should help to reform the finance and banking sectors and provide strong support to the government as it works to build the sound and credible structures of a market economy.
So, please, let us not confuse cause and effect, and let us not make party political capital out of these matters. Our thoughts must be turned to the misery suffered by the Albanian people, and to the urgent matter of enlightenment.
Madam President, in just one minute all I can do is ask the Commissioner two things. Commissioner, I will not ask you for your opinion about the political situation, human rights, the rule of law, or any of those ardent issues in Albania. Can you give us the Commission's estimate of the losses brought about by the so-termed pyramid systems? I hear talk of two billion dollars. Far above the gross national income of the country itself. The magnitude of those losses, Mr Commissioner, shows that this was not accidental, as some here are saying, nor any oversight. A system was in play. Eight banks were involved, four of which have declared bankruptcy, and we are waiting for the others to do so as well. A new economic situation is arising. And the second question is: with what image, with what perspective is the Commission cooperating with Albania? What advice is it giving that country? Towards what prospect is it urging Albania? Because there are some who have confused capitalism with gambling and public fraud, and nothing else.
Madam President, I, too, should like briefly to express deep concern at the deterioration of the political situation in Albania that has been triggered by the collapse of the pyramid investment schemes, and also at the heavy-handed response of the Albanian Government and police. The incidents that have occurred should somehow have been avoided and every effort should have been made, in particular, to prevent situations in which people died.
The Albanian Government has proved itself totally incapable of responding to the accusation of collusion with the companies that embezzled investment funds. I cannot believe that Berisha and his government were unaware of what was happening, that is, massive fraud at the expense of the Albanian people.
I therefore believe that, in pointing to the dangers of the presence of international criminal organizations, we should also point out that the Albanian Government needs to conduct a full and transparent investigation and, at the same time, launch a dialogue with all the opposition parties, for, without dialogue, it will be impossible to achieve the political stability that is so vital now.
The European Union must provide the Albanian Government with the assistance it needs to enable it to restructure the current savings system and introduce appropriate legislative measures to tackle this emergency situation.
Madam President, when the situation in a small, troubled country, Albania, is dramatic, when that country is part of a wider volatile area, when the economic ruin of thousands of small savers threatens to destabilize the newly emergent democracy, when there are serious suspicions of Mafia involvement, I believe our reaction should be immediate and realistic, and not confined to wishful thinking about Jeremiads or ideologically tinted advice. The first requirement is to offer technical aid capable of restoring the discredited banking system. But if even that is to be effective, it must go together with generous economic support. At a time when we are all talking about the globalization of the economy, it is tragic that a small country in a sensitive area of Europe should be allowed to founder economically and politically because of unscrupulous profiteers and incapable governors.
Madam President, the Commission naturally shares the deep concern of this House at the serious social unrest that has recently broken out in Albania as a result of the collapse of these pyramid saving schemes. Mr Papayannakis has asked what the scale of this calamity was. According to studies by the International Monetary Fund, very substantial. They are talking about 30 % of GDP, one billion dollars. So this is indeed a major crisis, which is why we are concerned, though I can tell Mr Tamino that we are also concerned at the violence of the social unrest to which this protest has given way.
Mrs Baldi and Mr Dupuis have asked what the European Union is doing and why it has taken no action? The problem is that Albania, having regard to its past history, has no adequate, or sufficiently sophisticated, legislative and regulatory framework to govern its financial and banking systems. That is why, since 1992, the PHARE programme has been granting substantial aid to Albania - aid which does indeed extend to the reform of the banking system and, especially, the privatization of a number of state-owned banks.
The situation subsequently improved, and Albania enjoyed a considerable degree of economic success, particularly by complying with the ideas of the International Monetary Fund. The problem is that a substantial and rapid deterioration took place in 1996, leading the Commission, from the end of October last year, to offer Albania technical assistance in solving the legal problems which were being and are being caused by the control of these so-called pyramid investment funds. But the Albanian authorities refused the Commission's offer.
I can tell Mr Titley and Mr Lambrias that we are trying to help the Albanians. That was why the Commission sent a mission to Tirana on 5 and 6 February - as recently as that - to prepare the PHARE operational programme for 1997. On that occasion, we were able to assess the impact of the crisis and come up with new aid proposals. However, as things stand, I am sorry to say that the Albanian authorities are still preferring to find their own solution to the problems created by these saving schemes.
The Commission is sorry that the Albanian Government has rejected its proposal. This refusal is worrying - I should make this clear - because three or four so-called pyramid companies do still exist and their future is uncertain, to say the least. I gather that the offers of assistance made by the International Monetary Fund and by the United States were also rejected by the Albanian Government.
In view of this, and in these circumstances, with the prospect of a further deterioration in the situation, the Commission has asked the Council presidency to raise the matter at the 'General Affairs' council next Monday, 24 February. The Commission is suggesting that the Union should first invite all the parties concerned to show restraint and refrain from violence. The Commission further believes that it would be as well to remind the Albanian authorities that resorting to undemocratic ways of resolving the crisis could have profound repercussions on the quality of current relations between the Union and Albania, and especially on the negotiation of a new agreement between the Union and Albania. In other words, if we want to achieve any results in this matter we must combine humanity with firmness.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
53rd session of the UN Human Rights Commission -B4-0063/97 by Mr Bertens and Mrs Larive, on behalf of the Group of the European Liberal Democrat and Reform Party, on China and the United Nations Human Rights Commission; -B4-0077/97 by Mr Barros Moura and others, on behalf of the Group of the Party of European Socialists, on the 53rd session of the UN Human Rights Commission; -B4-0091/97 by Mr Pasty and others, on behalf of the Union for Europe Group, on the 53rd session of the UN Human Rights Commission; -B4-0094/97 by Mr Dupuis and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the resolution on China/Tibet in the UN Human Rights Commission and on the standpoint of the UN Member States; -B4-0111/97 by Mrs Lenz and others, on behalf of the Group of the European People's Party, on the 53rd session of the UN Human Rights Commission; -B4-0123/97 by Mr Carnero González and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left on human rights - Geneva; -B4-0142/97 by Mrs Müller and others, on behalf of the Green Group in the European Parliament, on the 53rd session of the UN Human Rights Commission; -B4-0062/97 by Mr Cars and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the abolition of the death penalty; -B4-0095/97 by Mr Dupuis and others, on behalf of the Group of the European Radical Alliance, on the most frequent cases in many countries throughout the world in which the death penalty is imposed; -B4-0124/97 by Mr Carnero González and others, on behalf of the Confederal Group of the European United Left / Nordic Green Left, on the UN Human Rights Commission and on the abolition of the death penalty; -B4-0134/97 by Mrs Aglietta and others, on behalf of the Green Group in the European Parliament, on the death penalty; -B4-0098/97 by Mr Dupuis and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the grave human rights violations in western Turkestan (Xinjian);
Iran -B4-0059/97 by Mr Cars, on behalf of the Group of the European Liberal Democrat and Reform Party, on Iran; -B4-0075/97 by Mrs García Arias and others, on behalf of the Group of the Party of European Socialists, on Iran; -B4-0108/97 by Mrs Lenz and others, on behalf of the Group of the European People's Party, on the Iranian writer and publisher Faraj Sarkouhi; -B4-0119/97 by Mr Vinci and Mr Pettinari, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on human rights in Iran; -B4-0143/97 by Mrs Roth and others, on behalf of the Green Group in the European Parliament, on the disappearance of the Iranian publisher Faraj Sarkouhi, his brother Ismail Sarkouhi and his assistant Parvin Ardalan;
Mordecai Vanunu -B4-0070/97 by Mr Crampton and others, on behalf of the Group of the Party of European Socialists, on the continuing solitary confinement of Mordecai Vanunu; -B4-0144/97 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, on the continuing solitary confinement of Mordecai Vanunu;
Chad -B4-0057/97 by Mrs André-Léonard and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on human rights violations in Chad; -B4-0118/97 by Mr Pettinari, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on human rights violations in Chad;
Indigenous peoples of Indonesia -B4-0065/97 by Mrs Pollack, on behalf of the Group of the Party of European Socialists, on the violation of the rights of indigenous peoples and the clearing of tropical forests on the Indonesian island of Yamdena; -B4-0130/97 by Mrs Hautala and Mrs McKenna, on behalf of the Green Group in the European Parliament, on the violation of the rights of indigenous peoples and the clearing of tropical forests on the Indonesian island of Yamdena.
Madam President, The Union must speak out strongly at the coming meeting of the human rights commission in Geneva. It must be properly prepared to reach a common position at the UN Commission on Human Rights. The preparation appears to be better than last year, but there is still room for improvement. Last year our position was coordinated in Geneva and this time the coordination is taking place three weeks earlier in Brussels. But I still think it regrettable that not more time is devoted to it. Better preparation increases our chance of successfully influencing the UN Commission.
Today this House must get it clearly across to the Council that China, Turkey, Burma and East Timor are part of the list of priorities. Next week's Council meeting will take the decision. I hope that the President-in-Office of Council will come out clearly on the universality of human rights, for example, which are also to be applied to China. The new, and perhaps also the old, Chinese leaders must be condemned, if necessary without fear in the UN context, for the deterioration in human rights in their country; it is clear everywhere that the situation has not improved. The Council must speak out loudly in Geneva in favour of an international coalition without any consideration of possible economic retaliation on the part of the Chinese.
Madam President, ladies and gentlemen, I am going to try to use my 60 seconds to say something sensible on the subject of what this Human Rights Commission and its 53rd session are about. Mr Ferber, talking rubbish is a human right too, so we can forgive your heckling!
It is difficult to make a selection among so many different topics when we come to debate this 53rd session. As Parliament's rapporteur on the subject of the sexual abuse and exploitation of children, I should like to ask those representatives of the Council and the Member States, and of our Parliament, who are going to attend this conference in Geneva to make this question a central point of debate, alongside the traditional, political debates that are held there: what has gone wrong in a society which has become brutalized to the extent reflected in what we now know of the sexual abuse and exploitation of children? In particular, I call upon the European nations to reflect that we must pay the most particular attention to this phenomenon in our own countries and we must eliminate its causes and its effects if we, as Europeans attending such a conference, are to have long-term credibility when we point the finger at human rights violations outside Europe. So I ask those travelling to Geneva to consider this subject especially carefully.
Madam President, the motion for a resolution lists some ten countries, but the most important one for me is China. It is the biggest country, the largest population, a growing market, attractive to Western investors, and no sign of movement in the human rights situation. I mention the occupation of Tibet, the situation in Turkestan and Inner Mongolia, the lengthy prison sentences for dissidents, including Wei Jingsheng. This is the China whose successor to the late Deng Xiaoping must be persuaded that the Universal Declaration of Human Rights applies to the whole of this earth.
China - because very shortly Hong Kong will come under the rule of Peking and the first signs of oppressive machinery are already visible there. China - because the opposition there is hoping for a slow but sure rise in the degree of tolerance and openness. China is coming to the human rights conference in Geneva, a unique opportunity to get together with our colleagues from the American Congress who so recently sat on the platform to use our transatlantic relation in the pursuit of respecting the Universal Declaration of Human Rights which every dissident on this earth calls on - these are the values we want to see implemented. China cannot be allowed to hide behind so-called Asian values, for these do not apply to this earth.
Madam President, I entirely agree with Mrs van Bladel. I believe there are many good reasons for concentrating on China, and not because of the passing of the self-styled Great Architect who unfortunately forgot the fifth and most important modernization, as Wei Jingsheng put it: democracy.
There are 1, 200, 000, 000 living in China outside the rule of democracy, and that applies more especially to millions of Tibetans, Mongols and Uighurs in eastern Turkestan. I am very glad that this House, for the first time, is beginning to discuss them. For these people, deprived as they are of democracy and liberty, it is an important and urgent matter for the European Union to confront the situation with firmness and not to do as it did last year when, for weeks on end, we witnessed delaying tactics on the part of the European Union - tactics which eventually resulted in a position that was not defended and on which no attempt was made to reach a consensus with the other Member States of the Commission on Human Rights.
This year we need a firm position. I believe the signs are encouraging. Mrs Albright has told us that the United States is prepared to support the same resolution as the European Union. So we need to press on resolutely along those lines, and to put pressure on the European Union governments that are still resorting to passive resistance. I think it is right to name the countries concerned: they are your own country of France, Commissioner de Silguy, and Italy. The European Union must adopt a strong and unanimous position. Only by doing so will we be able to escape from a mood of resignation in the face of the grand design being offered us by the Chinese leadership - development without democracy. Unless Europe starts to put up a determined fight, that grand design will take a stronger and stronger grip, not just on China but also on many other countries throughout the world. I believe the time has come to say so, loud and clear, and to take the necessary action.
The sessions of the UN Human Rights Commission in Geneva are, you might say, something else that comes round once a year. But I believe that we in this House, more than most, should take them very seriously as a possible yardstick for worldwide respect for human rights. Because this is a situation in which diplomats scrutinize the worldwide human rights situation while giving the most careful consideration to the interests of their own countries, that scrutiny carries a great deal of weight with the various states. The European Parliament is more motivated by considerations of democratic policy, and so here too there are occasionally differences.
With the aid of the EU Commission - and I must contradict Mr Dupuis here, to some extent - the Council appears at such conferences as the co-ordinator of the Member States, and last year demonstrated a consistency which is astonishing for our Member States. So we should like to pass on to the Commission and the Council the points that have emerged from past years' work as being necessary. Nothing much has changed - the problem countries are still the same. The list is a long one. This afternoon, some of those problem countries will be dealt with here. Nor should the death of the reforming Chinese politician Deng prevent us from drawing attention to the constant human rights violations in that country, as indeed other Members have done, and that point should not be removed from the Geneva agenda.
The motion for a resolution calls for other things too, of course, things that we feel should really be taken to heart by the Human Rights Commission, such as the development of standards or conventions for impunity, or for the trial procedure for politically motivated crimes. This is becoming a key question in more and more of the world's countries as they make the transition from dictatorship to democracy.
Then there is the protection of children against sexual abuse and exploitation: I think that what Mr Schulz said applies in reverse as well, and that if we have, for once, achieved something good in our own countries we have the right to promulgate it elsewhere. Majority opinion in this House favours the abolition of the death penalty, and we should always clearly emphasize that. The questions relating to indigenous peoples, too, have become very important. We therefore call upon the European Union and the Member States to treat human rights as a really central issue in the structuring of foreign policy and relations between peoples.
Madam President, I should like to call the Commissioner's attention to a specific human-rights issue: the question of the death penalty. It seems strange to have to raise the subject in this House on the threshold of the year 2000; and yet it is a human-rights issue that persists in many of the countries with which we have relations.
As the Commissioner knows, Europe has, over the past few centuries, developed a strong humanitarian culture and I wonder why so little is being done to convince our partners and third countries to abolish the death penalty or, at least, to introduce a moratorium that I hope would become definitive.
I believe the Geneva Conference could be an opportunity to reach at least this major objective, and I think it is right and important that the European Union should coordinate its Member States in this respect and exert pressure, actually at the Geneva Conference, to obtain the moratorium I should like to see.
I should just like to remind the House of three cases of particular interest to the Green Group. In all these cases the European Parliament has adopted appropriate resolutions, and I should like to urge the Council most strongly to emphasize those resolutions in Geneva.
First, Colombia. Following Parliament's resolution of October 1996, the consequences of which included the resignation of the Colombian Ambassador in Brussels, Mr Marulanda, the murders of dispossessed farmers and attacks on the human rights movement have actually increased. This is an area in which the United Nations must now take action.
Secondly, Nigeria. Wole Soyinka, the Nigerian Nobel laureate, was until yesterday a guest of Parliament. He vehemently stated the case for an economic boycott, and especially an oil boycott, against General Abacha's military regime. This demand must be taken up by the UN commissions, because only the UN can impose this kind of international boycott.
Thirdly, Turkey. The Turkish government, supported in some places by Europeans, has so far always been able to avoid condemnation by the UN Human Rights Commission. But the human rights situation in Turkey has not improved by one iota. The EU must finally abandon all its misguided diplomatic considerations and make it its primary concern to condemn these human rights violations in its own back yard, especially against the Kurdish people. That is our request to the Council, and we call upon it to act as a matter of urgency.
Madam President, unfortunately we cannot totally prevent some of our citizens from committing crimes, even such serious crimes as murder. But we can, quite rightly, demand that States do not legitimate such crime by themselves killing, that is executing their citizens. The prime evidence for me that the European Union is based on humanitarian feeling and respect for life is that all Member States have abolished the death penalty.
Madam President, the European Parliament has also reason to be confident that all Member governments will be reminded of Parliament's wishes in this resolution during the meeting with the UN Commission on Human Rights, and that they will demand a universal, all country, moratorium on execution. Parliament should request the President of the Commission to give an account of the Member States handling of this matter.
Madam President, Commissioner, ladies and gentlemen, on this rare occasion when you are not immersed in matters relating to the single currency but have found time to consider human rights, I should like to address you very specifically, as other honourable Members have already done, on the matter of the death penalty and the moratorium which we are asking the Member States to apply and which we should like the Commission to support at the next conference of the Commission on Human Rights, to be held in Geneva.
This is a very important subject. On the eve of the third millennium, it is intolerable that the death penalty should still feature in the penal codes of most members of the international community. The European Union should launch an initiative at the UN General Assembly in favour of an immediate moratorium, something that would make a great contribution to advancing the cause of human rights. The idea is one of particular interest to certain Member States, including your own, Commissioner, if I am not mistaken. I hope that the Commission, too, will be attentive to it.
Madam President, I can agree with a great deal of what Mrs van Bladel, Mr Dupois and Mrs Lenz have said about China. At best, the events in China last night may herald a new era in the country. The revolutionary old guard which was forced to struggle in tough conditions for self determination for China and against foreign influence and attempts to isolate the world's largest country have now gone. At best, and I know that many take a more pessimistic view, the new generation will be able to realise that no country can play a role of any importance in the year 2000's globalised world if they do not totally respect human rights.
In my capacity as leader of the Chinese delegation I have had many contacts with the Chinese both with the government and those in opposition. Many Chinese believe that we, here in the European Parliament are pursuing a particular campaign against China. They have counted the number of resolutions adopted which criticise China. I think it is important that we stress to China that we are not running a campaign against China, but a campaign for human rights. There are very few countries on this earth that have not been criticised by us at some point in time; even countries which are members of the European Union are criticised. It is therefore a campaign for human rights directed at all those who do not respect them.
There are also a number of people in China who believe that we are not aware of the existence of other traditions and cannot accept such a thing. They think that we want to force all sorts of European traditions and values onto them. I cannot understand this at all. Human rights are not a particular European invention. Europeans do not have an awful lot to boast about historically in terms of human rights. Human rights are a universal value. European representatives must also stress that we are not trying to force European human rights onto them, but that we are trying to make everyone understand that universal human rights are part of modern society.
As the leader of the Chinese Delegation I have, of course, sent a diplomatic message of regret at the passing of Mr Deng, as the death of any person is a loss for someone. In the same way, I must send a message of regret that human rights activists are still sitting in Chinese prisons, simply because they want to add a fifth modernisation to Mr Deng's four modernisations. Of course, opposition is as much a part of the present as the labour camps and the death penalty are a relic of the past.
Madam President, I want to draw the attention of the House in particular to paragraph 8 which calls for the adoption of the UN Declaration on the Rights of Indigenous Peoples at the level of the UN Commission on Human Rights as agreed by all parties involved, including indigenous peoples.
This is a very important declaration that we are being asked to support. Parliament has an honourable record in supporting the rights of the aboriginal peoples who can only too easily be forgotten because they have no states to protect them. Often, even the right to the land they live on is challenged by the states that surround them.
We adopted, as a Parliament, a resolution in 1994 calling for the establishment of a delegation with the indigenous peoples. This will be pursued this year. This is very important indeed. It will give a sign of encouragement to peoples whose survival is at risk. When we talk about endangered animal species, we should certainly support them. But there are many peoples, languages and cultural groups which are also facing grave threats. So I urge you to support the entire resolution and, in particular, to give ringing endorsement to paragraph 8. I ask the Commission to take this forward with our support to the United Nations.
Mr President, The Iranian author Faraj Sarkouhi has been viciously attacked by the authorities in Iran. His assistant Parvin Ardalan appears also to have been attacked. This is a despicable act and we in the European Parliament wish to make our views known on this.
But it is the 'critical dialogue' which our Member Governments are supposedly conducting with Iran which is even more amazing to us. We in Parliament find it difficult to see that this has led to any positive concrete results. If Iran does not soon show signs of increased respect for human rights and reconsider its attitude to torture, executions and conspiracies against the lives of non Iranian citizens, this critical dialogue must be reviewed and a new policy using different political means towards Iran must be put in place.
Mr President, despite numerous condemnations of flagrant infringements of human rights in Iran by many organizations as well as the European Parliament and efforts made by representatives of the Iranian Government to persuade us that the situation has improved, regrettably this is not the case, as numerous events have demonstrated.
According to Amnesty International, the number of executions at least doubled in 1996 and arrests of all who step out of line, now of oil workers on strike, and the persecution of religious minorities have continued. Furthermore, support for Islamic fundamentalist groups involved in terrorism in other countries like Algeria is reported to have been maintained and some 30 opponents of the regime have been killed abroad.
The German authorities have continued to charge Iranian officials with responsibility for the killing of Kurdish leaders in Berlin in 1992 and there have been allegations about the importation of weapons even into Belgium, possibly for outrages there. Worst of all, an Iranian foundation has stepped up the reward offered for implementing an illegal death threat against Salman Rushdie who is not now and never has been an Iranian citizen. In the circumstances we must reiterate and renew our condemnation of the continuing gross violation of human rights in Iran at home and abroad and increase pressure on the Iranian authorities on all these issues.
Discrimination against women is also very acute in Iran and we must fully maintain our criticism and take a stand against this. The policy of critical dialogue has not succeeded in bringing about a change in the Iranian Government's policy despite all the talk of the moderation of Rafsanjani and the mellowing of the regime. We must therefore take a tough line with Iran. We must not only pass this resolution but continue to press the government in every feasible way genuinely to recognize human rights.
Mr President, not a week goes by without news of further human rights violations in Iran. Two such cases have made headlines just recently. The press was still discussing the arrest of the writer Sarkouhi, who publishes one of the few critical periodicals left in Iran. Then came word that a private foundation in Iran had increased the bounty on Salman Rushdie. The Bahai, trade union members and women are being threatened by the fundamentalists. The government is arresting people.
So where is the dividing line in this case between governmental authority and religious fanaticism? This Iranian government is supposedly concerned to improve relations with Europe, but how does it actually imagine that such relations are to be established, and on what basis? Our wish for the Iranian people is that respect for the international principles of human rights will finally re-establish contact between our peoples. The European Council stated its position clearly on the anniversary of the fatwa against Salman Rushdie. But when he criticizes the EU, he should be aware that only an international community like the European Union can provide sanctuary. Many other people, too, in Iran are suffering from the acts of the Iranian regime; death threats and terrorist attacks outside the country cannot be ruled out. Mr Newens referred just now to the German case.
We in this Parliament stand up for human rights, freedom of religion and opinion, the rule of law and democracy, and we will ensure that Iran is not in any doubt about that.
Mr President, I, too, should like to address the Commissioner on this issue, since we are, today, strongly condemning the State terrorism practised by the Iranian authorities. But this is not the first time we have done this and I wonder what good it does, whether it actually does any good to go on and on condemning, without really doing anything.
Far too many of the regime's political opponents have been killed over the past few years, in various places throughout the world, by the special services of the Iranian security forces. It has even happened in my country, in Italy. These security forces continue to threaten Iranian citizens who are living in the Member States and conducting legitimate political activities against the regime.
I believe that Europe's policy with regard to Iran is too complaisant and that what we and, in particular, the European institutions should be doing instead is to pursue a hard-hitting policy. For what is happening in Teheran today is that there is apartheid against women, democracy is being treated with contempt every day and physical attacks on opponents are a matter of course. It seems to me that the situation is very serious and sufficient to require special action that, in my opinion, has unfortunately not yet been taken.
Mr President, ladies and gentlemen, as other Members have already said, the human rights situation in Iran really is worse than it has ever been. Women, religious minorities and intellectuals who venture even the faintest criticism of current policy become victims of blatant repression and brutal persecution. A clear sign of the steady deterioration is that even the official figure for executions in the year 1996 has doubled to 110. We know that this is only the tip of the iceberg, and that the number of unreported cases of people being abducted without any form of due process, subjected to the most cruel tortures and then murdered is far greater. The latest examples of these terror tactics are the repeated disappearance of the publisher Sarkouhi, who was previously held captive in November by the Iranian government and maltreated for 47 days, and - as Mrs Lenz and others have mentioned - the latest increase in the bounty on Salman Rushdie. Both of these, incidentally, represent attempts by Iran to influence the outcome of the Mykonos trial in Berlin, which has now produced clear proof that the Mullahs have been responsible for the murders of opposition figures abroad.
Time and again, the intolerable circumstances in Iran and the policy practised by the regime of the Mullahs and its secret service of exporting terror have prompted the European Parliament to utter strong words of criticism. But that criticism is directed not only against those in power in Iran but also against governments within the European Union, and especially against the Federal Republic of Germany.
That criticism is directed against the unqualified commitment to the policy of so-called critical dialogue. The time really has come to accept that this so-called critical dialogue has failed. It has been of use to economic relations, and it has repeatedly provided confirmation for those in power in Tehran that their policy can be pursued with impunity. As far as human rights are concerned, this so-called critical dialogue has changed nothing, and yet the preservation of and respect for human rights is the most important issue of all!
Mordechai Vanunu
Mr President, three previous resolutions passed by this Parliament since 1990 have been ignored by the Israeli Government. There have also been many questions. I asked both previous Prime Ministers of Israel and was told that the whole matter was one for the Israeli justice system. It is not and was not. It is our concern. Vanunu revealed to the British press that Israel had nuclear weapons. Also, he was kidnapped from an EU country, Italy, against international law.
However, that is in the past. What is not is that for over ten years Vanunu has been kept in solitary confinement in a so-called civilized country, in conditions which Amnesty International describes as cruel, inhuman and degrading. He is certainly treated far worse than either the American or British spies who were sentenced for selling their secrets to the Soviet Union.
This resolution is really an appeal for clemency. Vanunu cannot damage Israeli security. I ask the Israeli Government to end the solitary confinement and to arrange for an early release of this long-serving prisoner.
Mr President, I welcome the fact that after so many attempts and such a long lapse of time we can once again discuss the case of Mordecai Vanunu in this House. As Mr Crampton just said, we have passed three previous resolutions and we have achieved nothing. I believe the European Union and the Israeli government, too, have a duty to take action on behalf of this person.
We should ask the Israeli government to show clemency by ordering an early release for Mordecai Vanunu. What did he do? He told the Sunday Times something that everybody now knows - what Israel's nuclear potential is. If we go to Israel we can talk about the country's nuclear weapons capability, we can talk about his arrest - there are no problems with that. The fact that he was abducted, that this is now part of history, that he was sentenced to 18 years' imprisonment under conditions incompatible with the rule of law, and that ten years of that term have now passed - this must prompt us all to do everything in our power to release this man from his solitary confinement.
I believe that our Committee on Human Rights should concern itself with this situation and should call upon our governments to take action in this matter, because solitary confinement is a barbarity. He has no contact with the outside world, except for his brother, and that is a thing we deplore in any state where such a thing can happen. The least that the State of Israel should do is to hold him under humane conditions, and to ensure that his relatives can visit him and that he can take exercise. But I believe that after 10 years and now that there is really no longer any charge against him - secret services use means that are much crueller, much more terrible, and as for the information on nuclear weapons, we all know that anyway - there really is no reason to continue holding him at all. So this House calls upon Israel to show clemency.
Mr President, ten years' solitary confinement in a cell is an inhumanity, but in all honesty we must admit that recently Mr Vanunu has regularly been offered additional privileges which he has rejected. I also think that his situation should be improved but my group cannot support the motion for a resolution in its form before us today. I would have much preferred this House to spend its energy on a matter in the same region which is so important in relation to human rights.
Mr President, for a long time now Germany, France and Greece have been calling for the extradition of the former SS-officer and war criminal, Alois Brunner. This man is in Syria. When can justice be given to the victims in France and Greece? If Syria is of good will and wants association agreements with the EU then let it go ahead with the extradition of Mr Brunner.
Mr President, the Middle East is working slowly towards peace. The Hebron agreement has at last been produced. The visit here this week in Strasbourg of a joint Israeli-Palestinian parliamentary delegation is a sign that business can now be done with both the Palestinians and the Israelis.
The time is also ripe for another breakthrough. Mr Vanunu has been in solitary confinement in a small cell for more than ten years because of the alleged security risk that he is said to represent ten years after the event. In the light of the changed circumstances my group calls for clemency and for attention to be paid to the human rights aspects of this sad case. But this House must be realistic. I am honest enough to say that the request to all concerned to produce all the evidence on Mr Vanunu's arrest is ludicrous. If paragraph 4 is not deleted - and we shall table an amendment to that effect - then the Liberal Group will most unfortunately be forced to vote against this motion for a resolution.
Chad
Mr President, I spent the period from 3 to 6 January as a European observer in Chad to witness the holding of the country's first democratic elections.
Although this first ballot was properly conducted, I am sorry to say that I cannot express any enthusiasm about the human rights situation. I saw for myself the violence used by the forces of order against the Chadian people, men, women and children. Immediate extermination without trial seems to be standard practice.
Although I can understand the difficulties facing the political leadership in Chad -the build-up of arms among certain sectors of the community following thirty years of war, the looting, the assaults - I certainly cannot accept a situation where the guilty parties, or alleged guilty parties, are subjected to violence and conspiracy unworthy of a country in which - I am happy to say - the democratic process is under way.
I therefore call upon President Déby and the future government to put an end to these practices and to install an efficient and just legal system acting in the interests of all and with respect for the rights of each individual.
Mr President, I am deeply concerned about the situation in Chad. The allegations in the resolution are very serious indeed. I was also in Chad for the first stage of the legislative elections and I shall be returning to Chad this weekend for the second stage, on your behalf, at the invitation of the government of Chad.
Today the Prime Minister of Chad has come to Strasbourg on the eve of the elections. I have had a meeting with him. The Prime Minister has offered the opportunity of a prison visit, besides certain meetings in Chad this weekend, which I have accepted. The Prime Minister is aware of the grave concern of this European Parliament.
I welcome the Prime Minister to the European Parliament and I say to him that we are aware of the recent history of Chad and that there has been some progress in human rights, but we are in no way satisfied.
The government of Chad and this European Parliament have a responsibility to cooperate in order to deliver a radical and urgent improvement in basic human rights, to allow Members of the European Parliament in Chad this week to collect further first-hand information and to defer the vote today until March in order that we can make substantial progress. I appeal to all parties to let us do this, to set a timetable and to take this issue more seriously than simply to adopt the resolution, so that we can make progress in Chad and have a vote, if necessary, in March.
Indigenous peoples of Indonesia
Mr President, Yamdena is an island in Eastern Indonesia, and the Indonesian Government has granted very extensive logging permits to certain forestry companies. Our concern is that this logging may be carried out without any regard for the rights of indigenous peoples. The area is also extremely ecologically diverse and rich.
Has the Commission sent any kind of fact-finding mission to the area? It promised to do so in informal talks with Members of this Parliament last November. I should also like to know what view the Commission takes of this matter. The Commission has supported many forest protection projects in Indonesia, but now, in a way, the basis for this protection of forests is under threat. Will the Commission step up its measures to protect forests in Indonesia, including the Yamdena region?
I shall answer all the questions in the order in which they were asked.
As regards the 53rd session of the Commission on Human Rights, I must tell Mr Dell'Alba that I am indeed unaccustomed to dealing with the human rights clause in connection with matters pertaining to the euro, but I shall do my best today to answer the questions that have been asked. As you know, the Commission is paying the closest attention to the preparations for this next session of the United Nations Commission on Human Rights. Like Mr Schulz, indeed, I find it very difficult to make a choice among all these subjects. Human rights violations are, sadly, very widespread on this planet, Mr Kreissl-Dörfler, and in every case they are always firmly condemned by the European Union - not only firmly but effectively, too, as you will see if you refer to most of our agreements which include 'human rights' clauses. The European Union is particularly active at the United Nations and never misses an opportunity to restate its concerns on this matter.
As far as China is concerned, I can tell you that the Union intends to resort to what it considers to be the most appropriate means, while being careful not to jeopardize the prospects of resuming the bilateral dialogue. We need to take effective action here, while being careful not to appear ridiculous or lose our credibility. What matters, I believe, is the result. The question of a resolution on the human rights situation will be debated at the Council of Foreign Affairs Ministers next Monday in Brussels, Mr Dupuis, and I can tell you that a joint approach with the United States is a possibility. Bilateral contacts with the Chinese authorities have also been established on this subject.
Regarding your other causes for concern, I can tell you that the European Union does intervene, as a matter of priority, in the areas of children's rights and women's rights. Mr Dell'Alba, Mr Cars and Mr Pettinari have mentioned the problem of the death penalty. I believe that the Commission has no jurisdiction on this. I shall therefore pass on your message to the Dutch presidency. I can assure you, as far as I am concerned at any rate, that I entirely agree with your analysis and with your concerns, and I believe that, at present, there is not a single European State that still applies this penalty. I believe we should indeed be agitating for its abolition internationally. Unfortunately, however, I can only give you a personal commitment on that point.
The European Union has also tabled a draft resolution on children's rights, covering the problems of forced labour, sexual exploitation, children in war zones and street children. I believe this draft resolution is supported by a majority of the Member States of the European Union.
Point two: human rights in Iran, including the case of Mr Sarkouhi. The Commission is aware, like Parliament, of the gravity of the human rights situation in Iran, where repression seems to have hardened in the course of the last two years. However, it is my duty to inform you that the Iranian authorities have sent a request to the United Nations special envoy in Iran with a view to obtaining technical assistance from the UN in areas such as penal reform, the training of judges and aid to the NGOs involved in women's affairs.
As Mr Pettinari says, we must condemn the human rights violations. To disregard such acts can only, as I see it, encourage their continuance, which would be unacceptable. The European Union therefore strongly condemns these blatant violations of basic rights by Iran. I recall that Iran has signed the Universal Declaration on Human Rights, and should abide by its undertakings if only for that reason.
Like Mr Newens, therefore, the Commission strongly deplores the announcement by a private body of an increase in the bounty offered for the death of Mr Salman Rushdie. Within the framework of the critical dialogue - and no, Mrs Roth, that dialogue has not broken down - the European Union is endeavouring to obtain further assurances from the Iranian Government regarding Mr Rushdie's safety. That is why the Commission is calling upon the Iranian Government to condemn this action unreservedly and to encourage the body concerned to withdraw its bounty.
Also, like Mrs Lenz, the Commission is very concerned at the fate of Mr Sarkouhi, an Iranian writer and publisher. According to our information - or at least to information available to us - Mr Sarkouhi has allegedly been arrested and tortured on several occasions during the past two months. The Commission is asking the Iranian Government to provide all information in its possession regarding Mr Sarkouhi's situation, and it also intends, with the support of the Member States, to bring pressure to bear upon Iran for his immediate release.
Point three: Mr Mordechai Vanunu. The Commission is still keenly aware of the matter of Mr Vanunu's solitary confinement, and I can tell Mr Telkämper and Mr Crampton that we are concerned by the conditions of that confinement. Similarly, the Commission is paying close attention to respect for human rights in Israel, the West Bank and Gaza, and these matters regularly appear on the agenda of the bilateral discussions with the Israeli authorities. The Euro-Mediterranean Association Agreement recently concluded between the European Union and Israel is to be ratified shortly. Within the framework of the political dialogue with Israel that this agreement establishes, the European Union will be better able to exert a positive influence on human rights issues, and especially on the problem of Mr Vanunu's imprisonment. Let me remind you that the Union - and the Commission in particular - will be able to base its arguments on the clause which makes respect for human rights an essential element of the agreement; if that clause is not observed, the agreement lapses.
With regard to Chad, the Commission considers that the transition to a pluralistic regime has brought a significant improvement in respect for political rights in that country. However, the situation still gives cause for concern. The outrages perpetrated by the forces of order, which you mentioned, are jeopardizing the country's democratic achievements. In particular, firing on offenders is a serious breach of human rights, which are an essential element of the fourth Lomé Convention under which Chad has certain obligations to the European Union.
Let me assure Mrs André-Léonard and Mr McGowan that the Commission has already made representations to the Chadian authorities asking that the orders given to the police should be compatible with respect for human rights. Furthermore, the Commission is calling upon the Government of Chad to take all necessary steps to ensure significant progress in respect for human rights and the establishment of the rule of law.
Finally, regarding the tropical forests of the Indonesian island of Yamdena, the Commission is paying close attention to this matter, as you know, and to the question of deforestation and its consequences for the local people and the environment. The Commission has not sent a mission to the area, Mrs Hautala, but it is helping to finance studies that are taking place, because sustainable forest management is the keystone for the Indonesian development cooperation programme being administered by the Commission. At present, more than ECU 71 million has been earmarked for projects in this area. The Commission has also embarked on a review of the priorities for the development programme with Indonesia. Within that framework, the possibility of undertaking micro-projects, especially in the sectors of water, sanitary infrastructures and education, is currently being examined. I must however make the point that the room for manoeuvre available to the Commission in its attempts to influence the situation in the island at short notice is, ultimately, very small. After all, the assessment and approval procedures for development projects normally take between 20 and 30 months, and that period, sadly, means that it is not always possible to take into account the damage that may have been caused to the environment. I therefore believe that the granting of aid to local NGOs devoted to defending the rights of the local people is worth considering.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 pm.
The next item is the joint debate on the following motions for resolutions:
B4-0087/97 by Mr Cars and others, on behalf of the ELDR Group, on the situation in former Yugoslavia; -B4-0090/97 by Mr Pasty and Mr Azzolini, on behalf of the UPE Group, on the situation in former Yugoslavia; -B4-0099/97 by Mr Vandemeulebroucke and others, on behalf of the ARE Group, on the political situation in Serbia; -B4-0104/97 by Mr Wiersma and others, on behalf of the PSE Group, on the situation in Mostar and Eastern Slavonia; -B4-0127/97 by Mr Carnero González, on behalf of the GUE/NGL Group, on the situation in former Yugoslavia; -B4-0139/97 by Mr Aelvoet and others, on behalf of the V Group, on the situation in Bosnia-Herzegovina and eastern Slavonia; -B4-0156/97 by Mr Pack and others, on behalf of the PPE Group, on the situation in former Yugoslavia.
Mr President, Carl Bildt, who is chief representative for the EU in the former Yugoslavia, often talks about the need for time and the fact that we must be patient. Likewise, the UN representative for Human Rights often speaks about the need for time to resolve the problems in the former Yugoslavia. Like them, I would like to emphasis that this is often the case. But, at the same time, it is also important for us to demonstrate in various ways, that although the passage of time is not leading to such rapid progress as we would have hoped, this does not mean that we have lost our interest in and commitment to the former Yugoslavia. We still want to find a definitive solution which means that human rights are respected and that people can live freely where they so desire.
I believe that the resolution under consideration today and our continuing discussions are primarily a means of expressing Parliament's desire to press on in its quest for further action concerning the former Yugoslavia. I would like therefore, on behalf of the liberal group, to express our concern over what has happened in Mostar: over the fact that acts of violence there have added to the difficulties in the search for a final solution, and that the international police task force are quite obviously not adequately equipped to be able to resolve the situation.
We can also express our regret over the fact that we have not found a decisive solution to the Brcko-issue and we hope that we will also have better success here in the future. With regard to this latter situation, we would like to conclude by saying that it is important that we maintain the desire for cooperation and mutual understanding between the UN and Europe which was demonstrated in Brcko, and that pay due attention to this in our final decision on the future of Brcko.
Mr President, I would endorse the remarks of the previous speaker. What we are confronting is the difficulty of balancing the rights of the various communities who used to form part of Yugoslavia.
In Mostar, we have the Croat and Muslim sides and it seems to me that the only way we can get some kind of solution is to have a kind of de facto federation of Mostar on both sides of the Neretva river. Likewise, the delicate situation in Brcko I think may be resolved by a similar compromise. Here, at least, we have the Dayton solution to allow the situation to stay as it is for at least one year under Serb control. At this stage, in both cases, we have to be patient and ask the people on the ground to be patient and to let the situation settle down a little, and after a year we will review it.
Likewise, the position in Kosovo at the moment is potentially dangerous. We have to ask that the rights of Albanian speakers are fully respected in that area so we do not create a new flashpoint just when things are settling down elsewhere.
Mr President, as Mr Macartney has just indicated, there are a number of problems in the former Yugoslavia which concern us at the moment but perhaps the most symbolic has to be the situation in Mostar.
Mostar, after all was the city of EU administration, and Mostar shows the strengths and weaknesses of the EU initiatives in former Yugoslavia: the strengths, because there is no doubt that in Mostar we have seen tremendous technical assistance which has helped rebuild it; the weaknesses, because, of course, Mostar has shown the lack of political will by the Council of Ministers to support some of its rhetoric.
Of course, we all remember that terrible day when Mr Koschnick nearly died. He was given very little support by the Council of Ministers. What we have in Yugoslavia, is not peace but an absence of war and we are currently hoping that in the absence of war the communities will start to live with each other again. But it is very much more hope than anything else.
It is clear from recent events, most noticeably in Mostar, that things are not working as well as we would like. We have seen the weaknesses that were inherent in the Dayton Agreement, the inability to deal properly with de facto ethnic cleansing, the impression that was left by Dayton that it might be possible to create some sort of Croat federation within the Bosnian federation, which is really behind much of what is going on at the moment. The inability to deal with the big states, most notably Croatia, and President Tudjman's activities, particularly in relation to the Croat community in Mostar and the inability also to deal with what I suspect are the real villains behind the situation in Mostar, that is the gangsters on West Bank who have clearly got the city tied up for themselves and do not want normal peace to be resumed. We have to make it clear that it is vital for the international community not to allow Mostar, given its symbolism, to get out of control. We need the international police task force and indeed the stabilization force to be more vigorous in keeping the communities apart; to stop the cowardly attacks which we have seen recently in Mostar; to investigate them and to take action against the guilty parties.
Quite frankly, if we feel that the international police task force does not have enough power then we ought to be looking at how to increase those powers so that they need not stand helplessly watching people being attacked, injured and, even killed. We ought to also send out a very clear message that much has been done in Mostar. The international community has spent a huge amount of money, if that work is undone, if those projects are destroyed again, the people on the ground have to understand very clearly: the international community is not going to be prepared to find the money a second time. This is the last chance for Mostar. We must not allow it to be destroyed and we should, in fact, give no more support to the West Bank until they are prepared to work together with the rest of Mostar to build a peaceful community.
Mr President, it seems to me that, unfortunately, there is once again a risk of renewed fighting in former Yugoslavia. The tensions in Mostar are evidence of the fragility of the cold peace in the Republic, and the international arbitration committee's inability to give a definitive response as regards the status of major cities in the area is a sign of the former Yugoslavian authorities' unwillingness to base their countries' future on multi-ethnic co-existence and reconciliation.
Many parts of the former Yugoslavia are showing signs of a clear lack of political will to deal with the causes of tension through dialogue and policy. For this reason, the Commission and Council should, in my opinion, make it very clear that European aid for reconstruction is dependent on a policy of co-existence, the free and safe return of all refugees to their home towns, irrespective of their ethnic origin, and respect of the new institutions set up as a result of the Dayton Agreement.
I therefore call on the Commission not to sit back and simply watch the rising political tension and to urge the Council to accept its responsibilities and demand full compliance with the Dayton Agreement from all its signatories.
Mr President, as previous Members have already said, the situation that is emerging in the former Yugoslavia demonstrates the limitations of the Dayton Agreement, which our group has pointed out on several occasions. These limitations have given rise not to peace but, at best, to an absence of war. But it is not simply a question of going beyond the Dayton Agreement; it is also a question of actually implementing that Agreement. Instead what we have is a situation in which the Agreement is still not being fully implemented and in which nothing is being done to move towards full implementation, resolve the emergency and make the shift from an absence of war to peace.
For these reasons, we are very concerned about what has been happening in the various parts of the former Yugoslavia, and particularly, because they are so symbolic, in Mostar and Brcko. In particular, I should like to point to the need to reinforce the mandate and increase the capacity of the international police task force, whose action is crucial for any peaceful development of the situation in Bosnia-Herzegovina. In the case of Brcko, this means that we need to acknowledge that the safe return of refugees must be guaranteed and that the Deputy High Representative must be provided with the necessary resources to enforce his mandate.
In this respect, I should like to stress that it will be impossible to establish any real peace if refugees do not return and if there is no guarantee that the committee provided for by the Dayton Agreement to deal with the return of property will become operational. In addition, we obviously need to guarantee dialogue - something that we, the Green Group, have long been demanding.
Mr President, I should like to begin by condemning the acts of violence by the Bosnian Croats in the strongest terms. Secondly, I would expect anyone who can exert any influence on those responsible for this conduct or misconduct to do so immediately. Thirdly, I would also expect the perpetrators to be punished and removed from office.
However, I would also like to draw attention to the fact that present events in Mostar can trace their origin back to errors committed at Dayton and particularly to the recognition of the so-called Republika Srpska, from which the Serbs today infer that they have nothing to do with Bosnia Herzegovina. And that has made it very difficult for the Bosnian Croats to renounce Herceg-Bosna.
Secondly, I would call attention to the fact that Sarajevo is becoming more and more of a Muslim city, making it difficult for non-Muslims to enjoy equal rights there. We should similarly be aware of both these facts, and ensure that this does not constantly give rise to further protest campaigns in Mostar.
Thirdly, I would like to say that the weak attitude of the European Union's contact group regarding the maintenance of Bosnia-Herzegovina as a multiethnic entity, as laid down at Dayton, is to be condemned. The consequence of it is that other Dayton signatories, Croatia and Serbia to be specific, are also less than totally committed to implementing the Dayton Agreement as quickly as possible.
Fourthly, I should like to point out that those in the region who are standing by Dayton, meaning those who want to let the refugees return home and are actually doing so, should receive swift and really visible support. They must be allowed to expect that their Dayton-style good deeds really will be crowned with success, that it is visible, that they receive their reward. That is the only way in which we shall be able eventually to persuade others to do what they actually promised to do by signing - observing the provisions of the Dayton Agreement.
Ladies and gentlemen, while it remains impossible - in Brcko, in Mostar, in the Republika Srpska and in many places in the Muslim-Croat Federation - for refugees really to return, and as long as we are unable to name a day by which the refugees must be allowed back, we shall continue having difficulties. We have had good experience of deadlines in the European Union. We have one at the moment, for the euro.
I think that in the case of Dayton, as well, we should try to set a deadline by which the refugees must be returned, because only the return of the refugees can enable reconstruction aid to bear fruit and peace to be restored.
Mr President, I should like to begin by expressing my complete agreement with what Mrs Pack has just said - I too believe the Dayton Agreement bears a very great responsibility for many of the problems we are witnessing in the former Yugoslavia, problems which are now becoming particularly acute in Mostar and Brcko. I must admit, though, that the present motion for a resolution fills me with astonishment in certain places at the constant use of double standards. When we listened to the announcements about the city of Brcko on 14 February, we were first told that the city would be awarded to the Serbs. Not until this rightly provoked massive protests from the Muslims and Croats was it announced that the decision would be deferred for a year. Well, we can already begin to imagine what kind of decision will be taken in a year's time. There will be a capitulation to the more vociferous and probably stronger claimants, the Serbs, although until the Muslims were driven out they were by far the largest ethnic group in Brcko, followed by the Croats, with the Serbs ranking only third.
Every faction in the world that pursues a policy of ethnic cleansing is now gazing spellbound at Brcko - because they see the possibility that their dangerous and degraded activities may be ratified by international arbitration. That, in my view, is one of the main dangers.
Nor, following the experiences of recent months with the Serbian part of Bosnia and the flagrant disregard of numerous provisions of the Dayton Agreement, must we allow ourselves to be deluded into thinking that Brcko, once it is under Serbian control, will function in the future as a crossroads through which the historical highway to the north, of vital importance to Muslims and Croats, can pass. As soon as international control ends, that gateway will be closed.
We should, after all, learn a lesson or two from history. Wherever an unnatural corridor has been created, it has led to the next war. We need only remember what a disaster the Polish corridor brought down upon us.
One more point about the motion on Mostar. It would be nice if, at least occasionally, we were to honour the legal principle of audiatur et altera pars , instead of blaming everything on the Croats, which is what always happens here.
Mr President, the Commission is keeping a close watch on the matters raised by honourable Members regarding the former Yugoslavia.
First, may I say that as far as the implementation of the civil aspects of the Dayton and Paris agreements are concerned, the present period is one of consolidation. The Peace Implementation Conference clearly indicated, at the last ministerial meeting in London, what results were to be achieved during this period. Despite the progress already made, many problems have yet to be resolved.
Some honourable Members have just emphasized, rightly, the fact that not enough is yet being done to comply with the promise of collaboration with the International Criminal Court. That collaboration is one of the main political conditions for access to reconstruction aid. The European Commission thus feels that, in the case of the Republika Srpska, it can only implement projects aimed at improving collaboration between the two Bosnian sectors.
If the country is to achieve the reconciliation it needs, it is an essential condition that war criminals should be handed over to the judicial authorities. It should also be recalled, in this context, that many of the refugees come from regions that now form part of the Republika Srpska, and that the presence of war criminals in those regions is obstructing their return.
On the other hand, the central government of Bosnia-Herzegovina is functioning, but important decisions certainly still need to be taken, especially on the economic front, regarding such essential matters as the functioning of the Central Bank or the adoption of a single currency for all the Bosnian areas. These steps are essential for the economic stabilization of the country, and a necessary condition for the mobilization of donors.
Politically, cooperation within the Federation still leaves much to be desired and, Mr Titley, events in Mostar are seriously prejudicing relations between the Croats and the Muslims.
The Commission has drawn the attention of all parties to the fact that the situation in Mostar is crucial for the cohesion of the Federation. The Commission has stressed the need to do everything possible to prevent the situation from deteriorating. I should remind you, even so, that the European Union has mobilized considerable resources in men and material to try to reconcile the population of Mostar. We must not allow the action of a few unruly elements to frustrate these efforts.
Regarding Kosovo, which is another stumbling block in relations with the former Republic of Yugoslavia, I am sorry to say that there still seems to be no sign of a solution. The authorities in Belgrade must understand that this obstinacy is preventing any progress in their relations with the Union. The Commission regrets the fact that no Union presence is yet being tolerated in Kosovo, and that Belgrade is even refusing to grant a visa to Mr Vanderstoel, the SOEC High Commissioner for minorities.
Finally, the arbitration decision regarding Brcko has been provisionally adopted. The international community has now taken on the task of creating, next year, the political and economic conditions that would enable that decision to become final. The European Commission will be assisting this process by launching, within the framework of the reconstruction effort, projects which may help to improve the situation.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0069/97 by Mr Ford and others, on behalf of the PSE Group, on racism, xenophobia and anti-Semitism; -B4-0100/97 by Mr Hory and others, on behalf of the ARE Group, on the rise of the extreme right in the European Union, especially France; -B4-0117/97 by Mr Pailler, on behalf of the GUE/NGL Group, on threats to freedom of expression and creation; -B4-0131/97 by Mrs Roth and others, on behalf of the V Group, on the resurgence of racism and neo-fascism in Europe; -B4-0136/97 by Mrs Roth and others, on behalf of the V Group, on the introduction of visa requirements for minors who are dependents of immigrants in the Federal Republic of Germany.
Mr President, can I rise to support the joint resolution and the two amendments in the name of some French colleagues on the issue of racism, xenophobia and the extreme right.
This resolution asks that the one country, the United Kingdom, which has not done so, should agree immediately to the establishment of a European observatory to monitor racism, xenophobia, and anti-Semitism. They have already agreed to use Article 235 to establish both the drugs observatory and the European observatory on health and safety at work and we can see no reason why in this particular area there should be any problem whatsoever. If they have any doubts about the need to work together at a European level they need only look back to the events which took place a few weeks ago when Danish neo-Nazis, with supporters of the British National Party, got together through Sweden to send letter bombs to mixed raced couples in the United Kingdom. If that is not an example of a need to work together at a European level, I do not know what is.
Secondly, the resolution attacks the activities of some of the extreme right-wing parties in the European Unions specifically the Front national in Toulon, Orange and Marignane. Because of the Front national demonstration due to take place here in Strasbourg in March we heard this morning Mr Gollnisch making an impassioned plea for tolerance and freedom of speech. I have to say I have not heard so much hypocrisy for such a long time! We can see what is happening in Orange where libraries are being censored, grants are being cut off and people are not allowed even to get married if they want to marry foreigners. The last time I went to Marseilles to do a press conference on the issue of racism, it took French riot-police with riot-shields and tear gas to allow me to make that press conference due to a demonstration by the same Front national Mr Gollnisch belongs to.
What I want to say in conclusion is that I am delighted to learn today that the Council of Europe is going to make this chamber available on Easter Monday to enable the people in Strasbourg who want to protest about the activities of the Front national a forum to express their tolerance and their rejection of the evil politics of the people over there.
Mr President, may I say that, for once, our urgent procedure really has lived up to its name - after all, it is a matter of the utmost urgency to counter the rise of racism, xenophobia, anti-semitism and the far Right in Europe, examples of which can be seen everywhere. I shall mention just four.
First, crimes and offences inspired by racism are proliferating throughout Europe. You will say that this is, unfortunately, an everyday occurrence, that these criminal activities prove that the worse can happen at any time.
Secondly, we have just seen an unprecedented event in France: a victory for the far Right by an absolute majority of votes cast in a partial municipal election at Vitrolles, showing that the worst can become acceptable for some of our fellow citizens.
Thirdly, in another large French city, Toulon, the far Right council is stepping up its aggression against freedom of expression and against artistic creativity, showing that, however it may be disguised, the bad always comes to resemble the worst.
Fourthly, there is the urgency of the situation. The urgency, as I see it, derives from the fact that several conservative governments in Europe, and especially the French government, think they can stem the tide of fascism by making concessions to it. In particular, the traditional French Right is legitimizing the problems posed by the far Right by suggesting that there is a causal link between immigration - and even the symbolic figure of the foreigner - on the one hand and economic difficulties, unemployment and insecurity on the other. This policy is not only ignoble but totally unsuccessful.
All the repressive legislation on immigration adopted in France to appease the far Right has merely encouraged it. Stigmatizing immigration provides a direct causal link to fuel the advance of the far Right.
Today, by adopting the motion for a resolution tabled by five groups, and our Amendments Nos 1 and 2, the European Parliament can help us to make the French Government withdraw its intention of adopting a law to subject foreigners to incrimination and rejection, an opportunist law, admittedly, but nevertheless the very, very old law of the scapegoat. Some will help us to avoid allowing their friends to commit a gross political blunder. But the majority in this House will welcome this opportunity to reassert their humanistic view of European integration, the integration of a Europe built on the values of tolerance and freedom and the principles of universalism - the Europe of enlightenment against the Europe of obscurantism.
Mr President, the purpose of this motion is to demonstrate, with reference to a list of facts which could unfortunately be even longer, that racism today is indeed an actual and growing reality throughout Europe.
Although each country has its own specific national features in this area, the foundations of racism are the same everywhere: in essence, the instinctive and simplistic rejection of those who are different, different in their skin colour or their culture, or alternatively a deep-seated and longstanding social crisis, portrayed as inevitable by succeeding governments which refuse to equip themselves with the resources to master it.
France takes the biscuit - if I can put it that way - with its political translation of these two foundations of racism into the electoral successes of the National Front.
The French Government, which, though protesting, allows attacks on freedom of expression and creativity and allows cultural censorship to operate in Toulon and certain other cities, is violating democracy. A form of hypocrisy that ill conceals ultra liberal orientations which further increase insecurity and poverty. In any case, what can you expect of an administration that makes use of laws such as the Pasqua laws and the Debré laws; which exploits, by legitimizing it, the racist argument of the far Right parties, equating a foreigner with an illegal immigrant and an illegal immigrant with a delinquent? Rap, hip-hop, contemporary creativity in general, all these artistic movements which have been censored or threatened with censor are shot through and enriched with the diversity of the world's cultures, and call upon us to open our hearts and minds to welcome the foreigner in the words of Jacques Prévert: ' Strange strangers, you are part of the city, you are part of its life.'
Mr President, ladies and gentlemen, the European Year against Racism is being celebrated everywhere. But celebrations are not enough, and there is one thing they must certainly not be allowed to do - they must not be allowed to obscure reality. And reality, in the European Union, is marked by routine racist violence, increasing xenophobia and a rising tide of anti-semitism. The figures on violence are shocking. On 7 and 8 February alone, a Vietnamese, a Lebanese asylum seeker and two Polish citizens were attacked and very seriously injured in Germany, and a 17-year-old punk was a victim of racist violence in Magdeburg.
But another reality is the ambiguity of a policy which talks about anti-racism while at the same time intensifying institutional racism and institutional discrimination. As a first example, take France. The previous speaker has already mentioned this. The draft Debré law enormously increases the already stringent provisions of the famous or infamous Pasqua laws, elevating denunciation to the status of a duty and a law, under which anyone who provides lodging for a foreigner is obliged to disclose his personal details. This is the basis for xenophobia, for new splits in society, for disintegration and violence. No wonder that the French National Front, the original source of such repellent policies, is growing.
As a second example, take Germany. Federal Interior Minister Kanther gets himself appointed as national coordinator of the European Year against Racism, and what is the very first thing he does? He introduces compulsory visas and residence permits for the children of German residents entering the country from the traditional labour recruitment countries, especially Turkey. This new regulation affects 800, 000 children. Is that Germany's idea of integration, when Turkish children are degraded and marginalized as second-class citizens, when the right to a family is apparently supposed to apply only to German families, and when these children are declared to represent a threat to order and security?
Human rights are indivisible, here as elsewhere. The regulation imposed by the Federal German Government is a blatant violation of human rights and must not be allowed to set a new example in Europe! This regulation violates laws, it violates the UN Convention on Children. The deteriorating social situation of Turkish workers is discriminatory against these fellow citizens and breaches the terms of the association agreement. I should like to know what the Commission, as the guardian of the Treaties and also as the guardian of the implementation of the association agreement, is going to do about it.
Mr President, I realize that this may not entirely be a point of order, but I seem to recall that it was the French Socialist Government that made it compulsory for foreigners to obtain temporary accommodation certificates. If I am wrong, I hope someone will correct me!
Mr President, Commissioner, we can always rely on Mrs Fontaine to be totally relevant and scrupulously precise.
Quite simply, the purpose of the temporary accommodation certificate is no longer the same. We introduced it in 1992 as a way of persuading the police that an accused foreigner was in a regular situation and could therefore be given a document to establish his place of residence.
That is what that instrument was at the time it was introduced, with my full agreement, by Robert Badinter and Pierre Bérégovoy. Once it is perverted to become an instrument to enable the police to keep track of the holder, that is an about turn, a complete perversion. And I am afraid that, in that interpretation, my dear Nicole, it is Mrs Roth who is right. But, that said, you have put the history book straight.
Thank you very much, Mr Rocard. All of these speeches which are slightly off the agenda are extremely interesting and, as it were, have given a breath of fresh air to the monotony of some of these debates. The presidency looks upon them with a certain amount of sympathy but, in any case, he must do his duty.
Mr President, fascism does not usually come to power unexpectedly. That is why we must pay careful attention to the early warning signs. It begins by marking out its territory and organizing the stealthy conditioning of minds. During this phase, culture plays a leading part.
For devotees of a totalitarian ideology, culture can only be conceived as restricted, sterilized, official; and artists are, by definition, obstructive, cosmopolitan, generous and particular about their freedoms. Creativity is regarded as subversive, and writers themselves are suspect, except of course for those in charge of indoctrination. In France, in those cities where local government has fallen into the hands of the far Right, this process of standardization has begun. Admittedly, books are not being burned - the purifying flame is being put to a more cunning use. Disruptive artists are being kicked out, writers whose names don't sound right are being censored. As the municipal libraries cannot be eliminated for the time being, their function is being deprived of any substance. In a word, the brainwashing machine is in operation.
To combat the advance of these ideas, some have seen fit to occupy the same ground - other honourable Members have referred to this. Unfortunately, in that little game, every time you bet, you lose, and you are constantly being forced to add to your stake. But the threshold of what is tolerable is soon crossed, and the vast protest movement in France has just given notice of that to the Government.
Having said that, are we in this House at last going to attack the real problems that fertilize the soil for extremism - are we going to attack unemployment, the ravages of unrestricted free enterprise and their disastrous effects on the social fabric? Admittedly, the Commission has not been idle, but in view of the Council's opposition to change, what is the use of Mr Santer inveighing about the struggle against unemployment? Patience is not necessarily a virtue. Sometimes it is necessary to kick up a fuss, to abandon the politics of peace and quiet and, at long last, provide an answer to the real problems of our citizens.
Mr Hory, I fear that I do not really see eye to eye with you on this motion for a resolution, because it seems to me to be a masterpiece of mix-and-match. By lumping together news stories from various European countries you finish up with a review of the week's news, a selection of samples, but not a good subject for a resolution.
The basic evil is there: illegal immigration. Illegal immigration is harmful to legal immigrants, casting suspicion and discredit upon them. Illegality gives rise to marginalization. And how can anyone live on the margin, Mrs Pailler, without having the misfortune to lapse into practices that may become criminal?
Anyone can diagnose the problem, but remedies are needed. A few have already proved effective, but the disease is worsening and we need to improve the remedies and change the dose. All of us in this House, or nearly all, are united against racism, xenophobia and the far Right. But we are not united about the means. I am not convinced that petitions - even when swollen from day to day by the editorial tricks of certain French newspapers which take the same names and add forenames the following day, along with other somewhat dubious tricks, are enough to demonstrate the generous impulses of the heart and stir up a deep-seated movement among the public. A public, incidentally, that is not made up of fools - 59 % of French people favour the Debré laws - because they are confronted with petty crime, overcrowding of certain flats, the conditions in which the illegals live. Is it even fair to use the term 'illegal' for some of them? Must we say nothing of the exploitation of their labour by their own immigrant fellow citizens?
Every European country is trying a different approach. Not all are perfect, but all can become so. Controlling illegal immigration is the only way of ensuring that the Schengen agreements are applied satisfactorily. My group is amazed that the signatories to this motion, so particular about the rights of the Members of the European Parliament, in claiming, as we all do, the right to amend the texts put before us, should so violently deny the Members of the French Parliament the privilege of exercising those same rights.
The text of the draft Debré law is about to have its second reading in Parliament. Our French colleagues are responsible. They know what the electors want. They have a mandate to represent the electors. Do you believe them incapable of respecting it? Would you allow the national parliament to give you orders? All this agitation might have just one purpose: making us forget the deafening silence of the French opposition when this law was considered at first reading?
Mr President, the lack of future prospects for many unemployed people, the fear of those at risk of losing their jobs, the sense of marginalization or exclusion - these make up a very large part of the stockin-trade of those far Right movements which seem to be enjoying a fair wind in most States of the European Union. Can we wonder at the fact that fear, uncertainty and indifference are exploited by those movements for dubious purposes?
The attitude of the political community, confronted with this situation, should be neither simple nor simplistic. The least appropriate attitude, and I may say the most dangerous, would be to model one's political action on the methods that are resulting in the electoral successes of the extremist parties, for the simple reason that the electorate will eventually, sooner or later, prefer the original to the imitation.
No: action against racism, xenophobia and anti-semitism must adopt a multi-disciplinary approach, appealing to actors from the most varied backgrounds, and in particular from community life, the last resort when all others have demonstrated their inability to get to grips with these problems.
The European Union, for its part, should redouble its efforts to carry through the activities and campaigns already in progress. I am thinking particularly of joint actions between the Council of Europe and the European Union. The development of...
(The President cut off the speaker)
Mr President, once again Parliament is debating racism and xenophobia. Only a month ago we were congratulating ourselves on the launch of European Year against Racism and Xenophobia, and today we find ourselves obliged to deal with this matter again in topical debate. And the fact is that not only have disturbing events occurred in the last few days, but this is accompanied by a debate in France on the Debré Bill which is going to strengthen the ideas of an advancing ultra-right, of an ultra-right which is feeding on social discontent and linking immigration with delinquency in a simplistic and tendentious way. The challenge for the European Parliament and the governments of the Member States is to take the bull by the horns, abandon hypocrisy and double standards and, as well as condemning these threats to people's freedom, go to the heart of the problem and lay the foundations for eliminating the causes of this rise of intolerance.
The creation of employment and the promotion of collective structures which allow the development of the individual in coexistence and solidary can provide an example for that.
Mr President, the motion for a resolution before us, allegedly dealing with racism, indulges in a practice that is too common in this House, confusing xenophobia with the legitimate desire of the peoples of Europe to control immigration into their territory.
In particular, it is hard not to feel some anxiety when the motion for a resolution singles out for particular opprobrium the text currently being discussed by the French Parliament. It seems to be directed at a provision which would compel those providing accommodation for foreigners to declare their departure to the local authority. What is the purpose of that provision?
Now that the majority of checks on individuals at the internal borders have been eliminated, it has been found difficult to keep count of foreigners from third countries leaving when their residents' permits expire, which in turn makes it difficult to know how many are remaining in France illegally. This irregular situation is, of course, being put to use by those who exploit the illegals, and who are now being referred to as 'the new slave traders' .
To solve this problem, the draft Debré law came up with the idea of imposing upon those providing accommodation for certain foreigners an obligation to declare their departure. You can think what you like about the effectiveness or appropriateness of this measure, but what is certain is that it is the direct result of the absence of border controls. So we come to this logical conclusion. A choice has to be made: either a declaration of departure made to the local authority or the police - which many people regard as a meddlesome formality or even police harassment - or the same declaration made at the time the foreigner crosses the border on his way out. This second solution seems simpler, but it does require the existence of a minimal police presence at the border.
There is also a more general conclusion that can be drawn from this business. Border controls can ultimately be seen as the most liberal way of controlling immigration, the way that involves least restriction on civil liberties. If these controls at the outer borders are eliminated, it will automatically be necessary to increase the frequency of police checks throughout the interior.
That is what we fear, and that is why my group has always fought against the European policy of abolishing the internal borders, because we believe, taking it all in all, that the screening effect they provide is ultimately a strong safeguard of freedom.
Mr President, one of the original motions for a resolution before us was entitled 'On the threats to the freedom of expression and creative art' , which I can only interpret as a really burlesque form of humour, of absurd theatre of the highest degree, especially as it was tabled by the French communist party, a party which has more than won its spurs in the sphere of threats to freedom of expression.
Be that as it may, I for one have long stopped getting enraged about yet another resolution on the so-called fight against so-called racism and so-called xenophobia. These are phenomena which only stay alive and take on greater importance in the crazy minds of a few intolerant people who try to brand any form of protection of national identities with these terms of abuse.
First of all I see that the protectors of the national identity are being increasingly applauded. Just look at the exemplary democratic election victory of our colleague Bruno Mégret in Vitrolles. And look too, for example, at the German Federal Chancellor Kohl and whether a country with millions of unemployed can really afford millions of non-European guest workers.
Secondly I must say that the paper indignation of this empty Parliament is not taken seriously by any sensible person in Europe any more. To give you one example: after the vote on 30 January on the European Year Against Racism the Flemish Christian-Democratic members of parliament told their own electorate that they had admittedly voted in favour of the resolution but that they were really against it.
Well now, if even the Christian Democrats can allow themselves such funny jokes and cracks against this House, you surely cannot expect me to take this circus seriously?
Mr President, I welcome the fact that I am speaking after having had to listen to Mr Vanhecke so that I can say that as far as I am concerned the most important aspect of this Parliament is that it forms a buffer against racism, xenophobia, neo-fascism and neo-nazism. That for me is the most important thing about this Parliament. That was so more than ten years ago, Mr Vanhecke, when Mr Le Pen came to this House for the first time and when we had the joint solemn declaration signed by the Council, Commission and Parliament, and that was also the case when we had the remit to the Kahn commission and when we have our annual resolutions in this House, and when too we agreed on the European Year Against Racism.
But, Mr President, although the attitude of the overwhelming majority of this House is very heartening, the written word is often is stark contrast with the realities in our Member States. And I am not talking about the National Front in France or the Flemish Vlaamse Blok or other extreme right-wing parties or of their loathsome declarations are predictable. No, Mr President, I am talking precisely about 'respectable' parties, I am talking about democratically elected parliaments which are tending towards worrying nationalism and are proud of the fact that they allow in as few asylum seekers as possible, which take ever more inhuman action against illegal immigrants which they themselves create by their petty minded admissions policy. The examples in the motion for a resolution, which I shall not repeat, speak for themselves but I really do think that France takes the biscuit with the Debré proposed legislation. It reminds me of the darkest period of our history, our European history. A history which we must remember every single day of our lives and which is in fact the very source of our European unity. That is why, Mr President, we should choose to align ourselves with all those Frenchmen and women who are out in protest against it.
Mr President, one of the most interesting lessons I learned from the Committee of Inquiry into racism and xenophobia, which I had the honour to chair during the previous parliament, was that combating racism and xenophobia involved combating the illegal working and illegal immigration associated with it.
It is that lesson which the French Government, in the wake of other governments, is courageously trying to put into practice. That is the purpose of the Debré law, or rather of the draft Debré law. And I would invite those who oppose that draft, without having read it, evidently, to visit certain illegal sweatshops and places where illegal immigrants live, where these wretched people are hidden away in the most inhumane conditions imaginable. If you want to know what this debate is really about, ladies and gentlemen, you will find it there.
That is why, unlike those who have seen the emergence of the National Front as a historic opportunity to cling to power, or regain it, on the basis of the indignation which that party arouses, I am among those who support the action of the French Government which, with courage and a degree of flair, is trying to fight on the same front...
(The President cut of the speaker)
Mr President, the joint motion for a resolution concerns the dangers of the re-emergence of racist and xenophobic attitudes in some of the Community's Member States and, more specifically, France and Germany.
If Alleanza Nazionale were a movement that wished to conceal and disguise its feelings on the subject, it would have made a tactical decision not to speak on this resolution. Instead, and precisely to demonstrate our complete good faith and our unequivocally anti-racist and anti-xenophobic stance, we should like to argue that this resolution is a very poor policy document, and this for two main reasons. The first is that the left-wing opposition parties of various Member States are hoping to take advantage of a vote in favour by this House to use it against their respective centre/right governments. It is no mere accident that no mention has been made of the Italian Government's recent proposals concerning the expulsion and non-admission of non-EU nationals - proposals that are based on, and even go beyond, French and German legislation on the matter. The second reason for opposing this resolution is that it attempts to assimilate the word 'right' with the term 'racist' . The intention, therefore, is to suggest that anyone who is right-wing is also racist and that anyone who is a racist can only be a right-winger.
This is a semantic strategy, whose masters can be traced to the centres of the former Communist world that specialized in disinformation. For the Communists, anyone who was to their right was a Fascist and to call an adversary a Social Democrat was an insult and a put-down.
We reject this subtle strategy because our observations both of history and of recent events show that racist and xenophobic attitudes have been adopted by numerous States and governments that have defined themselves as, and indeed are, left-wing. To cite just a few examples, I would like to remind fellow Members of the way in which the Communist Ceausescu treated the Hungarian minorities, of the way in which the Tibetan minority is being oppressed by Communist China and of the fact that all the ethnic minorities in the Soviet Union were humiliated, deported and lumped together by a left-wing totalitarian ideology.
Mr President, ladies and gentlemen, Mr Nordmann has just told us that the only way to fight racism and xenophobia is by putting a stop to illegal immigration. I have rarely heard such rubbish! I come from a country where Hitler collected 43 % of the votes in 1933, and we had no illegal immigration in Germany then! But what we did have in Germany then was a vast economic imbalance and a vastly unjust distribution of economic resources. And that is what we have today in the European Union between the population groups and the social classes, and it is what we have, for example, in the relations between this Union and the southern hemisphere or eastern Europe. Those are the causes of the pressure of immigration upon the European Union, pressure which is being massively exploited by the ladies and gentlemen on the Right for their own unpleasant purposes.
Let me just say one thing to Mr Vanhecke: when he says he no longer gets het up about anything, that's not news to us. And when he says he welcomes the electoral victory of Bruno Mégret, we even believe him. Except that Mr Mégret has not won an electoral victory, because Mr Mégret was not allowed to stand for election at all, because Mr Mégret is a criminal who was not allowed to stand! His wife won the election. Over on that side of the House there are always characters making out they have nothing to hide. They have more skeletons in their cupboards than the rest of this Parliament put together! I say that again, unambiguously.
And as for you, Mr Berthu, your ranks include a whole bunch of people with long criminal records, sitting here pretending to be the crème de la crème of European politics. I just have one thing to say to you, Mr Berthu: the only good thing about Mr Vanhecke is that he freely admits being a fascist and a racist. As for what you have said here, my only comment on that is this: if I can read Le Pen like a book I can read you like a paperback! I really feel I have to say that.
Ladies and gentlemen, Mr President, as I spoke so quickly to start with I am going to add another ten seconds on the end. There is a very important point that we have not yet mentioned today, the fact that this whole debate we are holding, which to some extent was forced upon us by the far Right, completely overlooks one point. There are victims of racism in the European Union - Mrs Roth has pointed that out - everyday victims, and I wonder where people like Mr Nordmann...
(The President cut off the speaker)
Mr President, to be brief, I do wish Mr Schulz would stop constantly resorting to Stalinist methods. The best way to fan the flames of racism is to start by being slack about immigration controls and then go on to draw endless parallels between racists and those of us who are making an honest effort to defend the people whom we have a duty to protect.
Mr President, I have asked for the floor for a personal statement. Mr Schulz apparently interpreted my speech as being an admission that I am a racist and a fascist.
I am neither the one nor the other, and if Mr Schulz believed he heard voices from nothing, then I think he should go and consult a good psychiatrist.
Mr President, I don't think that what I have to say will produce such a heated reaction.
The Commission is fully aware of the very adverse impact of illegal immigration on public opinion, and especially on the spread of racist and xenophobic attitudes. It therefore regards it as essential to pursue a policy that combines combating illegal immigration and the traffic in human beings with the integration of immigrants who are lawfully resident here and the campaign against racism, xenophobia and anti-semitism.
As far as combating illegal immigration is concerned, let me remind you that the Council adopted, in September 1996, a recommendation on combating the illegal employment of third-country nationals. That recommendation specifies that the illegal traffic in labour must be regarded as an offence and subject to criminal penalties. Over and above that, cooperation between the Member States is needed to identify the origins of the traffic in human beings and define the best means of combating it. With this in mind, the Council has set up a working group to exchange information.
With regard to police cooperation, the mandate of the 'Europol Drugs' unit covers action to combat the traffic in human beings.
Furthermore, the Commission, in accordance with its medium-term social action plan for 1995-97, is preparing a Green Paper on the problems of illegal working. This Green Paper should pave the way for broad discussions on the action to be taken by the Union, the purpose of which would be to eliminate any practice detrimental to the well-being of workers or obstructing the proper functioning of the labour market.
With regard to the admission of third-country nationals into the territory of the Member States, the Council has adopted four resolutions: one applies to employees, one to the self-employed, one to students and one to family re-unification. The Commission intends to submit a proposal for a convention on admission. The object of that initiative will be to move towards greater harmonization of Member States' legislation and practices. In the long run, the aim is to establish an official status for long-term foreign residents in the territory of the Member States.
The European Union cannot confine its activities to immigration control. It also has to deal with the growth of xenophobic attitudes in our society. As you know, many initiatives have already been taken at the instigation of the European Council.
The European Year against Racism is the first example of an agreement between the Community institutions and the Member States with a view to undertaking specific actions to combat racism. It provides a framework for a campaign to alert the public to the danger represented by racism and to increase the emphasis on positive action intended to combat it. The creation of a European observatory to monitor racist and xenophobic phenomena, proposed by the Commission in November 1996, will also help to give concrete expression to the Union's commitment to confront the increase in racism. The Commission finds it a matter for regret that one Member State is still blocking the realization of this project.
In terms of criminal law, the Council adopted in 1996 a joint action designed to improve judicial cooperation in connection with racially motivated crimes.
Finally, the Commission has also exerted pressure to have a clause inserted in the Treaty, at the Intergovernmental Conference, prohibiting any form of racial discrimination.
The combined effect of all these initiatives will be to improve the effective safeguarding of human rights and basic freedoms within the Union.
The European Year against Racism and Xenophobia provides an opportunity for intensive mobilization, but the action taken must continue after the Year has ended, and it will be the duty of all those involved - the European institutions, the Member States, the social partners, the non-governmental organizations, the media and also the general public - to ensure the continuity of this effort to combat racism, xenophobia and anti-semitism.
Don't worry, Mr President, I don't intend to re-open the debate. But I did ask the Commissioner a question, and I asked him politely, and so I would like an answer. What is the Commission, as the guardian of the Treaties and also as the guardian of the association agreement between the European Union and Turkey, going to do about the introduction of visas for children and compulsory residence permits for the children of immigrants, for about 600, 000 Turkish children? In my view it is incompatible with the provisions of the association agreement. That's what I asked you, and I would like an answer.
I can tell you that, as the Commission is the guardian of the treaties, it will ensure that the Treaty is strictly respected, in accordance with the mandate given to it.
As regards the specific question you asked me I am sorry, but, lacking the necessary information, I cannot give you an answer though I have taken careful note of the question. I shall report it to Mrs Gradin, and she will answer you directly in writing.
Mr President, now that this debate has ended, I wish to make a personal statement pursuant to Rule 108.
Mr Schulz impugned all the members of my group when he attacked Mr Berthu just now. He did so, according to the translation I heard, by referring to the so-called criminal records of members of my group. I demand that he retract his allegations. We in our group are not under any suspicion of having...
(The President cut off the speaker)
Mr President, it was clear to everyone here that I was not criticizing Mr Fabre-Aubrespy's group. All I said was that I can read Mr Le Pen like a book and Mr Berthu like a paperback, a reference to their intellectual capacities. If that is an insult to the entire group, I can only beg for leniency!
That concludes the debate.
We shall now proceed to the vote.
Before the vote on the resolutions on Chad :
I should like to ask if the authors of these resolutions are leaving them on the table. I have received confusing information on this. This is because of the visit to Strasbourg by the Prime Minister of Chad, who has made specific offers to the European delegation that will be in Chad this weekend. Are the authors maintaining the resolution or taking my advice, which I spelled out in detail, that this should be withdrawn for a month?
I have heard rumours, but I have received nothing official.
Work of the ACP-EU Joint Assembly in 1996
The next item is the report (A4-0019/97) by Mrs Baldi, on behalf of the Committee on Development and Cooperation, on the outcome of the proceedings of the ACP/EU Joint Assembly in 1996.
Mr President, Commissioner, ladies and gentlemen, the role played by the ACP-EU Joint Assembly in the discussion under way on the issues and challenges facing the European Union and its ACP partners over renewal of the framework for cooperation is vital. Very soon, we shall be starting to prepare for the negotiations on the future of relations between the European Union and the ACP States beyond the year 2000. In this respect, I should like to emphasize Joint Assembly's essential role and contribution in the discussions launched in 1996 on the issues and challenges represented by renewal of the framework for cooperation which, beyond the year 2000 and in a worldwide context of fundamental change, will need to continue to shape the privileged relations that have united them since the beginning of European integration.
The continuance of these relations, which involve 85 States, is extremely important for Parliament, as this group of countries comprises the majority of the developing countries and includes three-quarters of the poorest countries of the world. The Union's whole development policy will be on the test bench when we come to define a new convention. Since there is a risk that the subject of development policy will be side-lined through failure to recognize the global associations such as refugees, the environment, drugs, crime and the resulting destabilization, as well as security risks, the European Parliament should throw its full political weight behind continuing relations at an appropriate level and with suitable instruments. In particular, the Intergovernmental Conference should be urged to give Union development policy its proper place as a separate subject in a revised Union Treaty.
The two debates on this subject, in Windhoek and Luxembourg, showed that members of the Joint Assembly are well aware of the significance of the question of the future shape of relations between the ACP States and the European Union and are ready to argue for continuing development aid. Discussion on the subject was pursued with the presentation of the Commission's Green Paper and necessarily includes general questions of EU development policy and coordination with bilateral development aid from the Member States.
After the working group on the subject had concluded its deliberations on the situation of refugees in the ACP countries in connection with the policy on humanitarian aid, on 20 March 1996 the Joint Assembly adopted the motion for a resolution on this subject. The enormous influx of refugees, and the marked rise in their number, mainly due to events in the Great Lakes region, is a challenge to the international community and highlights the need to improve the legal status of refugees and displaced persons and meet their material and psychological needs, through rehabilitation and repatriation, and personal protection.
Because of the serious problems of small island States resulting from climate change - many of them are facing threats to their economic and even physical existence - a hearing of experts on this problem was held at the Luxembourg session and it was decided to set up a new working group to draw up a report.
In view of the appreciable economic benefit but great practical difficulties, the report adopted by the Joint Assembly in Namibia on industrialization of the ACP countries drew attention to ways and means of using human and natural resources in the ACP countries, to achieve added value in the production of industrial goods that would benefit the local population directly by creating jobs, increasing purchasing power and stimulating supply and demand.
For its part, the Joint Assembly has adopted clear decisions on the subject of internal conflicts and serious violations of human rights in some ACP regions. It is important to pursue this path, since development, respect of human rights, democratic principles and the constitutional State are closely interconnected.
The many conflicts that still persist and the problem of refugees and displaced persons, and I am again referring to the Great Lakes region, where the situation is particularly difficult - as I have personally witnessed - should spur us to press forward the discussions on the right to intervene on humanitarian grounds and the development aid the international community has the duty to provide, in genuine solidarity with all human beings, so as to guarantee them a decent existence, by taking direct, targeted and coordinated action.
Clear, decisive support is needed for any initiatives to outlaw and remove anti-personnel mines, which are daily placing people's lives and health at risk and threatening the development of the countries concerned, which should be supported by rehabilitation and land-mine clearance.
I should also like to express my satisfaction at the steady increase in parliamentary representation in the Joint Assembly, thereby consolidating its authority and legitimacy, and confirming the ACP States' growing commitment to the democratic process. I also welcome the commitments made under Article 32 of the Fourth Lomé Convention on the democratic legitimacy of this body and, finally, I hope the Joint Assembly will enjoy the greatest possible independence, in terms of separate responsibility for organizing its business, particularly with regard to deciding where to hold its sessions and organizing fact-finding missions and contacts, within the limits of the available budgetary funds. At the same time, the European Parliament's calendar should take account of the dates for the Joint Assembly's sessions, which are known well in advance.
I should like to finish by expressing my hope that the Netherlands presidency will be able, during its term of office, to ensure that Member States of the European Union speed up the ratification procedure, as was called for in Mauritius, so that the Lomé Convention can be signed and the revised agreement ratified.
Mr President, ladies and gentlemen, naturally I cannot but praise and ratify the full approval already given in the Committee on Cooperation and Development to the excellent report from our colleague, Mrs Baldi. Reading the report, the incorporation of the concept of development into the idea of foreign policy stands out. Something like that happened in the world of science a few years ago, adding the letter D for development. Something like that is going on now.
A European foreign and security policy unaccompanied by intense activity to promote development in the most backward countries is inconceivable. Not for nothing is the Community the world's biggest donor, taking its own funds and those of the Member States together. So Mrs Baldi's call for the development aid budget to be integrated into the general budget of the European Communities is not unreasonable, but very sensible. So is her call for cooperation and coordination between Community action as such and what the Member States are doing, because while they are not necessarily contradictory they are frequently parallel rather than convergent.
It is also important to mention some points Mrs Baldi has stressed in her document: the work the ACP-EU Joint Assembly is doing for peace - work that we must do together and not separately, as has sometimes happened (and that is a criticism). For example, missions should be rationally planned for the current year, which is something the European side has thought of doing or proposing in the Joint Assembly. A six-monthly plan, even an annual plan, for joint travel - subject, of course, to emergencies that may occur - would be a reasonable way to have a presence in countries where conflict exists, could flare up, or is possible.
It is also satisfactory - and the rapporteur mentioned this - that the democratic representation of the ACP countries has undoubtedly improved and we are on the point of implementing genuine measures to ensure this representation, a reflection of the process of democratization which is happily in progress, not without upsets and setbacks, in many of the ACP countries. Of course, these upsets and setbacks include those caused by tragic situations like the one we have analysed this very evening - the Great Lakes - or the new Nigerian tragedy which the illustrious Nigerian Nobel Prizewinner, Wole Soyinka, told us about in the European Parliament a few hours ago.
There is an interesting mention in the document of the initiative by the ACP Council of Ministers to hold a summit meeting. And perhaps this should not be just an ACP summit but a joint summit with the European Union. As I have said, Europe is making a major contribution to development - this is very well illustrated, for example, in the work of the ECHO office assisting refugees and in the next Green Paper, which we await with great interest - and it is certainly worth the effort to make that contribution even greater.
Mr President, I too, on behalf of the Liberal Group, would like to offer my warmest congratulations to Mrs Baldi on the quality of her report. It is indeed of great interest, because it shows very clearly how the Joint Assembly has evolved, especially if we cast our minds back to the state of the Joint Assembly in particular, and European Union policy in general, only a few years ago.
Through Mrs Baldi's report we can follow a policy undergoing transformation, an evolving policy, gradually adopting a new form to take account of the changes that have happened in the world since the late 1980s.
In this context, it is important to reassert, as Mrs Baldi does, the need for a very strong commitment by the European Union to a development policy which some would like to see relegated to a much lower priority behind other policies, especially those concerned with opening up towards the East. Differentiation - the second aspect of this development policy - is also very strongly emphasized. The need to adapt our actions, as best we can, to local situations and differences in level between the various partners is very forcibly brought out, especially in the call for a policy which concentrates more on the needs of the most disadvantaged sectors of population.
Our group also approves of the emphasis placed by the rapporteur on the need to retain the preferential schemes benefitting the ACP States in respect of a number of products, especially bananas, sugar and cocoa - schemes which are still valuable instruments in the service of development and ecological equilibrium. We in the Development Committee have discussed various projects, particularly in relation to cocoa, and have heard some extremely interesting statements by representatives of the Member States.
Finally, the emphasis on parliamentary representation and increased consideration by the European Union for the requirements of democratization shows that the Union's policy is finally emerging from the stereotyped Third World approach and coming directly to terms with the idea of genuine cooperation.
Mr President, I, too, support Mrs Baldi's report because, like her, I feel the ACP Joint Assembly continues to be a very important parliamentary instrument linking the northern and southern hemispheres. No other body puts representatives of so many countries on an equal footing at all levels, bringing them together to discuss development, democracy and human rights.
It is, then, something that needs to be maintained and developed, as is also demonstrated by the importance of the initiatives taken by the Joint Assembly in 1996. In this respect, I should like, among other things, to stress the value of the mission that was sent to Angola very soon after the last session of the ACP Joint Assembly, and which enabled us to see from the inside the problems Angola is facing and the tragic blocking of the peace process.
Whatever the fate of relations between the ACP States and the European Union, which we are discussing on the basis of the famous Green Paper that has been much mentioned in this debate, the experience of the ACP Joint Assembly should, in my opinion, be treasured as one to be repeated. It would, therefore, be unacceptable if an end were put to a dialogue between North and South that is, quite honestly, one of the few truly positive experiences that European development policy has generated over the past few decades. For this reason, I also agree with, and emphasize, the references made to the budget in Mrs Baldi's report.
Mr President, Mrs Baldi has presented us with a very detailed report reflecting what happened at the two meetings. She deserves our thanks. I welcome her detailed treatment of the various points, for example how important it was for the NGOs on the ACP side to join us in a discussion process, and that we adopted a clear stance towards Nigeria and that it was right to impose sanctions in that case. That was also confirmed this week by the visit of Wole Soyinka, the winner of the Nobel Peace Prize.
I believe it should be emphasized that the ACP Assembly adopted an unambiguous position with regard to landmines - prohibition. The production and exporting of land-mines are to be outlawed. I agree, I believe we should accept that as an obligation and really ensure that no further production of land-mines takes place in our Member States. But the other side, the development policy side, is important too. Rehabilitation, caring for the victims, are obligations, and in fact I believe that those who produce these mines should be reminded of their duty.
Another aspect which Mrs Baldi mentions is the free trade area with southern Africa, Article 39. I believe that the upshot of the ACP sessions will be that our negotiations with South Africa will be successful. The essential point, of course, is the future of the ACP-EU Joint Assembly: the concept of parity, the concept of co-operation as a new form of future external policy, and the structuring of the European Union's foreign policy beyond the content of the Green Paper.
I should welcome it if the suggestions produced by this Assembly, and the ideas and proposals contained in the new Green Paper, were to contribute - with a view to Maastricht II and the future foreign policy - to our having a separate pillar or section that says we want a non-military foreign policy. In reality, we now have a situation in which development aid funds are being cut back. We have no power of co-decision over the ACP budget. It is right that Mrs Baldi should point this out.
The Member States must understand - and we have said this before - that these funds are budgeted. I believe all this should be combined together to form a non-military part of the budget. That is the only way to offer these countries prospects for the future. The rapporteur writes - correctly - that the ACP states include two-thirds of the world's poorest countries, and I know of no other assembly that consistently pursues these concepts of parity and dialogue and so helps to shape foreign policy. We should retain that.
After the Green Paper, we must arrange a new form of co-operation with the ACP countries. I believe we could also expand it to include a few other poorer countries, and that this forms part of the non-military sector of a European Union foreign policy.
Mr President, the Baldi report accurately reflects the hopes and fears expressed during the proceedings of the ACP-EU Joint Assembly during the year 1996. It has the virtue of representing a clear signal of our Parliament's commitment to the spirit of Lomé. But it possibly understates the contradictory nature of the various policies pursued by the European Union in the fields of trade and development, a point that is causing great concern to our partners.
Is not trade preference, literally the backbone of the Lomé system, at risk from the external economic policy being pursued by the European Commission? Why are we committed to retaining a Community development policy? Because we believe it to be essential that the development of Africa continues to be recognized as a priority joint interest of the European Union. Admittedly, we must always pursue the idea of renewal in the details of the Lomé process, by giving preference to aid to civilian actors or decentralized cooperation, for example, but while still retaining its spirit, which is based on trust and predictability.
We must also be very vigilant against attempts to outflank the Lomé process and deprive it, little by little, of its content: ever-increasing concessions granted to non-ACP banana producers; a challenge to the status of cocoa in Europe by various food industry combines; the perverse effects of trade preferences granted for strategic reasons to drug-producing regions. We know today that there is more than one case where doubt exists as to the real origin of certain products, especially fishery products, coming from these countries. There are choices to be made.
Are we going to allow a foreign trade policy based on commercial bulimia, devouring everything in its path in the cause of systematic, undifferentiated openness, or do we want to reassert the principle that one of the fundamental policies of the Union is the desire for privileged cooperation, especially with Africa, reflecting both a desire for solidarity and a need for security?
We shall be voting in favour of the Baldi report, even though we disagree with the communitization of the EDF, because it clearly restates the solid foundation, legitimacy and necessity of close future cooperation between Europe and Africa.
Mr President, first of all I should like to congratulate Mrs Baldi on the quality of her report, which is not only an interesting and thorough presentation and assessment of the main work of the ACP-EU Joint Assembly in 1996 but also raises much further reaching reflections which might make it possible to strengthen the role and improve the functioning of that Assembly and, generally speaking, deepen and revitalise relationships between the European Union and ACP countries, for which the Joint Assembly is a vital vehicle.
Mr President, ladies and gentlemen, I should like to say that the ACP-EU Joint Assembly has gradually become a more interesting and more effective body. Most of this is due to the seriousness and dynamics of the body, led in particular by Lord Plumb, who is here with us, but also due to the quality of the reports which have been presented before the Assembly. I think in particular of Mrs Baldi and Mrs Maij-Weggen, who have presented extremely interesting reports on the question of mines or transport in the ACP countries, which both for the Commission and the participating countries have proved to be of great importance and of considerable impact.
It is the quality of these reports and our commitment to this institution which could bring about more improvements to the Joint Assembly. Personally, I like taking part in the Assembly's debates. For many ACP countries, it is a forum of outstanding democracy and a place where they can see democracy at work. Many times it is a better example than ten books or a lot of rhetoric.
Mr President, I think that the Baldi report is a very interesting analysis of this matter, and I think that to add anything to it would be superfluous. I would just like to thank the European Parliament for the interest and commitment which it has shown in the functioning of this institution which has been decisive for the constant improvements which have been noted.
The debate is closed.
The vote will be taken at 9 a.m. tomorrow.
Development cooperation policy
The next item is the report (A4-0028/97) by Mr McGowan, on behalf of the Committee on Development and Cooperation, on the communication from the Commission to the Council and the European Parliament on complementarity between the Community's development cooperation policy and the policies of the Member States (COM(95)0160 - C4-0178/95).
Mr President, I wish to begin by thanking my colleagues on the Committee on Development and Cooperation because this report is very much a product of a great deal of work by them.
I would also particularly like to thank the President of Parliament, who has been under some pressure from the professional offices of Parliament about an important paragraph in the motion for a resolution in the report - paragraph 21 - which outlines the whole range of initiatives that the Development Committee intends to take. I was asked to remove them but the President supported me, although he pointed out that, in fact, the Development Committee could take these initiatives without putting them before Parliament. But the feeling is that development policy, the complementarity, coordination and whole future of development cooperation is so important that this should be brought before the House. I wish to thank the new President for this.
The report speaks for itself but it is, of course, drawn up against the background that complementarity between the European Union and Member States is now a Treaty obligation. It is something we have a responsibility for and it is also something that the guardian of the Treaty - the Commission - has a specific responsibility for, and I may say it has been extremely helpful with its advice.
The lack of complementarity and coordination between the Union and Member States should not surprise any of us here when we look at the lack of complementarity and coordination and, I have to say, consistency within the European Union itself. So often development cooperation policy, trade policy, foreign affairs, environment and agriculture - if I dare mention the name - are pushing off in completely different directions, so the fact is that we in the Union are not very good at coordinating, complementing and being consistent.
This provides an opportunity for many of the Member States to continue to pay lip-service to the importance of coordination. They all say in principle they support it, but the reality is that there is very little coordination about, and I look to the present Dutch presidency to take this more seriously than it has been taken in the past.
Mr Pronk, the President-in-Office, is one of the most able and experienced Development Ministers in the history of the European Union. But I have to say that I am not even convinced that Mr Pronk is totally committed to pursuing a policy of coordination within the European Union and I hope that given his ability and influence we can expect both him and the Council of Ministers to behave better.
Member States so often use development policy for other purposes: as an arm of foreign affairs, an arm of narrow national interests, an arm of the arms industry, an arm to support the oil industry. This, generally, is a reflection of the lack of priority that is given to development cooperation. The poorest people in the world are becoming more numerous and poorer because of unemployment and other problems. We often say in the European Union that we cannot really continue to afford our own welfare states and social security services. In exactly the same way, some Member States say that we cannot continue our responsibilities in the rest of the world. The debate on racism brings this to light. But we cannot afford, for selfish reasons alone, not to cooperate with people in every country, and particularly those in developing countries.
It is time for us to take on some of the big issues. Through the Development Committee we have taken on the issue of landmines. We know that everybody deplores landmines but, of course, they are still produced and still planted in many parts of the world.
It is now time to take on the whole arms industry and arms trade, because six of the permanent members of the Security Council of the United Nations, which includes Britain and France, account for 85 % of the world's arms trade.
It is time to take on the multinationals. I pay tribute to Richard Howitt, my colleague here, for the work that he is doing in Colombia. I wish the Commission would be even stronger in helping us to take on some of the oil companies. This really is about self-help practice by the European Parliament. We advocate this in developing countries.
We need a new world order based on an awareness of interdependence, but that means mobilizing support at the grassroots from the public.
I feel our Member States underestimate the concern that there is amongst some of people we represent, some of the poorest people we represent, some of the youngest people we represent - some of them are here tonight. If we do more in our own communities and work more with the elected Members in the Member States, we can achieve a great deal together.
Mr President, let me start by saying clearly that this debate tonight is about one of the great failures of EU development policy. Coordination is just not working. Article 130x of the Treaty is not being upheld. Mr McGowan is absolutely right in his report when he says that all that we hear about coordination is rhetoric and that coordination is not followed in practice. There is an important onus on us tonight in this debate to ensure that we do not add to that rhetoric and that we identify the real barriers and real reasons why coordination is just not taking place. In the time available to me I will address just three.
Firstly, we have to concentrate on how far priorities for development aid are still being determined within the Member States by historic, commercial and political interests. We are still talking about tied aid in the late years of this century. For Member States the question is not one of how aid can best be coordinated, but one of donor competition: how far they can buy influence by being the biggest donors in particular situations. At a time when there is increased pressure on the public purse in so many of our countries, too many officials in Member State governments see the question as one of competition between the development aid budgets in the European Union and the funds they themselves can disburse within the Member States.
The second barrier concerns the fear in Member States of ceding power to the European Commission. We see this through the absurd Comitology committees which operate in Brussels. We criticise them frequently for their cost, bureaucracy and secrecy. Yet if there is any reason for these committees, it is surely to have a two-way dialogue about coordination of aid. But it does not work. It is a one-way dialogue. The Commission gives the information. The Members States do not. We see it too in the individual delegations and missions, where we find suspicion and hostility between embassies and between delegations of the European Commission.
Finally, the barrier is the staffing of the Commission. There are only two people in DG VIII who are responsible for operational coordination and only one person in DG I B, and we are looking at a decrease in the number of staff in delegations to individual countries.
Unless we are prepared to deal with those barriers, there will be no coordination. We will not have the necessary concentration on the quality of aid, on the participation of less developed countries themselves.
Tonight, let us hear what proposal is going to be made to follow up the pilot exercises. Are they just going to stand alone or are we actually going to see some action on them?
Madam President, first of all I should like to congratulate Mr McGowan warmly on his excellent report. This report comes at a very opportune moment because the informal Council for development cooperation is meeting on 28 February and 1 March in Amsterdam and this is precisely one of the most important subjects of his report. So it is very appropriate that we are debating this report at this time, and it would be even nicer if my good friend Jan Pronk were also here. This is the second time this week that a Dutch minister is obvious by his absence. But I shall not criticize Jan Pronk because I know he is an excellent minister for development cooperation and I worked with him for five years in the Dutch Council of Ministers. That is already one reason for not criticising him too severely, but he would have been well advised to come here if only to listen to what Mr McGowan had to say. I hope that he will nevertheless be informed of the contents of this debate.
Madam President, although development cooperation has often produced many good results we must admit that it has also given rise to many complaints about its effectiveness. Sometimes that is due to bad management in the countries themselves, sometimes it is due to wars and natural disasters, acts of God, but sometimes it is also due to bad coordination of the donors' aid. And when the latter is the case, Madam President, we must accept the responsibility and learn how matters can be improved. Allow me to give you three examples of strange coordination that I myself have come across in practice during my travels. Up until the eighties Zambia received a tremendous amount of development aid just because it was such a pleasant country; so much so that more than half of the national budget came from development aid. Everybody knows that is bad for a country. It stifles initiative and responsibility and yet together we were unable to reduce it. And that is a sign of bad coordination. In Mauritania and Senegal I was there when a Dutch agricultural project which was on the border of Mauritania and Senegal had to be passed over to the local population. But they did not really want to do that and went to Denmark to see if they would take over the project. And even the European Union was apparently unable to call these two countries together and make sure that did not happen. And in Nepal I saw a complaint from two NGOs who complained that a leprosy project was being offered on such attractive terms that even the regional government was asking for backhanders. You really wondered what it was all about. These are only a few examples of bad coordination.
Where, Madam President, are the major problems? Mr McGowan has mentioned the most important one: since 1994 the Union has had an integrated foreign policy. Our commissioner for development cooperation, Mr Pinheiro, also has responsibility in his field for foreign policy, trade and human rights, and that works well. But in the Member States these areas are still kept separate. And when I look at the differences in the amount of aid, at the differences in guidelines and the differences in the places where aid is given, then I must come to the same conclusions. There are four countries that reach the OECD norm of 0.7 %. The others fall far short of that figure. And as far as guidelines are concerned, as our Socialist colleague has just said, there are major differences between Member States. Some view development aid as something given to help really poor countries. Others see it as an extension of foreign trade and yet others regard it mainly as a means of keeping the balance of power in place. And we all know which countries that applies to.
And then, Madam President, there is also a third problem when we come to cooperation with multilateral organisations, the IMF, world bank, or whether cooperation with the NGOs, where completely different guidelines are being followed. Some countries work with very many NGOs, others with very few. The Commission has tried to coordinate matters in some countries. It may well be understandable that the Commission has not tried to get all Member States singing from the same hymn sheet. No, what happened is that a number of pilot projects were started in Bangladesh, the Ivory Coast, Ethiopia, Costa Rica and Peru and there they decided to try to coordinate them in the country itself. Ambassadors met and coordinated the projects. That works well until you realise that the messages the Member States are sending out are quite different from what is having to be coordinated round the table.
Madam President, the time has come for the Member States to sit round the table and try to work out a better system for coordination. This is absolutely essential. The most important point is that this can make aid more effective and the European Union is the largest donor in the world when it comes to development aid. Most developing countries receive more than half of their aid from us. In Africa it is as much as 65 %. I sincerely hope that Minister Pronk, even if he is not present here today, manages to make a breakthrough on several points in this sphere in the informal Council meeting and I hope that Mr Pinheiro will report to him on what we have said here in this debate. If that happens, then the European Council will in my view have done something positive for the Union and for the Member States, but especially for the developing countries.
Madam President, Commissioner, I warmly congratulate Mr McGowan on his report; I am pleased that the previous speaker, a friend and colleague, has already said what I intended to say. Because development cooperation has nothing to do with whether we are political opponents or not.
Mr McGowan's report has identified very many weaknesses. The Member States show very little determination to coordinate their policy on development aid with each other and with the Union. I too could fill an evening's programme with slides on my experience of 27 years in developing countries, on the striking difference between the Union's, then the Community's, development cooperation and the bilateral interests of various European Member States.
The Member States, as I have already said, want their policy on development cooperation to be effective and efficient. Now the best effectiveness is achieved by coordination, as you explained so clearly in your report. But the Member States do not appear to be prepared to do that. The inevitable conclusion is that they are prepared to sacrifice the quality of the aid for their own image in the world, they want to secure their so-called sovereignty and equate foreign policy with foreign interests and foreign relations.
I find this extremely worrying. Reduced effectiveness diminishes the chances of development in the countries concerned and undermines public willingness to help in our countries, which in turn means that the poor countries will suffer again in the future.
I repeat for the second time: we must put a stop to that state of affairs. We have been saying that for the past 30 years. The Union's standing in the world means that the Member States must adhere to European policy guidelines. I hope that these policy guidelines will be set in this Parliament.
The Union needs to be coherent in its foreign policy, as can be seen yet once more in our approach to the Great Lakes region, our fisheries policy, agricultural policy, and particularly in our arms export control. Mr McGowan included that one too.
I hope that the Dutch presidency, that promised to act on coherency in policy, will put this item high up on the agenda. I agree with Mrs Maij-Weggen that it is regrettable that Minister Pronk is absent from this debate on Mr McGowan's excellent report.
Madam President, ladies and gentlemen, I believe Mr McGowan has presented us with an important and essential report on development policy, which could provide an opportunity for a debate on future strategy and prospects. I don't think this is an occasion for soap-box oratory.
Let me start by making two points. In our societies, development policy is a non-starter. As Mrs Maij-Weggen just said, only four countries are achieving the self-imposed target of 0.7 % of the gross national product. The last Community budget showed a reduction in real terms, and there have been further reductions in the Member States, too.
Secondly, there is no such thing as a European development policy. What we have is 15 individual policies, plus an additional Community policy. That is the real situation. Recent years have shown no sign of the co-ordination called for in the Maastricht Treaty, and nor does Maastricht II. Maastricht II is supposed to introduce institutional reviews, as Article 130 tells us. But what is the actual position? It is not even on the agenda yet. Mr Pinheiro, can you arrange for this to be added to the agenda? Our governments seem to have no interest in it.
And then, when I come to look at the budget: in recent years we've seen environment and development, women and development, drifting towards zero. NGOs are to get more. Although we are prepared to take on more personnel at the Commission, the budget situation requires economies. A few high officials will use up most of the money.
Then we also have an internal structural shift. The mega-programme has been adopted by the governments without funds being made available, and those funds have been taken away from development policy. So I can't help wondering what the strategy actually is.
Mrs Maij-Weggen says that the Community is the world's biggest provider of aid. Yes, the net outflow of capital in many countries is much greater than what they are getting, and we can all see that more people are hungry, more people are poor, more people are dying. Yes, we do need a non-military foreign policy. My last request is for Maastricht II to introduce an institutional reform; Mr Pinheiro, we need a strong minister, a strong commissioner for this non-military development policy to supplement the foreign policy in the military and security sectors that we have with the CFSP.
Madam President, the Group of the European Radical Alliance completely endorses the terms of the communication from the Commission and Mr McGowan's report.
For us, this goes without saying: anything which - in conception, in decision, in financing, in action on the ground and in evaluation - allows enhanced additionality between the development policies of the Union and the Member States is welcome as far as we are concerned.
But perhaps I may be permitted, following on from what Mr Bertens has said, to take this report as an opportunity to dream of a situation where this problem would no longer arise, because the Member States would delegate their powers and resources in the matter of the development cooperation to the European Union.
I represent a country, France, where people are more enthusiastic about bilateral aid than they are elsewhere - partly for historical reasons, perhaps, but definitely because of economic and diplomatic influences. People tell me it would be in the interest of France to maintain and reinforce this bilateral cooperation. I can't help wondering what that interest would be, and what century we're living in.
And I can't help wondering it even more when I attend debates and votes in this House. I find France being condemned - just now, an hour ago - for the part its troops are said to be playing in Chad, in the suppression of crime but also of political opposition. I hear it said that France is accused of meddling in the internal affairs of a country like the Central African Republic. I am led to believe that France, aided and abetted by Belgium, has played a not insignificant role in triggering and exacerbating the crises in Rwanda and Zaire and I also learn that French aid, distributed unconditionally to dictatorships, is fuelling every conceivable kind of chaos and corruption. And anyone can learn, as I do, that on the pretext of special bilateral relationships France is very often to be found occupying a neo-colonial position, a charge that is only too well founded and against which France has no defence.
So where does France's interest lie? My conviction is that it would be in our true interest to put our resources at the service of a European development policy which would suddenly take on a new scale and a new ambition. That seems to me to be, over and above the necessary conditionality, the future of our national cooperation policies, and I believe that the Commission would earn much credit by submitting a proposal for the gradual communitization of the resources of national development policies.
I might add, as a rider to our recent deliberations on racism, that if France really did have special reasons, based on a shared history and a shared culture, to maintain bilateral cooperation with the African States, well, in that case, it might offer better hospitality to immigrants coming from those States.
Madam President, first of all I should sincerely like to congratulate Mr McGowan on his excellent report on the vital question not only of the complementarity of the co-operation policies but also aspects of co-ordination and coherence.
To a great extent the Commission shares the analysis made by Mr McGowan of the situation concerning the lack of real progress in application of the Treaty on European union in this field. Indeed, despite adoption by the Council, in 1992, of a number of resolutions and conclusions on the complementarity, co-ordination and coherence of Community aids and those of its Member States, the results obtained to date, albeit palpable, are manifestly unsatisfactory.
The Commission also goes along with the rapporteur's finding that one of the main reasons for the lack of progress is the lack of interest shown by certain Member States towards strengthening this co-ordination. The logic of bilateral co-operation is profoundly distinct from the logic of Community co-operation. We are increasingly oriented towards programmes, towards integrating strategic development in the various countries, together with the World Bank, the International Monetary Fund, the United Nations, in other words a strategic logic, whereas bilateral aid is nearly always oriented towards projects and not for programmes or whole sectors. That is why complementarity, synergy, co-ordination are words which should be of interest to both sides. Unfortunately, for reasons which have already been given by members of the European Parliament, there is still a certain amount of shortsightedness on the part of certain Governments, who refuse to see that synergy and co-ordination help the countries to strengthen their own action.
Mr Pronk and myself, when we were making preparations for the Dutch presidency, picked out this subject as one of the vital matters in which progress had to be made, despite the difficulties which we knew we would face. That is why we thought of trying to attack this problem through practical cases of lack of co-ordination, lack of coherence and lack of complementarity. At the next informal meeting of the Development Ministers which is due to take place at the end of this month, we shall be focusing on this very subject which Mr McGowan has identified in his report.
Finally, I should like to say that there are certain legitimate reasons why the European Development Fund is not included in the Community's general budget. There are good reasons. However, I must say that the Commission continues to think that the advantages which this has, be it when devising policies or in assessing them or in applying them largely outweigh the small disadvantages which might exist for some Member States when it comes to the European Development Fund budget.
I have to insist and ask, in one way or another, that changes be made to this in the scope of the IGC. I am sure that, if the European Parliament had to play a fundamental role in discussing the European Development Fund's budgets, some of those aspects of policy co-ordination would play a leading role, not only in reports drafted by some of those members of the European Parliament who are most interested in the subject but by the European Parliament as whole.
Mr President, I should like to sum up by saying that I hope that this subject will come before us again, because it takes two to tango and if we tango together then we can put political pressure on the other partner by acting repeatedly. As far as the Commission is concerned, once again all I have to do is thank the European Parliament for the interest, commitment and support that it has shown in this attempt to improve the co-ordination of our action with other Member States.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Relief, rehabilitation and development
The next item is the report (A4-0021/97) by Mr Fassa, on behalf of the Committee on Development and Co-operation, on the Commission communication to the Council and the European Parliament on linking relief, rehabilitation and development (LRRD) (COM(96)0153 - C4-0265/96).
Madam President, Commissioner, ladies and gentlemen, the traditional division between humanitarian aid, rehabilitation and development is increasingly seen as artificial, whilst their interconnection is receiving ever greater attention.
These are the two issues covered by this report and the attached motion for a resolution, which I shall briefly summarize here. The first part is devoted to the humanitarian aid of the European Union and, in particular, the role played by ECHO. We cannot deny that the past few years have seen a sharp increase in the Community's humanitarian aid. Various issues are involved here, but I shall discuss just four of them, the first being the need for coordination. A primary aspect of coordination is political and organizational coordination. As was suggested even in the original draft of the report - and, on behalf of my group, I am tabling an amendment in this respect - it is vital that we set up a single agency for this type of problem. The second aspect of coordination is what is known as operational coordination, that is, coordination between non-governmental organizations and the Commission's delegations. In this regard, we know that agreements have been standardized, and this is a positive step, in that it guarantees stable relations based on clear, known rules. However, with so many signatories and the marked differences between them, consideration needs to be given to the possibility of adding annexes to contracts. This would make agreements with non-governmental organizations more flexible.
A second aspect is the question of visibility, and the report looks at its underlying significance, asking, in particular, where we want visibility, at home, in recipient countries or with other donors, and what we want to achieve by it.
A third aspect is that of fund-raising. In this respect, the report suggests collecting money directly from the public. Such an initiative would have an important role to play in furthering visibility, since it would increase public awareness of humanitarian issues, without being to the detriment of non-governmental organizations, which could be actively involved in the collection process. An amendment to that effect is being tabled.
A fourth aspect is the setting-up of a European volunteer service in the field of humanitarian aid. I feel that the action already taken by the European Union to set up a European civilian service could be integrated here, with the emphasis being placed on development work.
I come now to the second part of the report, the section on linking relief, rehabilitation and development. In April 1996, the Commission produced a document divided into four sections, the first of which covers ways in which relief measures can take better account of development objectives and requirements. In this respect, I should like to point out, in particular, that the document stresses the importance of country-specific impact analyses being conducted before relief actions are initiated.
A second section concerns rehabilitation and post-crisis assistance, where there seems to be a need to expand upon the Commission's very commendable document by involving local civilians.
A third section concerns development actions and the risk of emergencies. The Commission's approach, which focuses on the notions of risk and vulnerability, is highly commendable but, if we are to be sure that account is taken of all the important issues, we need to realize that this is only one side of the coin. The only way to ensure that initiatives are really successful is to accord the same importance to the skills and abilities of individuals, and so ensure the involvement of the very people we are seeking to help.
A fourth and final section covers man-made emergencies. Conflict prevention should be an intrinsic element of policy in this field.
One issue not covered by the Commission document is that of the political dimension of humanitarian aid. However, one cannot be blind to the fact that, although they are supposed to be neutral, humanitarian actions sometimes have political consequences. The Commission should, therefore, evaluate the implications, case by case, and, if possible, seek to ensure that actions fit in with initiatives on conflict preparedness.
Madam President, Commissioner, ladies and gentlemen, I must first congratulate the rapporteur, who is nevertheless my friend, Raimondo Fassa, for his excellent report, and I must also thank the members of the Foreign Affairs Committee who have favourably received all the suggestions made by this committee.
These suggestions essentially related to two aspects: first, improved prevention, especially in the form of support for the creation of the International War Crimes Tribunal and secondly the Union's capacity for analysing and detecting conflict situations.
Regarding the Union's capacity for intervention - which I think is a very important point - this report makes a special plea for the reform of the CFSP and the possibility of continuing diplomatic efforts and military and civilian intervention. Pursuing this argument, and here I must take this opportunity to stress the point to Commissioner Pinheiro, the report calls upon the Commission to study the possibility of setting up a European corps consisting of civilian and military units, capable of undertaking operations to keep and re-establish peace.
At a time of capitulation on the matter of entrusting the southern command of NATO to a European, at a time when discussions on the creation of a European pillar within NATO are becoming more and more difficult, at a time when discussions on the integration of the WEU into the European Union institutions are becoming bogged down, at a time when we can look back on the disaster of Operation Turquoise, at a time when the Union has for four months proved incapable of making up its mind to intervene in the Great Lakes region, at a time when there is no specific proposal on the reform of the European Union's common defence and security pillar, it is not unrealistic to think that the Union might demonstrate a minimum of creative imagination and equip itself with a European intervention corps to handle these operations of maintaining and restoring peace. This corps would be made up of military and civilian units specially trained for this kind of situation; troops, doctors, people capable of setting up and running refugee camps; a military corps, in other words, which would not be an agglomeration of national units but would be made up of European troops under a European flag.
A proposal of this kind, which is financially viable for the European Union, could be put into practice rapidly. All that would be needed would be to make an immediate start, undertaking the necessary studies straight away, and if the political will existed a decision could be taken as early as June when the reform of the treaties is under discussion in Amsterdam.
Madam President, Commissioner, personally and on behalf of the Socialist Group I should like to congratulate Mr Fassa on his report. It demonstrates that the conventional distinction made between relief, rehabilitation and development is increasingly artificial, and that we have to strengthen the interrelation between these three types of action.
Indeed, Community humanitarian aid significantly increased between 1990 and 1995, unfortunately as a consequence of the growing number of crises which arose in those years. But we should also bear in mind the fatigue which has begun to show among donors and the economic problems that many Member States are encountering. Maintenance of high levels of humanitarian aid, despite all of that, could threaten development in the coming years, something which should be of particular concern to us.
Therefore we need close co-operation between the Member States and the Commission in order to make the Community's humanitarian aid as effective as possible and it is vital that we define a global strategy - as the rapporteur made a very good case for - which is coherent in terms of its application. This co-ordination should be part of the action taken by the third countries, specialised organisations and international agencies and NGOs.
Mr President, Commissioner, given the stagnation or even the decrease in most aid programmes, the Commission really must create the necessary financial conditions so that, once and for all, we can begin to give priority to the prevention of conflict. It is also very important to make European public opinion aware of the importance of development aid in the medium term so that we can show the cause and effects of relationship between poverty and humanitarian crises.
Another very good idea would be contributing a European voluntary service, at Community level, for future Community action in the fields of development and humanitarian aid. We should also pay increasing attention - just as the rapporteur properly pointed out - to the interrelation between short, medium and long term types of aid, through a duly coherent approach.
Nor should we forget - and the Council unfortunately does so - that there is no between long term means for remedying human suffering than conflict-prevention, and so we must take action as soon as the situation in a country demands it of a preventive nature - diplomatic, economic, media, publicity, etc.
The measures proposed by the rapporteur, Mr Fassa, which take into consideration all of these aims, deserve my loudest applause, and I sincerely hope that they will meet with due response by the Commissioner and the rest of the Commission.
Madam President, Mr Commissioner, ladies and gentlemen, this evening we have the good fortune for the third time to debate an excellent report, like the previous ones. This report is also supported by the work of Mr Fassa and two fine opinions by Mr Smith, on behalf of the Committee on External Economic Relations, and Mr Dupuis, on behalf of the Committee on Foreign Affairs, Security and Defence Policy.
I think all this ought in fact - as our Dutch colleagues have said - to justify the presence of the minister, Mr Pronk, who is undoubtedly a very competent man, but perhaps could learn a little respect for the feeling amongst Members of the European Parliament who are interested in these issues.
As the rapporteur has just stated, this report starts from a very good Commission document - and I am delighted to say so - on the link between aid, rehabilitation and development, regarding rehabilitation as a central stage so that aid can really serve development. And I must repeat what the rapporteur rightly said: that there is an increasingly artificial division between Directorates General I, VIII and ECHO, under separate Commissioners, although we realize the Commission structure is maintained for reasons that are not easy to resolve.
But we must not sink into pessimism for bureaucratic reasons. The European Union has increased its aid considerably. Between 1992 and 1995 it virtually doubled, rising most in 1994. And this in spite of the fact that it was necessary at the same time - as Europeans are substantial contributors to OECD funds - to provide increasing emergency aid, which risen from 500 million dollars in 1988 to 3, 500 million dollars in 1993. For example, these emergencies have involved floods of refugees, including a majority of women, as the report rightly points out, and I applaud the fact that three paragraphs - 15, 16 and 17 - in the report are devoted to the problems of women and children. Remember too, that prevention is better than cure, and this Parliament's Committee on Foreign Affairs has once again received the support of the House for the Council to engage in serious study of the prevention of conflicts. We always get there too late, but sometimes we could have got there in time.
I also applaud the idea contained in the report and in the Commission's initial study to encourage recruitment of volunteers. I would recall that volunteers have played an important role throughout history. I refer in particular to the Christian missionaries who have not only contributed to intellectual and moral development, but frequently to alleviating the penury of the population as well, and they have often sacrificed their lives. With a different style and with lay motives, volunteers are also doing admirable work.
It is clear that major support for this from the States is still needed, as is combining aid and development in the terms recommended in the previous report by Mrs Baldi and the fine report by Mr McGowan. But I think there is social pressure behind this and that is a good thing: social pressure from the people of Europe, who really want to help.
Madam President, Mr Commissioner, we are all commenting on the death of an important leader, Deng Xiaoping, whether or not we agree with his ideas. I shall end by saying that, to a large extent, this leader brought the most populous country in the world out of under-development, and what this tells us is that it does not matter whether the cat is black or white as long as it catches rats.
Let us hope we will also teach what we can teach so that others can catch not just rats but their daily bread.
Madam President, Commissioner, I do not feel that the role of humanitarian aid should be developed at the expense of long-term development actions. For some time now, we have been seeing substantial amounts of funding being transferred from cooperation to humanitarian aid, both within the Member States and in the European Union.
I feel, quite honestly, that this is an unacceptable situation in which the richer countries of the world are sacrificing their political responsibility and which I feel needs to be challenged. Humanitarian aid is, of course, more attractive, or at least appears to be more attractive, to public opinion; it is more pleasing to the heart, has more power to move people and is, therefore, given more coverage in the press and mass media. What I feel we ought to be doing instead is to make the European public more aware and convince people that the only way to promote international stability and growth in the poorer countries of the world is through development-cooperation policy and extensive funding for that policy, which implies, in particular, dealing with the lack of economic and political democracy that is a feature of relations between the northern and southern hemispheres.
I, therefore, support Mr Fassa's report, which makes a number of proposals for improving the links between humanitarian aid, development aid, rehabilitation and economic restructuring. The report expresses strong support for the actions of non-governmental solidarity organizations, which are often the first to accept responsibility with their courageous presence in areas of conflict.
I am also strongly in favour of ECHO, whose operational principles show that only real, effective and on-going coordination of European relief actions will achieve the desired objectives. I believe that, in some ways, ECHO is the pièce de résistance of foreign presence in the poorer countries; I believe that we should guarantee ECHO the secure resources it deserves and should ensure that it no longer suffers the uncertainties of budgetary reserve practices that should not pertain in the humanitarian sphere for policies whose aim is to help those in real difficulty.
It is my opinion that a stern warning should be given concerning the sabotaging by the Council and Member States of the coordination of development-cooperation policies at European level that the Commission had so courageously proposed. What we are now seeing is a sort of re-nationalization of European cooperation, which is a backward step. It is nothing more than a deliberate political choice by Member States' governments, taken in the name of a neo-colonial policy that should no longer exist and which is having the insane result of Member States taking action in the poorer countries in downright competition and so frustrating each other's efforts.
If we are to achieve all this, there needs to be a political will that should be restated by this Parliament, and I believe that adoption of the Fassa report - which I hope to see and towards which I shall contribute with my vote - would be a small step in that direction.
Madam President, it is high time we started using the enormous wealth of knowledge and experience that already exists, instead of constantly setting up new bodies with new personnel who have to start from scratch again. I am thinking along such lines as the idea of a voluntary European service for development work. NGOs have long experience and this is used for the precise purpose of avoiding sending unqualified workers to developing countries. Instead one should seek to involve the local communities. There can be no point in sending young unqualified Europeans to developing countries, especially those experiencing catastrophic circumstances, just to help Europe's unemployment figures.
NGOs also have some experience in country-specific efficiency analysis through their local knowledge and collaboration with the local NGOs. So why not ask the NGOs and ECHO to enter into a close working relationship in order to produce these country-specific efficiency analyses? I remember how Oxfam, for instance, a whole year before the Rwanda catastrophe, pointed out time and time again what was likely to happen there. There had to be some form of intervention, Oxfam said, but no one listened. Nor do I understand why it should be necessary for ECHO and the Commission to advertise themselves, bad advertisements at that, and I would like to know how much EU money or ECHO money is being used on such advertising.
I take exception to the section on reform of the common external and security policy, and feel, in general, that points 11 and 12 are somewhat jumbled. But I am pleased that the proposed changes concerning the role of women and active participation have been included in the report. Unfortunately a minute or two is not long enough to thank Mr Fassa for all those areas for which he deserves credit.
Madam President, rapporteur, the report we are discussing argues for the redesigning of current links between emergency actions, the rehabilitation phase and development processes, so as to make European intervention more effective.
Our group feels that any such link between emergency aid, rehabilitation and development must necessarily be achieved by strategic planning that embraces all the political, social and technical aspects of development logic and should encourage the harmonization of action being taken by the European Union, individual Member States and the United Nations.
Strengthening of the CFSP therefore seems to be vital, just as uniting the competent services within a single body, which would guarantee the coordination and timeliness of actions, seems to be a way of marking the shift from words to actions.
We are now witnessing crises that could certainly be defined as chronic and serious, and the very fact that they are protracted could allow optimal planning of actions, which could be transformed from initial emergency aid into the more specific form of targeted aid.
We are of the opinion that the Executive's actions should take account of the needs of the weakest population groups, such as women, old people and children, and that they should encourage local markets by promoting the potential of local supply.
We are, therefore, in favour of the creation of a European body comprising both civilian and military bodies, which would collaborate with WEU to help in resolving crises and restoring peace. We are also convinced of the need for a permanent international tribunal to put a halt to crime and punish the guilty; of the need for stricter controls on exports of armaments; and of the absolute urgency of launching a genuine policy to prevent natural disasters and resolve armed conflicts.
Madam President, may I begin by expressing my support for the general thrust of this excellent report and the approach adopted by the rapporteur. In my contribution I would just like to highlight the main points of the REX committee's opinion. First of all, we acknowledge that the Commission makes a valuable and important distinction between the different types of disaster - from pure natural disasters which may nevertheless have structural causes or be endemic in nature to limited natural disasters: floods, earthquakes, etc., and then manmade emergencies involving violent conflicts. In the latter often the institutional and administrative framework for development has collapsed, whereas in the former basic institutional and administrative structures remain largely in place, although disrupted or temporarily overwhelmed by the emergency situation. That is obviously a very complex situation but, nevertheless, one which requires a flexible response. Then, of course there is the need, referred to by the last speaker, to support and encourage local markets as trading structures, and that is a major element in assisting rehabilitation. In fact, in many cases it would be the very basis for rehabilitation.
I would like to stress the importance of those involved in the design of relief rehabilitation and development programmes taking decisions to support interventions which promote the functioning or re-establishment of local markets and national or regional trading structures.
No discussion of this nature is ever complete without some reference to the role of the arms trade, and when we talk of major humanitarian disasters, very frequently the arms trade is mentioned and we believe, in the REX committee, that it is essential that the European Union should take steps to establish a code of conduct for the arms trade in regions of countries where obvious tensions exist and conflict is either imminent or under way.
Finally, relating to the link between the document and current European Union practices, the Commission's approach to the links between relief, rehabilitation and development appears somewhat theoretical and involves a number of basic assumptions regarding the capacity of the European Union to implement this fairly ambitious approach. I have had a number of very good exchanges with the relevant people in the Commission and the authors of this document and I have told them that I am very glad to see it here and that I think that the document is excellent and goes a long way towards meeting the proposals being made by the European Parliament over the years. Nevertheless, my main concern is still whether this document can find an effective follow-up in the day-today implementation of European Union relief, rehabilitation and development aid, and perhaps more attention needs to be paid as to how things are functioning at the moment before going into proposals for the future.
Madam President, Commissioner, ladies and gentlemen, first I must sincerely thank the rapporteur, Mr Fassa, for his work on this report. Now, I should like to deal briefly with one or two points. What I particularly welcome about this report is that it has dealt with the question of military protection for humanitarian activities. This is a problem that confronts us again and again, and in recent times, especially, humanitarian aid organizations have increasingly been the victims of acts of violence. I also believe that this is an area in which we can implement a little bit of common foreign policy on behalf of the Union, and so I also welcome the opinion of the Foreign Affairs Committee regarding the Peace Corps.
I share the previous speaker's view regarding the problems of arms exports. But although a number of European countries have very strict rules governing shipments of weapons to areas of conflict, there are always criminal elements that find ways and means of coming by arms and then supplying those arms to crisis areas and elsewhere. So negotiations are all very well, but they are not a final answer.
Another point concerned with aid to disaster areas and sustainable development is, in my view, that where emergency aid is concerned we cannot quibble about any human rights violations - the victims of the disaster come first in this instance. But in the case of continuing and continuous development work - development aid - we must indeed pose the human rights question, and I regret to say that there is one point on which I must contradict my esteemed colleague, Robles Piquer: not even a degree of prosperity in a country or improved living conditions can justify human rights being trampled underfoot, and I cannot feel any respect for a statesman who has done that, even though we are supposed to speak no ill of the dead.
Madam President, the Commission wishes to congratulate the rapporteur, Mr Fassa, on his report and is in general very favourable to its conclusions and recommendations. The report is a very positive step in the process of formalizing an approach which has been marked throughout its development by continuous consultation with a wide range of interested parties.
The Commission would like to single out a number of points highlighted by the rapporteur for particular comment and also to provide Members with an update on the way the linking relief rehabilitation and development approach is being applied, as well as to comment on some issues of importance concerning humanitarian aid and ECHO.
I am convinced that the effectiveness and efficiency of aid efforts cannot but be improved through a proper understanding of the reinforcement of the links between the different phases of relief, rehabilitation and development. Equally important, and as highlighted in Mr Fassa's report, is the need to coordinate actions of the Community and the Member States and indeed, beyond this, to ensure that there is good coordination between the Commission and the other major international organizations and agencies. Only then can we ensure coherence and promote efficiency. Another crucial point is the need for better targeting of aid to the people in need. This can be very difficult to achieve, especially in humanitarian crises involving massive refugee flows and insecurity, but it is nevertheless essential both to make the best use of funds and to maintain public support for provision of life-saving aid in the longer term.
Furthermore, much humanitarian aid has had to be provided in conflict zones, where the civilian population has been increasingly affected, or even the direct target, of violence. In such circumstances, the humanitarian community is faced with many basic and yet extremely difficult questions as to the neutrality and impartiality of aid. Questions are rightly asked about how manipulation and looting of warring factions can be avoided, how human rights abuses are countered, how aid workers are protected and so on. Many of these legitimate concerns lie behind the points raised in the report before us. The Commission clearly recognizes the serious difficulties involved in providing humanitarian aid in these situations. The awareness of the inherent risks and an on-going analysis of situations prone to crisis, whether due to political or economic reasons, is an important part of this work. It is, however, necessary to realize that the problems encountered vary considerably from one crisis situation to another. The Commission makes great efforts to coordinate with partners such as NGOs, the Red Cross and UN organizations, to adapt the response in each situation.
The report brings the issue of conflict prevention to the fore and this is naturally welcomed by the Commission. The importance of prevention cannot be overstated; prevention of conflict and promotion of a level of structural stability are central to the linking relief, rehabilitation and development approach and as you are aware the Commission has prepared a Communication on this subject which is currently being discussed in the Council.
The Commission is also delighted to see that the rapporteur deals specifically with gender and that this issue has also been highlighted in the opinion delivered by the Committee on Foreign Affairs, Security and Defence Policy. The gender aspect figured prominently in the Communication on linking relief, rehabilitation and development and in ECHO's work in 1996 and will continue to do so, being an essential part of making our humanitarian assistance equitable and effective. Women and men have different vulnerabilities to crisis and often different ways of coping with them. Overall, men tend to have more options than women, as they generally have greater control over resources, greater mobility and decision-making power. Therefore, we need to work out how this can be accounted for when planning and carrying out humanitarian operations and make sure it is actually implemented in the field of operations.
This concern also links up with the points raised in Mr Fassa's report on local and regional capacities. It is all too easy to destroy fragile and fledgling markets with ill advised or poorly focused programmes. The involvement of local personnel and strengthening local institutions to deal with disasters can prevent many of the negative effects of disaster relief which have been observed, where expatriate staff and resources on many occasions have completely overwhelmed and sidelined local efforts. This is an area that we are particularly sensitive to in the Commission. Indeed it is our aim to encourage the private sector which we view as the powerhouse to fuel growth in the ACP countries. It is in this spirit that we believe that better development reduces the need for emergency relief, that better relief contributes to better development and that better rehabilitation eases the transition between the two.
Progress in implementing the linking relief, rehabilitation and development approach has been marked by a number of milestones. Indeed, as linking relief, rehabilitation and development is seen very much as an approach which is widely applicable to a variety of situations, its influence has been pervasive and its progress rapid. Those responsible for the development and implementation of programmes have at their disposal a technique which attaches itself to existing programmes, because all that is required is that the programme be developed with linkages in mind and based on coordination, both internal and external. The mere fact of considering, at the earliest stages, the future implications of actions taken now helps to focus on improving the efficiency and effectiveness of aid.
Task forces are probably one of the most tangible and pragmatic ways of witnessing intra-Commission cooperation and coordination in practice. They have been set up in those regions where the approach is most advanced. The two best examples to date are the task forces that have been in place for some time now for Haiti and the Great Lakes region. Others have been in place for longer such as in Liberia. Informally, and thanks to the appeal of and the need for this new approach, coordination and interservice cooperation is better than ever before with the advantage that it is now backed by the Commission's Communication and the fruitful debate it has provoked. It has been transformed internally within the Commission into a Joint Instruction signed by the Directors-General of all external DGs and the Director of ECHO and sent to all external services and delegations.
The linking relief, rehabilitation and development is not confined to the Commission. Member States are invited to participate fully in the work and the Commission is pleased that the Council has agreed that the Commission and Member States should work together on the preparation of global policy frameworks for certain countries and regions.
This report has highlighted many important humanitarian aid issues and is a welcome step in the linking relief, rehabilitation and development, where Parliament has always been supportive as well.
Madam President, I am sorry for speaking at length but this is the kind of report and subject in which much of the substance of our day-to-day action in many of the most difficult areas is at stake. Therefore I thought my response deserved to be a bit longer in order to express some of our concerns.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
I declare the sitting closed.
(The sitting was closed at 8.05 p.m.)